     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 1 of 200




                   UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION



PUBLIC EMPLOYEES’ RETIREMENT             Civ. A. No. 4:20-cv-00005-ELR
SYSTEM OF MISSISSIPPI, individually
and on behalf of all others similarly    COMPLAINT – CLASS ACTION
situated,
                                         JURY TRIAL DEMANDED
                 Plaintiff,
                                         ECF CASE
           v.

MOHAWK INDUSTRIES, INC. and
JEFFREY S. LORBERBAUM

                 Defendants.



           CONSOLIDATED CLASS ACTION COMPLAINT
       FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 2 of 200




                                     TABLE OF CONTENTS

I.     INTRODUCTION ...........................................................................................1

II.    JURISDICTION AND VENUE ....................................................................13

III.   THE PARTIES ..............................................................................................14

       A.       Lead Plaintiff .......................................................................................14

       B.       Defendants ...........................................................................................15

IV.    SUMMARY OF THE FRAUD .....................................................................16

       A.       Mohawk’s Background and Operations ..............................................16

       B.       Mohawk Dominates the U.S. Market for Conventional Flooring
                Products, Reporting Record Sales Growth and Causing Market
                Expectations to Skyrocket ...................................................................19

       C.       LVT Becomes an Attractive Alternative to Conventional
                Flooring Products ................................................................................22

                1.       LVT Takes the Flooring Industry By Storm .............................22

                2.       Mohawk Purchases an LVT Manufacturer ...............................25

       D.       During the Class Period, Defendants Continue to Report Record
                Sales, Notwithstanding LVT’s Rising Popularity ...............................27

       E.       Defendants Also Continue to Report Record Margins During
                the Class Period ...................................................................................31

       F.       Defendants Attribute Their Record Results to Legitimate,
                Proper Business Practices....................................................................34

       G.       Defendants Continue to Tell Investors During the Class Period
                That Mohawk Is Selling All the Products It Is Producing and,
                As a Result, Is “Capacity Constrained” ..............................................36


                                                          i
 Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 3 of 200




H.    Mohawk’s Reported Inventory Levels Grow and the Time
      Needed to Turn That Inventory Lengthens .........................................40

I.    Unknown to Investors During the Class Period, Mohawk
      Fabricated Revenues at the End of Each Quarter and Misstated
      the True Reasons for the Surge in the Company’s Inventory .............44

      1.     Defendants’ Saturday Scheme to Inflate Sales .........................45

             a.        Overview of the Scheme.................................................46

             b.        Mohawk Senior Executives Orchestrate the Scheme .....52

             c.        The Scheme Involved Every Distribution Center in
                       the Flooring North America Segment ............................56

             d.        Mohawk’s Executive Leadership Team Received
                       Regular Reports Reflecting Results of the Saturday
                       Scheme ............................................................................60

             e.        The Saturday Scheme Violated Mohawk’s Stated
                       Revenue Policies and GAAP ..........................................66

      2.     The True Reasons For Mohawk’s Ballooning Inventory Levels
             ...................................................................................................67

             a.        Mohawk Hid Unsalable “Scrap” LVT in Its
                       Inventories ......................................................................69

             b.        Defendants Were Aware That Mohawk’s
                       Domestically Produced LVT Was Defective .................76

             c.        The Domestically Produced LVT That Did Make Its
                       Way to Customers Caused High Rates of Returns and
                       Decreased Demand .........................................................79

             d.        Mohawk Overproduces Products to Inflate Profit
                       Margins ...........................................................................88

      3.     Mohawk Terminates Its President of Flooring North America,
                                               ii
  Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 4 of 200




                Yet Does Not Disclose to Investors the Fraudulent Schemes ..94

 J.      Investors Suffer Losses As the Truth Emerges .................................100

         1.     Mohawk Announces Disappointing Q2 2018 Earnings .........100

         2.     Mohawk Announces Disappointing Q3 2018 Results ............103

         3.     Mohawk Announces Disastrous Results for Q2 2019 ............106

V.  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
 STATEMENTS AND OMISSIONS ...........................................................108

 A.      Defendants’ Materially False and Misleading Statements and
         Omissions During the First Quarter of 2017 .....................................111

 B.      Defendants’ Materially False and Misleading Statements and
         Omissions During the Second Quarter of 2017 ................................118

 C.      Defendants’ Materially False and Misleading Statements and
         Omissions During the Third Quarter of 2017 ...................................125

 D.      Defendants’ Materially False and Misleading Statements and
         Omissions During the Fourth Quarter of 2017 .................................132

 E.      Defendants’ Materially False and Misleading Statements and
         Omissions During the First Quarter of 2018 .....................................138

 F.      Defendants’ Materially False and Misleading Statements and
         Omissions During the Second Quarter of 2018 ................................143

 G.      Defendants’ Materially False and Misleading Statements and
         Omissions During The Third Quarter 2018 ......................................145

 H.      Defendants’ Materially False and Misleading Statements and
         Omissions During The Fourth Quarter 2018 ....................................147

 I.      Defendants’ Materially False and Misleading Statements and
         Omissions During The First Quarter of 2019 ...................................155

                                         iii
         Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 5 of 200




VI.     ADDITIONAL ALLEGATIONS OF SCIENTER .....................................161

VII. LOSS CAUSATION ...................................................................................179

VIII. INAPPLICABILITY OF STATUTORY SAFE HARBOR ........................181

IX.     PRESUMPTION OF RELIANCE ..............................................................183

X.      CLASS ACTION ALLEGATIONS ............................................................185

XI.     CLAIMS FOR RELIEF ...............................................................................187

        COUNT I For Violations of Section 10(b) of the Exchange Act and
            SEC Rule 10b-5 Promulgated Thereunder (Against All
            Defendants) .......................................................................................187

        COUNT II For Violations of Section 20(a) of the Exchange Act
            Against Lorberbaum ..........................................................................191

XII. PRAYER FOR RELIEF ..............................................................................192

XIII. JURY DEMAND .........................................................................................193




                                                       iv
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 6 of 200




      Lead Plaintiff Public Employees’ Retirement System of Mississippi (“Lead

Plaintiff”), by and through its counsel, brings this action under Sections 10(b) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) on behalf of

itself and all persons or entities, except Defendants and their affiliates, who

purchased or otherwise acquired the publicly traded common stock of Mohawk

Industries, Inc. (“Mohawk” or the “Company”) between April 28, 2017 and July 25,

2019, inclusive (the “Class Period”), and were damaged thereby.

I.    INTRODUCTION

      1.     This action concerns Mohawk’s fraudulent scheme to fabricate

revenues through fictitious “sales” of products that were not delivered to customers

and to conceal from investors the true reasons for the Company’s ballooning

inventory. When the truth was finally revealed to investors through a series of partial

disclosures beginning in July 2018, the price of Mohawk common stock plunged,

wiping out $7.4 billion in shareholder value.

      2.     Throughout the Class Period, and unknown to investors, at the end of

each financial quarter, employees in Mohawk’s North American distribution centers

were instructed to load goods on Company trucks on Fridays and pretend to deliver

the goods on Saturdays to customers they knew were closed for deliveries and, thus,

not there to accept or reject them (the “Saturday Scheme”). Mohawk would


                                          1
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 7 of 200




nevertheless book the revenue from these “sales” as soon as the products were put

on Mohawk’s trucks. Eventually, many employees stopped even pretending to

deliver the products and simply scanned them as having been delivered and recorded

the “sales” without the products ever leaving the Company’s warehouses.

      3.     Although these practices allowed Mohawk to report supposedly

“record” sales and achieve various financial metrics highlighted by Wall Street, they

also violated generally accepted accounting principles and the Company’s own

publicly avowed sales revenue-recognition policy. But even the Saturday Scheme—

as brazen as it was—could not by itself conceal the true extent of the business

problems facing Mohawk during the Class Period.

      4.     Defendants also made repeated false statements to misrepresent and

conceal the truth behind the Company’s rising inventory levels and slowing

inventory turnover. Defendants attributed these developments to such things as

“geographic expansion” and “rising raw material costs.”        In reality, however,

Mohawk’s bloated inventory resulted from both a conscious scheme to overproduce

inventory in order to report higher operating margins and from a glut of unsalable

products caused by systemic flaws in Mohawk’s production lines.

      5.     As described below, Defendants conceived of their fraudulent schemes

in order to conceal the negative impact that increasing competition and a

                                         2
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 8 of 200




fundamental shift in the flooring products business was having on the Company.

Defendants’ scheme, and their many false statements and omissions in support of it,

allowed them to misrepresent and conceal from investors (i) the true reasons for the

Company’s supposedly record sales and margins, (ii) the true reasons for the

Company’s ballooning inventory levels, and (iii) the rampant manufacturing

problems that were creating huge stockpiles of unsalable, defective goods that the

Company nonetheless carried on its books as “first quality” inventory.

      6.     Mohawk is the world’s largest manufacturer of conventional flooring

products, like carpet, tile, stone, and wood (“Conventional Flooring Products”). The

Company conducts business in three segments, with its Flooring North America

segment the largest by far.

      7.     Leading up to the start of the Class Period, Mohawk’s stock price

soared, as the Company reported record earnings for eleven consecutive quarters.

Mohawk’s dominance of the market for Conventional Flooring Products fueled that

growth. But, by the start of the Class Period, a potential threat to Mohawk’s market

dominance was looming, as Luxury Vinyl Tile (“LVT”), a relatively new flooring

option, emerged as an attractive alternative to Conventional Flooring Products.

      8.     LVT is a resilient flooring product designed to look like wood, stone,

or ceramic tile. LVT is waterproof and wears better than wood, stone, or ceramic

                                         3
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 9 of 200




tile. It is also easier, and hence cheaper, to install. LVT thus offers home and

business owners more bang for their buck—the same or similar aesthetic as wood,

stone, or tile, but at a much lower cost while being much easier to maintain. That

combination caused demand for LVT to skyrocket.

      9.     The surge in demand for LVT was so great that it represented almost

60% of the total resilient flooring market by 2017 and helped turn resilient flooring

into the largest flooring category in the United States. The Company’s Chief

Executive Officer, Defendant Jeffrey Lorberbaum, described the rise of LVT as the

biggest change in flooring since carpet in the 1960s, noting that it had grown faster

than anything he had seen in his 40 years in the industry.

      10.    As demand for LVT swelled, demand for Mohawk’s Conventional

Flooring Products weakened, and Mohawk had to figure out how to obtain sources

of LVT in order to meet the changing demands of the marketplace. One option was

to establish relationships with reliable, cost-effective producers (most of whom were

in China) that were already producing and supplying LVT. The other option was to

attempt to acquire the means to manufacture the products itself. Mohawk’s two

principal competitors in the U.S. (Shaw Industries and Armstrong Flooring) chose

the first option and quickly procured reliable sources of LVT. Mohawk chose the

second option, paying $1.2 billion to acquire a Belgian LVT manufacturer (IVC

                                          4
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 10 of 200




Group) with a new manufacturing plant in Dalton, Georgia (the “U.S. LVT Plant”).

Defendants promised that the U.S. LVT Plant would quickly come online and enable

Mohawk to meet the soaring domestic demand for LVT. Unfortunately, those

promises proved hollow.

      11.    A little over eighteen months after Mohawk acquired the U.S. LVT

Plant, the Company was falling further and further behind its competitors in the still-

burgeoning market for LVT flooring. Shaw, for example, had increased its share of

the LVT market from almost zero to nearly 30% in less than 2 years. Mohawk, by

comparison, had captured only 12% of the LVT market.

      12.    Rather than admit it had blundered in attempting to meet domestic LVT

demand through Mohawk-manufactured products, the Company offered excuses for

its struggles, coupled with assurances that things would soon be better. Defendants

routinely blamed “capacity constraints,” claiming (falsely) that Mohawk was selling

all the LVT it was currently manufacturing and would be able to sell even more

when it was able to increase production capacity. But the undisclosed truth was that

the Company’s efforts to increase domestic production were hamstrung by serious

problems with production lines at the U.S. LVT Plant, which caused the lines to

consistently produce huge volumes of defective “scrap” LVT that could not be sold

to customers.

                                          5
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 11 of 200




      13.    Mohawk’s former Senior Vice President of Sales for the Builder and

Multifamily division, one of Mohawk’s most senior executives and a member of the

Company’s Executive Leadership Team, recounted that approximately 50% of the

LVT the Company produced during the Class Period was unsalable scrap. The

quality was so poor, in fact, that he forbade his 125-person salesforce from selling

it. That salesforce was responsible for all large-scale builders in North America and

generated roughly $1 billion in annual revenue—20% of Mohawk’s Flooring North

America total revenues.

      14.    When Defendant Lorberbaum asked the former executive why his team

was not selling the Company’s domestically produced LVT, the executive told him

point blank: “we don’t make it any good” and “you cannot sell it in our arena because

it would not work.” Even though the scrap LVT was unsalable and was specifically

coded in the Company’s computers as not to be sold, Mohawk nonetheless carried

the product in its publicly reported inventory as “first quality” for the express

purpose of hiding the ongoing production problems and avoiding the negative

financial implications writing down that inventory would cause.

      15.    By the beginning of the Class Period, losing LVT market share to

competitors was not Mohawk’s only problem. The emergence of LVT was also

eroding demand for Mohawk’s Conventional Flooring Products, especially in the

                                         6
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 12 of 200




Flooring North America segment. In 2017 alone, the U.S. market for LVT grew

more than 20%, while the entire U.S. flooring market grew only 4%. Defendant

Lorberbaum admitted that LVT had “grown faster than anything that I’ve seen in my

40 years of history.”

      16.    Against this backdrop, many analysts covering Mohawk questioned

whether the Company would be able to continue its string of record quarterly sales.

The Company provided a resounding affirmative response to those questions at the

start of the Class Period when it reported that it had achieved the highest first-quarter

sales in the Company’s history in the first quarter of 2017. Defendants attributed

much of that success to the Flooring North America segment, which accounted for

approximately 42% of Mohawk’s total sales.

      17.    Mohawk reported similarly spectacular results for each of the

remaining quarters in 2017, again crediting Flooring North America for driving

those results. Analysts were impressed, with many continuing to maintain their

“Buy” or “Outperform” ratings on Mohawk’s stock.              One even gushed, “All

cylinders firing!” This investor enthusiasm drove the Company’s stock price to an

all-time high in late November 2017.

      18.    Unbeknownst to investors and the market, however, the Company had

“achieved” these results through an unsustainable fraudulent scheme. As referenced

                                           7
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 13 of 200




above, and confirmed by numerous former Mohawk employees, at the end of each

fiscal quarter, Company executives instructed employees in the Company’s

distribution centers to load Company trucks with millions of pounds of flooring

products that were not ordered for delivery to customers until the next quarter or

quarters. Employees would load the trucks on Friday as if “delivery” would occur

on Saturday, knowing full-well that there would be no one to accept or reject the

premature deliveries because the businesses were closed for deliveries on Saturdays.

      19.    Mohawk would nonetheless recognize the “sales” revenue as soon as

the fake “delivery” attempt occurred, i.e., as soon as it was loaded on the Company’s

trucks. This sales revenue recognition helped make reported sales for the current

quarter appear much better than they actually were. According to one former

distribution center manager, who called the scheme the “biggest sham ever,” over

time the scheme became even more brazen, with many employees simply scanning

the product as if it were being loaded on the truck without physically loading the

product. Employees would walk around scanning the product out on the Friday

before the quarter-end and then scan it back in after the quarter closed. Mohawk

would then use these “sales” to boast to investors about its “record sales.”

      20.    Several former employees explained that reports reflecting the results

of this Saturday Scheme were sent directly to Mohawk’s executive leadership team,

                                          8
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 14 of 200




including Defendant Lorberbaum and Brian Carson, the President of Flooring North

America. These reports showed huge end-of-quarter spikes in “sales” followed by

huge returns in the beginning of the next quarter, making the scheme as plain as day.

Other reports compiled each quarter specifically showed how many orders were

pushed out and the total amount of product shipped prematurely, particularly failed

deliveries, on the last Saturday of the quarter. These reports were sent to Mohawk’s

senior executives who would meet with Defendant Lorberbaum.

      21.    The Saturday Scheme was not the only tool Defendants used to

deceptively burnish Mohawk’s results. The Company also had begun overproducing

products in order to drive down per-unit costs and artificially boost “operating

margins”—metrics on which investors were focused. For much of the Class Period,

Brian Carson, the President of Flooring North America, bore ultimate responsibility

for the profits and losses of the segment and provided the Company’s headquarters

with the financial information about Flooring North America that was ultimately

incorporated in Mohawk’s public filings and other statements to investors.

      22.    Former employees confirmed that Mohawk was producing goods that

it knew would not sell to artificially boost its margins. One former member of the

executive leadership team described it thusly: “For LVT and carpet, they would

make 400,000 yard runs even if they only needed 100,000. Then they would just

                                         9
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 15 of 200




put the extra 300,000 in inventory.” Continuing, he explained, “[t]hen you have the

short-term benefit of your production cost going down, but you have a long-term

problem because that inventory is going to bite you in the ass.” That is precisely

what happened.

      23.   The former member of Mohawk’s executive leadership team

confronted Lorberbaum about Carson’s various schemes in September 2018. During

an intense exchange with Lorberbaum, the former executive told him that “Carson

is destroying your company and screwing with your finances.” When the former

executive went to Lorberbaum’s office to continue the conversation, he found

Carson already there.

      24.   After telling the former executive to sit down, Lorberbaum looked at

the former executive and said “what is wrong with this f---ing idiot [Carson]. Every

damn number he gives me is wrong, and he makes up bullsh-- every time I ask him.”

Within a week, Lorberbaum launched an investigation into Carson’s schemes and,

when the investigation concluded, Carson was terminated. Yet Lorberbaum spun

his departure as a resignation to pursue other opportunities and continued to keep

Carson’s fraudulent schemes—which he unquestionably now knew about—hidden

from investors.   Even more troubling, Lorberbaum allowed these schemes to

continue unabated.

                                        10
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 16 of 200




      25.    Meanwhile, as a result of Carson’s schemes, the Company’s reported

inventories swelled and turnover slowed. Analysts took note, and questioned

Defendants about those worrisome trends.             Defendants offered assorted

explanations, from geographic expansion and new-product ramp-up, to rising raw

material costs. As Defendants knew, those explanations were misleading and

omitted material facts. In truth, inventory was building because of the Company’s

intentional overproduction to goose margins and the flood of unsalable LVT—

caused by the rampant design flaws in the U.S. LVT Plant—that the Company

refused to write down.

      26.    The truth about Mohawk’s sales and worsening inventory problems

began to come to light in July 2018, when the Company announced that it had missed

its earnings guidance and analysts’ consensus estimates for the second quarter of

2018 because of “lower sales than we anticipated.” Defendants also admitted for the

first time that far from being “capacity constrained,” as previously represented, the

Company’s warehouses were so filled with excess inventory that it had been forced

to slow production to try to allow demand to catch up, causing a significant decrease

in its margins. Defendants also admitted that manufacturing problems had caused

shutdowns, lower production rates, and new product inefficiencies.

      27.    Though Defendants took great pains to assure investors that this was a

                                         11
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 17 of 200




temporary blip that would soon pass, shocked investors reacted swiftly to this news,

driving Mohawk’s stock price down more than 18% and wiping out almost $3 billion

in shareholder value in a single day. Unfortunately for investors, the problems were

not temporary (as Defendants knew), and the news soon worsened.

      28.     The next quarter, the third quarter of 2018, saw Mohawk once again

announce disappointing results and excess inventory. Defendants admitted that the

Company had been forced to continue to cut back on production to address the

mounting inventory levels and slowing turnover. In response, Mohawk’s stock price

plunged an additional 24%, erasing another $2.6 billion in shareholder value.

      29.     Analysts, too, were stunned by the news; their reaction was exemplified

by a report entitled, “Floored! Coverage Closed,” which expressed that “[t]here is

no getting around that Q3 was a disaster for Mohawk” and that “calling it a disaster

is being kind.”     The same report exclaimed that analysts were “completely

blindsided” by the news and wondered “what happens if they can’t sell all of that

inventory?”

      30.     Undaunted, Defendants continued to insist that the Company had put

these “temporary” problems behind them and would return to producing the kind of

results investors and analysts had come to expect. Among other things, Defendants

assured investors that Mohawk’s problems rightsizing the inventory were over and

                                         12
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 18 of 200




the Company would “be increasing the production rates to match sales going through

the year.” Defendants’ assurances worked—at least temporarily. But investors

would soon learn that the Company’s inventory was far from rightsized and its

production problems far from over.

      31.    Investors finally learned the truth when, in July 2019, the Company

announced terrible results for the second quarter of 2019. Mohawk admitted that it

continued to have excess inventory issues that would require “taking actions” to

“manage our inventory” and “improve sales.” They also were forced to admit that

the problems would persist and, consequently, lowered their forward-looking

financial guidance to account for continued “excess inventories” and “reduced

production.” Mohawk’s stock price sank an additional 18% on the news.

      32.    All totaled, the serial revelations of Defendants’ fraud wiped out $7.4

billion in shareholder value.

II.   JURISDICTION AND VENUE

      33.    This action arises under Sections 10(b) and 20(a) of the Securities

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. § 240.10b-5,

promulgated under the Exchange Act.

      34.    This Court has jurisdiction over the Exchange Act claims pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.


                                        13
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 19 of 200




       35.   Venue is proper in this District pursuant to Section 27 of the Exchange

Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b) and (c). At all relevant times,

Mohawk has conducted business in this District and has maintained its headquarters

in this District.   In addition, many of the acts alleged herein, including the

preparation and dissemination of materially false and misleading information,

occurred in substantial part in this District.

       36.   In connection with the acts alleged herein, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including,

but not limited to, the U.S. mails, interstate telephone communications and the

facilities of national securities exchanges.

III.   THE PARTIES

       A.    Lead Plaintiff

       37.   Lead Plaintiff Public Employees’ Retirement System of Mississippi is

a pension fund established for the benefit of the current and retired public employees

of the State of Mississippi. Lead Plaintiff is responsible for the retirement income

of employees of the State, including current and retired employees of the State’s

public-school districts, municipalities, counties, community colleges, state

universities, libraries and water districts. Lead Plaintiff provides benefits to over

75,000 retirees, manages over $33 billion in assets for its beneficiaries, and is


                                           14
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 20 of 200




responsible for providing retirement benefits to more than 250,000 current public

employees. As set forth on the certification previously filed with the Court (ECF

No. 1-1), Lead Plaintiff purchased Mohawk common stock during the Class Period

and suffered damages as a result of Defendants’ violations of the federal securities

laws alleged herein.

      B.     Defendants

      38.    Defendant Mohawk is a manufacturer of floor covering products,

including carpet, rugs, hardwood flooring, laminates, sheet laminates, tile, and

ceramic.    Mohawk sells its flooring products to distributors, wholesalers, and

retailers, including big-box stores like Sherwin Williams and Floor & Décor.

Mohawk’s common stock trades on the New York Stock Exchange (“NYSE”) under

the ticker symbol “MHK.” As of July 31, 2019, Mohawk had over 72 million shares

of common stock outstanding, which were owned by many thousands of investors.

      39.    Defendant Jeffrey S. Lorberbaum (“Lorberbaum”) is Mohawk’s Chief

Executive Officer. He has been the CEO of the Company since January 2001 and

the Chairman of its Board of Directors since May 2004. Defendant Lorberbaum

signed and certified the purported accuracy of the Company’s quarterly and annual

SEC filings throughout the Class Period. During the Class Period, Lorberbaum also

regularly spoke to investors and securities analysts regarding the Company and its


                                        15
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 21 of 200




financial results, professing to know what he was speaking about.

IV.   SUMMARY OF THE FRAUD

      A.    Mohawk’s Background and Operations

      40.   Mohawk is the world’s largest manufacturer of flooring products,

historically dominating the industry in developing and distributing conventional

flooring products like wood, stone, tile, ceramics, laminate, and carpet

(“Conventional Flooring Products”).

      41.   Mohawk operates primarily as a duopoly in the United States

Conventional Flooring Products industry, leading most market categories along with

its largest competitor, Shaw Industries, followed by a host of smaller players like

Armstrong Flooring and others with under $1 billion in annual sales.

      42.   The United States is by far Mohawk’s largest market and the most

important driver of Mohawk’s financial success. During the Class Period, the

Company reported annual worldwide net sales ranging between $9.5 billion to $10

billion. Approximately 42% of those sales were reported in Mohawk’s largest

reporting segment, the Flooring North America segment. The Flooring North

America segment includes most Conventional Flooring Products and all LVT sold

in the United States. Mohawk reported approximately $4.0 billion in annual net

sales for Flooring North America.


                                        16
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 22 of 200




      43.   Brian Carson (“Carson”) was Mohawk’s President of Flooring North

America from 2012 until he was fired, effective immediately, on November 12,

2018. As Carson has publicly stated, including on his personal LinkedIn profile, he

had “Full P&L [profit and loss] ownership” over Mohawk’s entire North American

business in his role as President of Flooring North America. He oversaw all of

Mohawk’s 42 plants and 41 distribution centers in North America. He regularly

solicited customers for Mohawk, engaged in sales activities for Mohawk, and

managed the Flooring North America segment of Mohawk, while also participating

on Mohawk’s world-wide leadership team.

      44.   As explained by Former Employee (“FE”) 1, who was on the Executive

Leadership Team with Carson and is discussed in more detail below (see ¶163),

Carson personally presented the financial information for Flooring North America

to Lorberbaum and the other corporate-level executives on a monthly and sometimes

weekly basis.1 FE1 further explained that Carson made personal presentations about

the Flooring North America financials to Mohawk’s Board of Directors on a

quarterly basis. Mohawk identified Carson in its public filings with the SEC as one



1
 For ease of comprehension and readability, the Complaint uses the pronoun ‘he’
and possessive ‘his’ in connection with the Former Employees. However, this
convention is not meant to identify the actual gender of any of the Former
Employees.
                                        17
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 23 of 200




of the Company’s eight “executive officers,” “executive employees,” and “key

employees” who served at the discretion of Mohawk’s Board of Directors.2

      45.    During the Class Period, Carson furnished, approved and personally

certified each quarter the purported accuracy of the information about Mohawk’s

Flooring North America segment that was provided to investors during quarterly

conference calls and incorporated in Mohawk’s consolidated financial statements

and SEC filings. Indeed, each fiscal quarter, Mohawk required the President of

Flooring North America to sign a statement verifying that the information provided

in the Company’s disclosures to investors relating to the division was truthful and

accurate in accordance with the requirements of the Sarbanes Oxley Act (“SOX”).

As confirmed by FE2, Mohawk’s long-time Vice President of Finance (Commercial

and International) and a member of the SOX accounting staff, Carson signed a

document attesting to the purported accuracy of the financials for the Flooring North




2
  See General Release and Separation Agreement, dated as of November 12, 2018,
by and between Brian Carson and Mohawk Carpet, LLC (Incorporated by reference
to Exhibit 10.21 of the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2018.). Mohawk’s senior management team included
Lorberbaum, W. Christopher Wellborn as President and Chief Operating Officer,
Frank Boykin as Chief Financial Officer, and the heads of the three reporting
segments, including Carson.
                                         18
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 24 of 200




America segment on a quarterly basis.3

      46.    Mohawk’s customers for its Conventional Flooring Products and LVT

include retailers, distributors, builders, commercial contractors, and home centers

like Floor & Décor, Home Depot, and Sherwin Williams. Mohawk distributes the

products to its Flooring North America customers from its distribution centers on

Mohawk-owned trucks.

      B.     Mohawk Dominates the U.S. Market for Conventional
             Flooring Products, Reporting Record Sales Growth
             and Causing Market Expectations to Skyrocket

      47.    Mohawk’s story used to be one of growth. In 2000, Mohawk was

predominantly a soft floor covering company, with carpets comprising roughly 95%

of its revenue. By 2014, Mohawk expanded to a $7.8 billion business, with less than

half of that from carpet. Two years later, Mohawk ranked second in the industry in

market share for carpets, first in ceramic and stone, and first in laminates. Mohawk’s

dramatic expansion made it the dominant seller of Conventional Flooring Products.

      48.    Investors expected Mohawk to use that dominance to capture huge

upswings in future demand for flooring products. For example, Macquarie Capital




3
  FE2 was Mohawk’s Vice President of Finance (Commercial and International),
from July 2006 to November 2017. He was a member of Mohawk’s SOX accounting
staff during the Class Period.
                                         19
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 25 of 200




(USA) Inc. issued a “Remodeling Manifesto” in 2016 forecasting “prolonged

robust” growth in residential repair and remodeling, with Mohawk a “favorite” pick

to have the “most exposure” for this upside. UBS similarly reported throughout

2016 that Mohawk’s “future growth opportunities” made it the “Top Pick” because

it was “among the best positioned companies as the recovery in the housing market

continues and repair and remodel expenditures improve.”

      49.    Mohawk assured the market that it was primed to meet these

expectations. Indeed, Mohawk consistently exceeded its own sales records, reaching

“the highest net sales for any quarter in the company’s history” in the first quarter of

2016.4 Evercore ISI described these results, and specifically Mohawk’s Flooring

North America’s profitability, as “above anything witnessed this century.” By the

end of 2016, the Company’s revenues rose to “an all-time high” of $9 billion for the

year, with the Company recording a record-high earnings-per-share (“EPS”).5

Mohawk likewise achieved in 2016 the “the highest fourth-quarter results in the

Company’s history” for operating margins.

      50.    Defendants credited the Company’s record performance in 2016 to the



4
  Press Release, “Mohawk Industries Reports Record 1st Quarter Earnings” (May 5,
2016).
5
  Press Release, “Mohawk Industries Reports Record Q4 And Full Year Results”
(February 9, 2017).
                                          20
        Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 26 of 200




“aggressive growth strategy [it] began in 2013,” which they claimed had driven

Mohawk’s sales increase by 12% during that time.6 Between 2013 and the end of

2016, Mohawk rose 131 spots on Forbes Fortune 500’s list of the largest companies

by total revenue, and shot up to 12th in profit growth on the Fortune 500 list.

        51.   Analysts cheered Mohawk’s ability to provide consistent growth and

rising margins and continued to promote the stock each time Mohawk stayed on its

growth trajectory. For example, on February 26, 2016, analysts at RBC Capital

Markets issued a report rating Mohawk’s stock an “outperform,” stating, “All

Cylinders Firing!” and “MHK remains one of our top investment ideas because of

the company’s consistent ability to deliver sustained earnings growth.” By the start

of 2017, Evercore ISI reported that Mohawk “is the emerging growth story in the

sector,” pointing out that Mohawk had “exceeded consensus [forecasts] in 20 of the

last 21 quarters.”

        52.   As Mohawk continued to report record sales and earnings growth and

exceed investors’ expectations quarter after quarter, the Company’s stock price

soared commensurately, rising from just over $100 per share at the beginning of

2013 to over $230 per share at the start of the Class Period in early 2017.




6
    February 10, 2017 Fourth Quarter 2016 Earnings Call.
                                         21
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 27 of 200




      53.    Analysts were keenly focused on whether Mohawk would be able to

sustain its sales growth during 2017. Evercore ISI, for example, while calling

Mohawk’s sales growth in 2016 “breathtaking,” pondered whether the “aggressive

nature” of its strategy “may well cause the machine to breakdown” in 2017. And

MKM Partners wrote in an April 13, 2017 report that, while Mohawk “remains one

of our favorite stocks,” “the biggest focus” will be whether Mohawk’s 2016

“momentum in topline growth [is] sustainable into early 2017.”

      54.    Defendants responded to those concerns by repeatedly telling the

market to expect its growth to continue in 2017. On Mohawk’s earnings call at the

start of 2017, for example, Lorberbaum boasted that “Mohawk is in the best position

in the Company’s history” and told investors and analysts to expect that Mohawk’s

“2017 sales will grow similarly to last year [2016].” Analysts accepted those

assurances and reiterated their “Buy” ratings for Mohawk’s stock.

      C.     LVT Becomes an Attractive
             Alternative to Conventional Flooring Products

             1.     LVT Takes the Flooring Industry By Storm

      55.    The demand for LVT in the United States has skyrocketed over the last

several years.    LVT offers an attractive alternative to Conventional Flooring

Products because it is designed to look like wood, stone, or ceramic tile, but offers

superior performance and features. It is made of material that is flexible and clicks

                                         22
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 28 of 200




into place, making it easier and therefore cheaper to install.

      56.    In 2006, the resilient flooring category, only 5% of which was LVT

sales, was a $1.9 billion market that captured only 7.5% of the total U.S. flooring

market.7 Nearly 80% of it was manufactured in the United States. By 2016, as a

result of growing demand for LVT, the resilient category surged to a $3.2 billion

market, capturing 14.2% of the total U.S. flooring market, with 59% of the

category’s sales from LVT.

      57.    By 2017, LVT helped make resilient flooring the largest hard surface

flooring category in the U.S. While demand was soaring, LVT was increasingly

produced overseas, with domestic production dropping to 41%.

      58.    The flourishing demand for LVT was eroding the market for

Conventional Flooring Products that had once provided a sturdy foundation for

Mohawk’s and the industry’s revenue growth. Indeed, while the entire U.S. flooring

industry grew by just 4% in 2017, industry-wide LVT sales grew more than 20%.8

And, by 2018, while the entire U.S. flooring industry had grown an additional 5.1%,

LVT had exploded at a rate of 47.6% in sales volume, as depicted by the below chart:



7
  Beth Miller, “LVT and Rigid LVT Market Report: The category is all-in with LVT,
rigid and flexible – Feb 2018,” Floor Daily (April 23, 2020).
8
  Stifel Offers Analysis of Mohawk and Industry in 2017, Floor Daily (March 13,
2018).
                                          23
        Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 29 of 200




        59.   As Conventional Flooring Products saw a retraction or modest increase

over the same time period, industry commentators called LVT growth the “savior

and wrecking ball, all at once.” In 2018, Lowe’s and Home Depot both reset their

flooring departments to take space from Conventional Flooring Products and expand

space for LVT.

        60.   Defendant Lorberbaum aptly described LVT’s rapid growth as the

biggest change in the flooring industry since carpet in the 1960s, explaining that

LVT “has grown faster than anything that I’ve seen in my 40 years of history.”9



9
    February 9, 2018 Fourth Quarter 2017 Earnings Call.
                                         24
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 30 of 200




             2.     Mohawk Purchases an LVT Manufacturer

      61.    Contrary to its vast success in selling Conventional Flooring Products,

Mohawk struggled to capture market share for LVT. When demand for LVT began

to boom, Mohawk’s competitors, Shaw and Armstrong, moved quickly to establish

reliable and cost-effective manufacturing sources for LVT internationally. Mohawk

went a different route, choosing to purchase a domestic LVT manufacturer.

      62.    In June 2015, Mohawk spent $1.2 billion to purchase IVC Group

(“IVC”), an LVT manufacturer with an LVT plant in Belgium and the U.S. LVT

Plant. When Mohawk’s acquisition of IVC was announced, Carson said in a June

17, 2015 interview on FloorDaily.net that Mohawk would bring its superior

distribution channel and “logistics capabilities” to bolster IVC’s LVT manufacturing

expertise. Carson championed the combination of IVC’s superior manufacturing

capabilities and Mohawk’s world class distribution as Mohawk’s golden ticket to

LVT market share.

      63.    Carson continued to tout the Company’s production capabilities

publicly. For example, in an April 21, 2016 interview, Carson stated that the “Dalton

LVT plant … will be operating at full capacity by the end of 2016.” He added that

“[t]his major investment to expand our U.S. LVT production will meet increased

demand for our unique products and enhance Mohawk’s position as the global leader


                                         25
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 31 of 200




in LVT, the world’s fastest growing flooring category.”

      64.   By the end of 2016, Carson recapped Mohawk’s purported progress in

meeting these goals, telling Floor Covering Weekly, “I’m extremely pleased with

the progress our resilient team has made. Since the acquisition in mid-2015, we have

completed a state-of-the-art, fully integrated LVT plant, and we have broken ground

on a new facility that will make both rigid and flexible LVT.”

      65.   Likewise, Lorberbaum told investors during conference calls that the

Company’s U.S. LVT Plant would “be one of the world’s largest, most efficient

production lines” and would enable the Company to “take some share from the

Chinese [imports].” Defendants’ assurances could not have been more wrong.

      66.   Despite these public statements, Mohawk began falling further behind

its competitors, who had aggressively sourced cost-efficient LVT.        Shaw, for

example—which had zero market share before entering the LVT market at the end

of 2015—shot to the top spot in 2017, capturing almost 30% of U.S. LVT sales.

Armstrong, whose size pales in comparison to Mohawk and Shaw, had grabbed over

13% of domestic LVT sales. Mohawk, the world’s largest conventional flooring

company, had meanwhile captured only 12% of LVT sales.

      67.   Mohawk blamed its struggles to grow its LVT business on a lack of

production capacity, with Lorberbaum claiming on a November 4, 2016 earnings

                                        26
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 32 of 200




call that the Company was “constrained by our present capacities” in LVT, which

he explained meant that Mohawk was “currently selling all of our LVT we are

manufacturing, even as we continue to increase our production capacity.”

Defendants assured investors that the new capacity would lead to even greater sales.

      68.      Analysts bought that explanation. Gabelli & Co., for example, wrote

on November 7, 2016 that for LVT sold under the Flooring North America banner,

Mohawk was “selling everything they produce.” And on March 20, 2017, Barclays

wrote that it anticipated “positive revenue and earnings revisions over the next two

years as it becomes clear that [Mohawk] is successfully ramping the new capacity.”

      D.       During the Class Period, Defendants Continue to Report
               Record Sales, Notwithstanding LVT’s Rising Popularity

      69.      Leading up to the Class Period, the main question on analysts’ minds

remained whether Mohawk could continue its phenomenal growth despite the

growing popularity of LVT. MKM Partners, for example, wrote ahead of Mohawk’s

first quarter 2017 earnings call that the biggest question “during earnings will be

whether the [second half 2016] momentum in topline growth was sustainable into

early 2017.”

      70.      Mohawk answered that question with a resounding “yes” by

announcing on an April 28, 2017 earnings call, the first day of the Class Period, that

Mohawk had set yet another record for quarterly sales. Defendant Lorberbaum
                                         27
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 33 of 200




boasted that Company-wide quarterly net sales had topped $2.2 billion, a “first

quarter record” that represented an increase of “approximately 4%” over the prior

year’s first quarter (which also was a record). Defendants pointed to the Flooring

North America segment as a big driver of these record sales.           Lorberbaum

highlighted how Flooring North America’s sales—which already accounted for

more than 40% of Mohawk’s overall business—were “outpacing” the growth of all

other segments. Lorberbaum trumpeted that sales from the “Flooring North America

segment increased 4%” from the prior year’s first quarter.

      71.    The next quarter, on July 28, 2017, Mohawk once again reported “an

all-time new record” for Company-wide quarterly sales. Lorberbaum announced

that “Mohawk’s performance continued at a record level, generating the highest

sales … in the company’s history,” “with sales growth of 6%” to a remarkable $2.45

billion for the second quarter of 2017. Lorberbaum once again announced that the

Flooring North America segment also grew 6%, rising to $1.04 billion in net sales

for the second quarter.

      72.    These record-breaking results supposedly continued the entire year, as

the Company’s reported net sales continued to climb each quarter of 2017 by high

single digits. Defendants reported that Mohawk’s results set a new quarterly

“record” every single quarter of 2017, as “revenues rose to an all-time high of $9.5

                                        28
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 34 of 200




billion” for the full year of 2017, “a 6% increase” over the prior year. The Company

similarly highlighted that Flooring North America revenues continued apace as well,

growing each quarter during 2017 and expanding to support approximately 42% of

the Company’s overall record sales figures.

      73.    Analysts credited these representations and responded positively when

Mohawk announced its record-breaking quarterly results. For example, MKM

Partners issued a report titled “2Q17 Review: Consistent; Solid Execution; Remains

a Favorite Name.” In that report, MKM Partners reiterated its “BUY” rating for

Mohawk’s stock and raised its price target from $255 to $286 per share “given

MHK’s continued strong earnings growth.” Evercore ISI likewise reiterated its

“Outperform” rating for Mohawk’s stock on November 9, 2017, maintaining its

target price of $320 and calling Mohawk a “top pick due to its best-in class track

record.” RBC Capital Markets similarly reiterated its “Outperform” rating for the

Company, raising its price target from $267 to $291 and concluding, “All cylinders

firing!”

      74.    Mohawk needed to continue to achieve these “record sales” to meet

analysts’ expectations and avoid a decline in its stock price. Each quarter, securities

analysts publish their own individual earnings and other financial forecasts, from

which a “consensus” expectation is calculated that averages the multiple analysts’

                                          29
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 35 of 200




forecasts. Despite its supposed “record sales” throughout 2017, Mohawk barely met

or exceeded securities analysts’ consensus expectations, including their estimates for

the Company’s EPS.

      75.    For example, during the first quarter of 2017, as a result of its first

quarter “record sales,” Mohawk reported an EPS of $2.72—the precise consensus

EPS forecasted by analysts. During the third quarter of 2017, Mohawk’s record

sales enabled it to record an EPS of $3.75, which beat consensus expectations by a

mere penny. And in the second and fourth quarters of 2017, Mohawk edged out the

consensus EPS expectations by roughly a dime in each quarter.

      76.    Mohawk’s supposed “record sales” also enabled it to meet analysts’

revenue expectations. For example, during the second quarter of 2017, Mohawk

reported revenues of $2.453 billion, which beat consensus expectations by one-fifth

of one percent (i.e., $4.8 million); during the fourth quarter of 2017, Mohawk

reported revenues of $2.369 billion, which beat consensus expectations by just less

than one-fifth of one percent (i.e., $4.6 million).

      77.    Analysts applauded each quarter that Mohawk met or exceeded

analysts’ consensus forecasts. For example, in an April 28, 2017 report, analysts for

SunTrust Robinson Humphrey wrote “Results Summary and 2Q17 Guidance. MHK

reported adjusted 1Q17 EPS of $2.72, in-line with the Street consensus,” before

                                          30
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 36 of 200




raising its target price from $248 to $260. Analysts from J.P. Morgan wrote in a

July 28, 2017 report that “2Q results were solid and above Street expectations,”

before raising its price target from $242 to $250.

      78.    Analysts for MKM Partners kept this pattern going in an October 26,

2017 report, writing that “Mohawk reported 3Q17 EPS of $3.75” versus “consensus

of $3.74.” The next quarter, following Mohawk’s announcement of its financial

results for the fourth quarter of 2017, analysts for Jeffries once again noted that

Mohawk’s reported EPS was “ahead of consensus.” And again, the following

quarter, analysts for Jeffries once again reported that Mohawk’s reported EPS of

$3.01 was “ahead of consensus ($3.00).”

      79.    As discussed below (see ¶¶109-56), unknown to investors, Mohawk

was employing a brazen fraudulent scheme to report its “record sales” and meet

analysts’ expectations each quarter.

      E.     Defendants Also Continue to Report
             Record Margins During the Class Period

      80.    Throughout the Class Period, Mohawk’s investors closely tracked the

Company’s reported “margins,” which are important measures of how efficiently

the Company is managing its core business. Companies with higher margins than

their competitors generally are more attractive and less risky to investors than

companies with lower margins because more of their sales revenue drops to the
                                         31
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 37 of 200




bottom line. Thus, for companies with higher margins, there is more room for error

if sales decline and greater upside when sales increase.

      81.    With that in mind, Defendants repeatedly touted the Company’s

“increasing margins” and reported “record” margins throughout much of the Class

Period. For example, in a press release issued after the market closed on April 27,

2017, Lorberbaum told investors that “[o]ur operating margin for the quarter rose to

12.4%, a 110 basis point improvement over the prior year and the highest first

quarter result in the company’s history.” And the same day, Lorberbaum stated that

“[b]oth our operating income and margin were first quarter records.” In the next

quarter, on July 28, 2017, Defendants again touted that Mohawk’s operating margin

“was up 60 basis points over last year.”

      82.    Defendants further impressed upon analysts and investors that these

Company-wide margin improvements were driven by legitimate business practices

and products sold under the Flooring North America segment. For example, on

April 28, 2017, Lorberbaum stated that “[t]he continued improvement of our LVT

manufacturing process is increasing our capacity and margins.” On the same call,

when asked “what role carpet played in the margin in the quarter,” Lorberbaum said,

“it would be hard to drive the margins up dramatically ... and leave out such a large

part of our business.” Again, on October 27, 2017, Lorberbaum represented to

                                           32
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 38 of 200




investors that “[o]ur new product introductions improved our average selling prices

and margins, and our process innovations and investments in manufacturing

technology improved our cost.”

      83.    Analysts took note of Mohawk’s rising margins, particularly those for

Flooring North America. For example, a Credit Suisse analyst pointed out during

an investor call on July 28, 2017 that “Flooring North America margins have really

improved nicely as we’ve moved through the year.” Looking back at all of 2017, a

J.P. Morgan Chase analyst noted that for Flooring North America, Mohawk

“continue[d] to do fantastic there in terms of year-over-year margin improvement

with the fourth quarter again up strongly year-over-year and a lot of that driven by

productivity.” Analysts for Wells Fargo similarly noted on July 27, 2017 that “[i]t’s

really the margin performance that piques our interest,” singling out the “solid

incremental operating margins in” Flooring North America, which were up 24%.

Analysts for Wells Fargo also noted at the close of 2017 that “MHK’s adjusted EPS

beat expectations as North America continued its unprecedented margin

performance.”

      84.    Unknown to investors, however, Mohawk and its Flooring North

America segment achieved their supposed record margins by intentionally over-

producing products to artificially inflate margins and refusing to write off huge

                                         33
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 39 of 200




volumes of scrap LVT that was coded not to be sold to customers.

      F.     Defendants Attribute Their Record
             Results to Legitimate, Proper Business Practices

      85.    Throughout the Class Period, Mohawk assured investors that it

achieved its “record sales” and “record margins” through legitimate, proper means.

Defendants continuously touted that they were “doing the right things to make the

business grow” and that they were using “the same strategy [they had] been using”

to provide results over the previous 5 years. For the full year of 2017, Lorberbaum

attributed their record results to “the unique strategy that combined the best features

of a large, well-run public company, a private acquisition firm and a venture capital

group.”

      86.    Defendant Lorberbaum doubled down on these assurances during the

Class Period, stating during Mohawk’s earning call for the third quarter of 2017 that

Mohawk’s success had been, and would continue to be, reliable and sustainable.

Looking into 2018, Lorberbaum reminded investors that Mohawk, and specifically

he and his executive team, had “a long history of outperforming the market,” with a

“growth rate for sales of 9%.” He reiterated that Mohawk’s “strong management

and balance sheet” would ensure that Mohawk would continue to grow and

outperform the market.

      87.    Defendants buttressed these statements with repeated, specific
                                          34
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 40 of 200




representations that traditional business acumen drove Mohawk’s continuous

revenue growth and margin improvement in its Flooring North America segment.

In each quarterly report filed with the SEC, Defendants told the market that

Mohawk’s increase in net sales in the Flooring North America segment was

primarily attributable to “higher sales volume” and “the favorable net impact of

price and product mix,” leading investors to believe that Mohawk achieved its

financial success through Defendants’ mastery of selling more of the right products

at the right price—and certainly not through a fraudulent scheme designed to meet

analysts’ consensus forecasts.

      88.   Defendants’ Class Period assurances had their desired effect, as

analysts continued to recommend the stock to investors and praise the Company’s

management. Barclays, for example, called Mohawk a “Top Pick” on April 28,

2017, opining that there was “a sturdy floor under the stock” and maintaining its

rating of Overweight due to the promised “sustainable productivity gains.” Analysts

for Evercore ISI likewise reiterated that Mohawk was a top pick, writing on April

30, 2017, that “[w]ithin the quarter, [Mohawk’s] fundamentals remain sound” and

“MHK remains our Top Pick as key elements of the story remain intact for the

remainder of the year, including accelerating [year-over-year] sales growth over the

next three quarters.” By this point, Mohawk’s stock price had risen to $235—a 22%

                                        35
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 41 of 200




increase in just twelve months.

      G.     Defendants Continue to Tell Investors During the
             Class Period That Mohawk Is Selling All the Products
             It Is Producing and, As a Result, Is “Capacity Constrained”

      89.    To assuage concerns that Mohawk would be unable to continue its

record sales growth and record margins, Defendants repeatedly told investors that

the Company was selling all the product it made and that it would have sold even

more if its production facilities had been able to produce more product, i.e., had

more production capacity.         Defendants claimed that when those “capacity

constraints” were lifted, sales would continue to climb at or above the same rate.

      90.    For example, during an investor call on April 28, 2017, Lorberbaum

said that as “we’ve discussed over multiple calls, many of our production facilities

are running at or near capacity.” Lorberbaum further represented that “[w]e have

said that [in] some of our product categories we’ve been limited by capacity.” And

in a press release issued after the market closed on October 27, 2017, Lorberbaum

reiterated that Defendants “expect[ed] higher sales with the relief of some of our

capacity constraints, enabling us to expand our market position.” Defendants further

represented during a call with analysts and investors for the same quarter that, for

Flooring North America, “capacity limitations in laminate, LVT and some

residential carpet categories constrained our sales.”


                                         36
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 42 of 200




      91.    Analysts vigilantly focused on these “capacity limitations” that

purportedly impeded sales in the Flooring North America segment, asking probing

questions about them during Mohawk’s earnings calls throughout the Class Period.

For example, during the third quarter 2017 earnings call, an analyst at Roe Equity

Research pressed Defendants about the production limitations “in the North

American hard surface business.”      Lorberbaum responded bluntly, stating, “It

means that we have sold all of the laminate that we could make without putting in

new capacity, which is just getting started up …. With LVT, we increased the

capacity of our LVT through productivity initiatives, so we were selling all of it we

could have.”

      92.    As analysts homed in on Flooring North America’s supposed capacity

limitations, Defendants repeatedly deflected concerns, assuring analysts and

investors that they had successfully ramped up capacity in the U.S. LVT Plant to

bolster sales and capture more U.S. market share for LVT. For example, when a

SunTrust analyst asked on Mohawk’s call with investors and analysts for the third

quarter of 2017 whether the Company was “full on capacity in the United States and

flexible LVT,” Lorberbaum reiterated that “we were but … we’ve made changes in

the manufacturing and increased the capacity of LVT” in the U.S. LVT Plant.

      93.    Analysts embraced Defendants’ representations that Mohawk was

                                         37
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 43 of 200




selling everything it could manufacture and that increased capacity coming online

would spur further growth. For example, on March 20, 2017, Barclays predicted

“positive revenue and earnings revisions over the next two years as it becomes clear

that [Mohawk] is successfully ramping the new capacity” that “should lead to an

acceleration of [Mohawk’s] organic growth in 2018.”         Barclays also credited

Mohawk’s assurances regarding its capacity constraints, commenting “[w]e

continue to expect accelerating volume growth rates this year as new capacity

ramps.” In its July 31, 2017 report, Gabelli & Co.—who previously stated its

understanding that Mohawk was increasing capacity for LVT because it was “selling

everything they produce[d]”—highlighted that “capacity investments should help

generate” additional sales and that “[a]s new capacity comes on line, MHK is well

positioned to continue to achieve high levels of organic growth and drive further

margin expansion.” SunTrust analysts also bought Defendants’ explanation, writing

in an October 27, 2017 report that sales had slowed for LVT due to “filled up

capacity” and that the Company just needed to “manufacture more LVT to alleviate

this issue.”

       94.     In addition to claiming that Mohawk was selling everything it

produced, Defendants also stressed to investors that its U.S. LVT Plant was

manufacturing high quality and competitive LVT that was being well accepted by

                                        38
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 44 of 200




customers. For example, Defendants claimed throughout the Class Period that

Mohawk’s LVT sales were expanding “as a result of our leading design and

performance attributes.” Lorberbaum stated that, “[o]ur LVT and laminate sales

outpaced our other hard surfaces, with our distribution expanding as a result of our

leading design and performance attributes.” He also claimed that “[w]ith their

superior design and performance, our flexible, rigid and commercial LVT

collections are being well accepted across all channels.”

      95.   As detailed fully below (see ¶¶157-217), Defendants’ statements that

Mohawk was selling all the LVT product that it was manufacturing and just needed

to make more of the same products to meet demand were false and misleading. So

too were Defendants’ statements that Mohawk’s LVT products were being well

accepted in the market because of their supposedly superior design and performance.

In truth, Mohawk’s efforts to produce LVT were riddled with problems, including

inherent design and process flaws in the U.S. LVT Plant, resulting in huge volumes

of defective LVT in inventory that were unsalable to customers. In addition, the

LVT being manufactured in the U.S. LVT Plant that did make its way to customers

had huge returns and claim rates, meaning that far from “well accepted,” customers

were dissatisfied and returning the domestically produced LVT products.




                                        39
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 45 of 200




      H.     Mohawk’s Reported Inventory Levels Grow and
             the Time Needed to Turn That Inventory Lengthens

      96.    At the same time Mohawk was telling investors that it was selling

everything it was producing, and that capacity constraints were preventing it from

meeting additional untapped demand, its inventory was increasing and the time that

the inventory sat before being sold—i.e., the “turnover”—lengthened. Analysts

began to ask why the Company was reporting increasing inventories and slowing

inventory turnover, while at the same time reporting “record sales” and telling the

market that it was selling everything it had produced. Instead of disclosing the truth,

Defendants made several false and misleading statements to minimize concerns.

      97.    By way of background, investors and analysts assess the total dollar

amount of inventory sitting on a company’s balance sheet as well as how many days

on average the company’s inventory is held before being sold to customers, known

as Days in Inventory (or “DII”). The measure is significant because a high DII may

indicate slowing sales or poor inventory management. Thus, in general, a low DII

is preferred, evidencing that inventories are selling quickly. On the other hand, a

high DII could signal that inventories are stockpiling and not driving sales revenue.

      98.    During the Class Period, Mohawk’s reported inventories increased each

quarter, as reflected by this chart:



                                          40
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 46 of 200




                        Mohawk's Rising Inventories

 $2,400

 $2,200

 $2,000

 $1,800

 $1,600
            1Q17 2Q17 3Q17 4Q17 1Q18 2Q18 3Q18 4Q18 1Q19 2Q19
                          Dollars of Inventories (in millions)

      99.    As Mohawk’s inventory continued to climb, Mohawk’s DII continued

to rise as well, with inventory sitting on the Company’s balance sheet for longer and

longer periods before being sold. At the beginning of the Class Period, Mohawk’s

DII was 110 days and climbed steadily, shooting as high as 128 days before the end

of the Class Period.

      100. When questioned about these worrisome trends during the Class Period,

Defendants concealed the truth. They repeatedly offered various justifications,

sometimes blaming rising “raw material costs,” while at other times claiming

inventory was growing to support “geographic expansion.” In the first quarter of

2017, for example, Mohawk assured investors that the rise in inventory and increase

in DII was the result of “geographic expansion and product growth.”

                                         41
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 47 of 200




      101. In the second quarter of 2017, following another marked increase in

inventory and DII, Defendants similarly blamed “raw material inflation and more

sourced product needed to support our LVT, ceramic and countertop businesses.”

And when a Roe Equity Research analyst specifically questioned what was driving

Mohawk’s “inventory growth in the [second] quarter [of 2017],” Lorberbaum

pointed to “chasing demand,” “material costs” that “flows into inventory,” and the

“U.S. economy.”

      102. Each successive quarter during the Class Period, the same pattern

repeated, with the Company explaining away climbing inventories and increasing

DII with benign explanations such as “raw material inflation” and “increasing

inflation and our backwards integration.”

      103. As analysts tried to understand the seeming disconnect between

Mohawk’s rising inventories and slowing turnover in the face of purported capacity

constraints, decreased production, and surging demand, they pressed Defendants for

answers. On Mohawk’s October 26, 2018 earnings call, for example, an Evercore

ISI analyst pointed out that “[Mohawk’s] inventory seems to be continuing to build.”

The analyst specifically asked Lorberbaum to help the market “understand or break

down” the “overall inventory number,” directly questioning Lorberbaum as to

whether there was “a buildup of LVT.” In response, Lorberbaum again blamed “raw

                                        42
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 48 of 200




material inflation” for both rising “inventory dollars” and worsening “inventory

turns,” claiming that the worsening inventory turns were a short-lived issue that

would be resolved by the fourth quarter.

      104. Yet, during the fourth quarter of 2018, inventories once again increased,

to $2.288 billion, 31% higher than just eight quarters earlier. DII likewise increased

to 128 days, a 20% increase during this same period. This time, the Company

attributed the dramatic increases to “inflation” and a “prebuy” ahead of a Chinese

tariff. And when inventory levels rose yet again the next quarter, Defendants blamed

“ramp up of new plants, acquisitions and higher raw material costs.”

      105. Analysts accepted Defendants’ assurances that rising inventory levels

were not a concern. For example, analysts from Evercore ISI, in their April 30, 2017

report, repeated Mohawk’s claim that “inventory issues” were “temporary” and

reiterated an “outperform” rating for Mohawk’s stock, accepting Mohawk

management’s “bottom line” representations that Mohawk was “fundamental[ly]

strong and [its] story remains intact.” Likewise, after Defendants claimed that

inventories rose in the second quarter of 2017 because “more sourced product [was]

needed to support our LVT, ceramic and countertop businesses,” analysts from

Wells Fargo accepted Defendants’ assurances that the rising inventories were

actually helpful, stating in their July 28, 2017 report that Mohawk had “built

                                           43
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 49 of 200




inventory back up today” after North America “capacity constraints.”

      106. Unfortunately for investors, as discussed further below (see ¶¶157-

217), Defendants’ explanations for its rising inventories and increasing DII were

false, misleading, and omitted material facts. In truth, inventories and DII were

continuing to rise because Mohawk was overproducing product beyond customer

demand in order to falsely increase margins and was drowning in unsalable carpet

and scrap-rate LVT that the Company improperly refused to write off.

      I.     Unknown to Investors During the Class Period, Mohawk
             Fabricated Revenues at the End of Each Quarter and Misstated
             the True Reasons for the Surge in the Company’s Inventory

      107. Numerous former Mohawk employees have chronicled how

Defendants cheated each quarter to achieve their “record sales” and satisfy analysts’

revenue and EPS expectations through a carefully orchestrated scheme. These

former employees further have pinpointed the two real reasons the Company’s

inventories were swelling and turnover slowing: a glut of unsalable scrap LVT and

rampant overproduction to inflate margins that left Mohawk products languishing in

the Company’s warehouses.

      108. These former employees’ accounts make plain that not only was the

Company not selling all the LVT it was producing—as Defendants falsely claimed

repeatedly during the Class Period—but, rather, customers were returning


                                         44
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 50 of 200




Mohawk’s defective LVT product in droves, the salesforce responsible for all of

Mohawk’s large-scale builder sales in North America was not even trying to sell the

Company’s domestically produced LVT because it was so defective, and distributors

and retailers were refusing to carry the products. As discussed further below,

Defendants’ false and misleading statements kept these facts well hidden.

            1.     Defendants’ Saturday Scheme to Inflate Sales

      109. While Mohawk was reporting record sales quarter after quarter and

driving up its stock price, Defendants concealed that these results were achieved

through a fraud that one former employee described as “the biggest sham ever.” At

the end of each quarter the scheme was executed, Mohawk and its top executives

instructed the Company’s distribution centers to load their trucks with all items

ordered by customers at any time—even though the agreed-upon delivery dates were

in future quarters. As soon as the items were loaded on its trucks, Mohawk would

auto-generate invoices for customers’ accounts and recognize a “sale” in the current

quarter, even though delivery of the product was not completed.

      110. Numerous former employees explained that Mohawk chose the last

Saturday of each quarter to make these purported “deliveries” precisely because

customers were not open to reject the unwanted delivery on Saturdays.           The

Company’s scheme allowed Mohawk to recognize these failed “delivery attempts”


                                        45
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 51 of 200




as “sales” dollars in the current quarter even though the product never changed hands

to a customer, in violation of generally accepted accounting principles (“GAAP”)

and Mohawk’s revenue-recognition policies.

               a.    Overview of the Scheme

      111. Numerous witnesses across Mohawk’s organization have consistently

described the Company’s Saturday Scheme in meticulous detail. For example, FE3,

who worked as a Manager at Mohawk’s West Hampton, New Jersey distribution

center from February 2017 to July 2019, described how Dan Flowers, Vice President

of Logistics, and Mathew Witte, Vice President of Delivery Operations, ordered the

managers at Mohawk’s distribution centers across the country—both during national

conference calls and in emails—to load as much product as they could onto their

trucks for the last Saturday of the quarter, so that the Company could recognize the

sales in the quarter and hit its revenue targets.10 Witte reported directly to Flowers,



10
  FE3 was the distribution center manager of Mohawk’s West Hampton, NJ facility
from February 2017 to July 2019. The West Hampton distribution center was
responsible for delivery of all products to customers in Western Pennsylvania,
Philadelphia, Central and South New Jersey. The distribution center would receive
order shipments from the central distribution facilities in Georgia and would make
the actual deliveries to customers. FE3 reported to FE4, the Regional Operations
Manager, who reported to Mathew Witte, Vice President of Warehouse and Delivery
Operations, who reported to Dan Flowers, VP of Logistics at Mohawk, who reported
directly to Brian Carson. FE3 was responsible for the day to day operations of the
facility.
                                          46
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 52 of 200




and Flowers directly to Carson.

      112. FE3 explained that Mohawk’s distribution centers would fill the

Company’s trucks with product on the last Friday night of the quarter and then, on

Saturday, would be unable to deliver any of the product because customers were not

open to accept deliveries on Saturdays. The distribution centers would then just

bring the product back and scan it back into the warehouse as a return in the new

quarter. FE3 stated that this practice was in place when he joined the Company in

February 2017. He called the scheme “the biggest sham ever.”

      113. FE3 further recounted how the process of fake deliveries and “bogus

orders” weighed on his labor costs. He explained how he and his employees were

disgruntled because they had to load trucks with product, only for the trucks to sit

there or to be driven around the block and then brought back. He said that the labor

to put the product onto the trucks for deliveries, and then the work to return all the

product in the following weeks after the quarter had closed, put a strain on him and

his employees. He stated that “[t]he week after the end of a quarter would bury us

in returns for all these fake deliveries.” In the beginning of each new quarter, FE3

would have to devote a lot of his and his employees’ labor hours to “scanning all the

orders back in, processing returns, and storing [the returned product].”

      114. FE3 and other distribution center managers pleaded with Flowers and

                                         47
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 53 of 200




Witte that it did not make sense to engage in the scheme. FE3 explained that when

those complaints fell on deaf ears, the distribution center employees eventually just

scanned the products as if they went onto the truck, generating a “sale,” but did not

even actually load the product onto the truck or attempt a “delivery.” FE3 further

explained that the distribution center employees would then just walk around the

center scanning the product out on Friday and then scan it back in when the new

quarter started. This tactic made sense because, as FE3 explained, putting the

product onto the truck and attempting a delivery on a Saturday for customers that

were not open to accept delivery on Saturday was “pointless.”

      115. FE3 explained that his distribution center alone invoiced sixty to eighty

orders on the last Saturday of each quarter. He explained that these figures were just

from his one facility and that all the distribution centers across the country were

engaged in the quarter-end scheme. He knew that every distribution center was

involved because all the distribution managers were given the same instruction from

Flowers and Witte during conference calls and in emails. He also knew because,

after a quarter would end, Flowers would send an email to all the distribution

managers thanking them for their involvement. FE3 reported, “Every route had it.

It was always mandatory.”

      116. FE3 also detailed how this scheme affected sales. He explained that

                                         48
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 54 of 200




once the distribution center employees scanned the product on Friday night,

Mohawk would automatically invoice the customers and count all these dollars as

sales, even though the deliveries were not completed. FE3 confirmed that the whole

point of feigning shipment on Saturdays was that no one was open to accept

deliveries on Saturdays. As a result, the invoice would sit open and be counted in

the quarter, and then the returns would come in after the books had closed for the

quarter. He explained that “[d]epending on the customer, the same order could get

scanned out multiple times in these fake deliveries.” He and his colleagues used to

say that the Company was “cooking the books.”

      117. FE4, a Regional Operations Manager at Mohawk from 2016 until July

2019, corroborated FE3’s account.11 FE4 recalled that at the “quarter end, the

directive was to deliver on Saturdays, which we [otherwise] never do. Ninety

percent of the stores are closed. So, we’d load trucks up, then bring [the product]

right back. They’d add all of that money to the financials at the quarter end to




11
  From 2016 until he left the Company in July 2019, FE4 was the Regional
Operations Manager for Mohawk for the Northeast and mid-Atlantic regions. He
was responsible for all transportation and logistics in these regions and managed five
warehouses in Massachusetts, Maryland, New Jersey, and Pennsylvania, totaling
approximately 125 employees. FE4 reported to Mathew Witte, Vice President of
Warehouse and Delivery Operations at Mohawk. FE4 worked for Mohawk for over
twenty years.
                                         49
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 55 of 200




boost them up.” FE4 confirmed that this scheme occurred regularly and that the

purpose of the practice was to boost the quarterly numbers.

      118. FE4 confirmed that over 90% of the product loaded onto the trucks was

returned without being delivered. He recounted how they often made the premature

Saturday delivery attempts to the same customers repeatedly, even though Mohawk

employees knew those customers would not accept the delivery since the customer

had not accepted the premature delivery attempt on previous Saturdays in previous

quarters.

      119. Similarly, FE5, who oversaw sales from the U.S. LVT Plant to

Mohawk’s East Coast and Canadian distributors, explained that it was common

practice at the end of the quarter for Mohawk employees to load trailers full of

product that was not yet wanted by its distributors.12 These trailers were then pulled

into Mohawk’s parking lot, where they would sit the last Saturday of the quarter.

FE5 explained that the sales from the products placed on the truck were recognized

on the Company’s books as soon as the Company’s trailers were pulled away from



12
  FE5 was a Division Manager who started working for IVC in November 2015.
IVC was the LVT manufacturer that was acquired by Mohawk in January 2016. He
worked with Mohawk until February 2019 overseeing the sales teams focused on
distributors in the East Coast and Canada divisions. He reported to Jim Chepalis,
Director of Distribution Sales at Mohawk’s IVC, who in turn reported to Paul
Murfin, Senior Vice President of Distribution at Mohawk.
                                         50
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 56 of 200




the loading dock and placed into the Company’s empty parking lot.

      120. FE5 confirmed that the whole point of engaging in this practice on the

last Saturday of the quarter was to recognize sales to distributors in the current

quarter. FE5 heard complaints about this practice from his distributor customers

who were prematurely invoiced, including during 2017. Major Mohawk distributors

subjected to this practice and from whom he heard complaints included Apollo

Distributing Company in New Jersey; New England Floor Supply in Connecticut;

and JJ Haines & Company in Maryland.

      121. FE6, a Logistics Business Analyst responsible for conducting analyses

and drafting reports on logistics and shipping costs, confirmed that while he was at

Mohawk, the same customers repeatedly appeared on Saturday push route lists to

have orders prematurely pushed out to them at the end of the quarter regardless of

the contractual delivery date.13 He was told that any orders capable of being shipped

on the Saturday would be done, regardless of the expected delivery date. FE6

likewise explained that the Saturday pushes were “heavily enforced” by senior

management and corroborated the purpose of the Company’s practice: “to show our



13
  FE6 was a Logistics Business Analyst at Mohawk from January 2019 until April
2020. FE6 reported to Chris Senjem, a Senior Delivery Operations Manager at
Mohawk who reported to Witte. FE6 was primarily responsible for conducting
analyses and drafting reports concerning Mohawk’s logistics and shipping costs.
                                         51
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 57 of 200




sales numbers were higher or better than they really were because we knew our

sales were down.”

      122. FE6 added that the purpose of the Saturday pushes was to artificially

increase revenue to show investors. He knew this purpose because he attended

meetings in which Witte explained the reason the Company was doing the Saturday

end-of-quarter delivery attempts. FE6 explained that Saturday was selected because,

as he was told by Witte, “it was so we could bill them and so we can report the

sales on those orders whether they were delivered or not.”

              b.    Mohawk Senior Executives Orchestrate the Scheme

      123. Mohawk employees were directed to engage in this scheme by the

Company’s top executives, including Carson’s direct reports, Company Vice

Presidents Flowers and Witte.

      124. FE3 stated that instructions to engage in the scheme were contained in

emails from Flowers and Witte and conveyed by them during conference calls with

all the Company’s distribution managers. FE3 confirmed that Witte instructed all

the distribution center managers to engage in the Saturday end-of-quarter practice,

citing the need to hit financial metrics: “Absolutely, we were all told to do it,

throughout the whole country …. We’re down on our quarter number and we have

to make them. We were told we had to make sure it got out. We’d have twenty


                                        52
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 58 of 200




stops on a truck for Saturday deliveries and we made maybe one of them, or none.

That was the norm. No one took deliveries on a Saturday. This was the directive

to all of us from [Witte].”

      125. Likewise, FE3 explained that, to coerce participation in the scheme,

“[Flowers] would say, ‘[w]e’re not making our numbers this quarter’” and would

also send threatening emails. FE3 further explained that the threat coming from

Flowers and Witte was that, if they did not engage in the scheme, their jobs could be

at risk. FE3 stated that “I had multiple conversations with [FE4 and Witte] voicing

my concerns” about the end-of-quarter Saturday product delivery attempts. FE3

continued, “I told them that I don’t even load my stuff out. We just scan it without

moving anything because there was no point. Nothing ever got delivered anyways.

It was all fake.”

      126. FE4 confirmed that Witte and Flowers would tell Mohawk’s employees

on conference calls and in emails that they had to engage in the scheme so that

Mohawk could meet its quarterly financial targets. FE4 stated, “It was about

meeting financial expectations at the end of the quarter for shareholders. There

was no other reason to do it and no one was shy about saying it. That’s what we

were all told.” FE4 said that he attended conference calls where this was stated in

2017, 2018, and 2019, and he saw Flowers participating in email threads in 2017,

                                         53
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 59 of 200




2018, and 2019 where this was the stated goal of the scheme. The sole reason for

these end-of-quarter conference calls was to instruct the distribution centers to

engage in the end-of-quarter push to inflate Mohawk’s financials.

      127. Employees in the distribution centers complied with these directives

out of fear of losing their jobs. According to FE4, “[T]he feeling from a lot of people

in the company was that if you don’t do it, you’re not going to have a job. It was

tenuous then. There was a lot of push back from people at first, but eventually

everybody stopped questioning it. We were afraid for our jobs.” Like FE3, FE4 too

raised concerns about the scheme with his boss at the time, Joe Zasaitis, Senior

Director of Operations at Mohawk from 1987 until 2017, but Mohawk continued the

scheme. As FE4 explained, “We all realized what this was. This is fixing the

numbers. Everyone knew that ninety percent of [the end-of-quarter delivery

attempts] were going to be coming back. It was just pushing bigger numbers up

at the end of quarters.”

      128. FE7, a Distribution and Plant Manager who oversaw Mohawk’s Dalton

distribution centers that distributed all the vinyl sheet and LVT products nationwide

across the various sales organizations and reported to Jeremy Tatum—Mohawk’s

Director of Operations, Distribution, & Logistics, who in turn reported to Flowers—




                                          54
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 60 of 200




said that Flowers even coined a term for the scheme.14         FE7 explained that

“[Flowers] borrowed one of Donald Trump’s terms,” instructing all of the

distribution managers to “Drain the Swamp” at the end of the quarter for every

possible order, knowing full-well that almost all of the product would end up coming

back. FE7 said that both Tatum and Flowers were explicit in their conference calls

and emails that this was being done to “make [Mohawk’s] numbers at the end of

the quarter.”

      129. FE7 corroborated that Flowers and Tatum issued orders to “drain the

swamp,” mostly during conference calls with the distribution managers. Indeed,

FE7 said that Flowers had analysts review the orders in Mohawk’s system to find

orders to “ship” prematurely at the end of the quarter, even though the agreed-upon

ship dates noted in the system were months away. FE7 said that the distribution

managers were directed to include “every order in the system” on the Saturday

before the quarter’s close, even though it was well-known that customers were not

open on Saturdays so the product could not be delivered.



14
  FE7 was a Distribution and Plant Manager at Mohawk from April 2014 until
November 2019. FE7 reported to Jeremy Tatum, Mohawk’s Director of Operations,
Distribution, & Logistics who in turn reported to Dan Flowers, Vice President of
Logistics at Mohawk. FE7 was responsible for managing Mohawk’s IVC facilities
in Dalton, where Mohawk manufactured LVT products and he oversaw
approximately 100 employees. His group was the second largest distributor of LVT.
                                        55
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 61 of 200




      130. FE3 detailed how Mohawk’s mills would ensure that the distribution

centers had an abundance of product for the last Saturday of the quarter. FE3

reported that towards the end of the quarter, the mills would crank out a bunch of

products for the distribution centers. He said that the distribution centers would then

receive these ramped-up supplies of product every night towards the end of the

quarter. As he explained it, the mills increased their production of these products at

quarter’s end “just so [Mohawk] could juice their numbers. They would boost their

production numbers and sales numbers and we were left with all of these fake

deliveries.”

               c.    The Scheme Involved Every Distribution
                     Center in the Flooring North America Segment

      131. Numerous witnesses have described that the Saturday Scheme involved

millions of pounds of product, customers of all sizes, and every product available in

the warehouses, including both Conventional Flooring Products and LVT.

Numerous witnesses also have explained that Mohawk employed the scheme

universally across the country.

      132. As FE3 explained, the scheme occurred throughout the United States,

and every distribution manager was expected by his or her superiors to carry it out.

FE4 likewise reported that the Saturday Scheme occurred across the country. And

FE7, whose distribution center delivered throughout the entire country, also
                                          56
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 62 of 200




explained that every distribution manager across the country was ordered to

participate in the Saturday Scheme.

      133. As for the amount of product the Company pretended to deliver on the

last Saturday of each quarter for the entire United States, FE4 stated, “[y]ou’re

talking four to five million pounds of product every time across the country. We

would tally up purported routes, stops, and weight on spreadsheets and would

discuss them in calls and emails. All of that stuff would get invoiced overnight on

the Fridays.” FE6 and FE7 also confirmed that the scheme resulted in millions of

pounds of fake shipments on the last Saturday of each quarter. FE6, who compiled

the reports for senior executives tallying up the amount of product the Company

pretended to move during the scheme, likewise explained that the scheme often

resulted in up to four to five million pounds of product.

      134. Numerous witnesses, including FE3 and FE4, have further explained

how Mohawk’s Saturday Scheme was inflicted on all its customers, regardless of

size or product category. FE4 stated that “[t]here could be a hundred customers or

more [each time]. It was everything. It didn’t matter the size of the company. It

was just whatever product we had in the shop. We always delivered to the same

accounts. These are long standing relationships. These were customers ordering

from us on a regular basis. It didn’t matter. We did this to everyone.” FE3

                                         57
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 63 of 200




similarly stated that Mohawk subjected everybody to the scheme, specifically

recalling that the scheme was used on, among others, Sherwin Williams and Floor

& Décor multiple times while he was employed at Mohawk.

      135. Like FE4, FE3 confirmed that the fake deliveries included all the

products in his geographic area, including vinyl, LVT, ceramics, wood, and carpet.

FE7 reiterated that this practice was “across the board,” involving virtually every

customer, large and small, and every product line Mohawk had. Also, like FE3, FE7

stated that one of Mohawk’s customers, Sherwin Williams, was subjected to this

practice over a half dozen times between April 2017 and July 2019 and refused

premature delivery each time for between 80,000 and 160,000 pounds of product

(the equivalent of multiple truckloads).

      136. Mohawk utilized the Saturday Scheme to inflate its sales in every

quarter of the Class Period, except when the Company temporarily abandoned the

scheme in the second and third quarters of 2018. FE8, who was a Senior Manager

of Distribution Operations at Mohawk from May 2017 to September 2019, explained

that Mohawk conducted its Saturday quarter-end practice in every quarter during the

Class Period prior to the second quarter of 2018.15 But in both the second and third



15
  FE8 was a Senior Manager of Distribution Operations at Mohawk from May 2017
until September 2019. In that role, FE8 was responsible for managing the three main
                                           58
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 64 of 200




quarters of 2018, FE8 explained, Mohawk did not engage in the Saturday quarter-

end practice. Rather, during those two quarters, FE8 explained, Witte and Flowers

instructed that the Company was not going to engage in the Saturday quarter-end

practice because the Company was so far away from making its numbers: “we knew

we were going to miss our numbers, so there was no point.”

      137. History corroborates FE8’s account. In the second and third quarters

of 2018, when the Company did not execute the Saturday Scheme, the Company fell

substantially short of the market’s consensus expectations. As reflected below, the

Company utilized the Saturday Scheme in the other quarters, providing the necessary

boost for the Company to barely meet or beat analysts’ consensus earnings-per-share

expectations:




carpet distribution centers in Georgia. Prior to this role, FE8 worked for Mohawk
as a Regional Operations Manager from 2017 until May 2019.
                                        59
           Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 65 of 200




                                   EPS Actuals Above/Below
                                     Consensus Estimates
                           $0.12
                                           $0.10
  $0.10                                                                                 $0.07
                                                                                $0.04
                                   $0.01            $0.01
              $0.00
    $-

              Q1            Q2      Q3      Q4       Q1      Q2        Q3        Q4      Q1
 $(0.10)     2017          2017    2017    2017     2018    2018      2018      2018    2019

 $(0.20)



 $(0.30)
                                                                      $(0.29)


 $(0.40)
                                                            $(0.39)


                      d.      Mohawk’s Executive Leadership
                              Team Received Regular Reports
                              Reflecting Results of the Saturday Scheme

           138. Several former Mohawk employees confirmed that reports containing

the results of the Saturday Scheme were sent directly to Mohawk’s executive

leadership, including Lorberbaum and Carson.                  For example, FE9, a former

Operations Analyst who worked in Mohawk’s Finance IT doing the majority of the

sales reporting at Mohawk’s corporate headquarters from June 2018 to March 2020,

reported that he was tasked with verifying data in sales reports that Mohawk’s

system would auto-generate to be sent to Mohawk’s leadership, including Defendant




                                                   60
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 66 of 200




Lorberbaum and Carson, via email in PDF and excel formats.16 He explained that

he learned through these reports that a spike of orders were invoiced on the final day

of the quarter and that Mohawk recognized revenue when products were shipped,

even though not delivered.

      139. FE9 explained that he was responsible for verifying “master reports”

that went to Defendant Lorberbaum and others in the most senior leadership

positions every business day. He explained that the master report rolled up the

figures from all divisions and showed the end-of-quarter spikes. FE9 reported that

other individuals in senior leadership positions responsible for Mohawk’s finances

also received these master reports as well as additional daily reports.

      140. Specifically, FE9 detailed that each division received daily reports via

email, with senior leadership receiving detailed breakdowns for their division, as

well as anyone who had responsibility over the division’s finances. For the North

American divisions, FE9 said that Carson was on the distribution list for the daily

reports. He explained that both the master report and daily reports were pulled from




16
  FE9 worked at Mohawk from March 2014 to March 2020 in a variety of roles.
From June 2017 to June 2018 he was assigned to IVC. From June 2018 to March
2020 he was assigned to Finance IT at corporate headquarters. While at IVC, he
reported to Amanda Clear Haynes, who reported to Paul Murfin. While in Finance
IT, he reported to Nathan Forrester, who reported to Yatkwai Kee.
                                          61
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 67 of 200




a program nicknamed Webby, which was a data warehouse and SQL portal that

allowed Mohawk to keep historical information on daily sales data for years.

      141. FE9 confirmed that the daily reports showed daily sales—counted

when an order was shipped (even if not delivered)—as well as daily, month-to-date,

quarter-to-date, and year-over-year variance. He also confirmed that these reports

showed a noticeable uptick on the last day of a quarter across the majority of product

lines, including the dollar values for each day.

      142. FE9 became responsible for these reports in June 2018 and recalls

managers referring to the reports as far back as 2015. He also received these daily

divisional reports as early as June 2017, when he was assigned to IVC (the entity

that Mohawk purchased to obtain the U.S. LVT Plant). When FE9 first moved into

his corporate position and saw upticks in sales on the last day of the quarter, he asked

his boss, Business Process Specialist, Nathan Forrester, about them and whether he

needed to hold or re-evaluate the numbers. Forrester told him that the Company was

trying to recognize sales at the end of the quarter, and they did not want to re-evaluate

the numbers.

      143. FE10, who was a Director of Claims and Customer Care for Mohawk’s

Pergo laminate business, reported that Lorberbaum also received “executive

dashboard packets” that were put together by the financial group and delivered to

                                           62
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 68 of 200




the corporate executive suite at 10:00 or 11:00 a.m. every day during, leading up to,

and throughout his tenure.17

      144. FE10, who produced some of the claims data information included in

these executive packets, explained that the packets contained critical business data

about each division, like orders, claims, and returns. He also recalled that the

corporate executives were particularly attuned to these reports, as they would ask

about anomalies “like returns being really high.” FE10 said that the quarter-end

sales spike and the resulting returns in the next quarter would be detectible from the

materials in the executive dashboard packets.

      145. In addition, FE6 described reports that went to additional high-level

executives showing the results of the scheme. For example, FE6 described how he

made reports each Saturday at the end of every quarter for senior leadership on the

scope of the scheme, detailing how many orders were sent out and the total volume

of product unsuccessfully “shipped” prematurely.

      146. Specifically, FE6 explained how, during the course of the day on the

last Saturday of the quarter throughout his tenure, he would manually compile



17
  FE10 worked for Mohawk from 2013 until August 2018. He was a Director of
Claims and Customer Care over the Pergo flooring business and was appointed
briefly as the Director of Customer Excellence for the laminate and LVT facilities.
He reported to Amanda Clear Haynes who reported to Carson.
                                         63
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 69 of 200




statistics about the orders being pushed out in the scheme, including the number of

orders “shipped” to customers prematurely, the total weight being shipped, and the

amount of orders marked for reshipment because the delivery was unsuccessful.

      147. FE6 stated that he would send these reports as PDF files via email to

various members of Mohawk’s senior leadership, including Witte, Flowers, David

Toney, Mohawk’s then Senior Vice President of Supply Chain for Flooring North

America, and the President of Flooring North America (who was Paul De Cock, after

Carson was fired on November 12, 2018, as discussed below, see ¶¶226-27). FE6

further explained that he provided reports to both Toney and De Cock, who

participated in executive meetings with Lorberbaum.

      148. FE6 further explained that there were multiple times when his boss,

Chris Senjem, a Senior Delivery Operations Manager, ordered him to send his

reports twice on the last Saturday of the quarter—one report was to be sent around

noon and another report at the end of the day—because the executives were so

closely monitoring the Saturday quarter-end activity. FE6 recounted how Witte and

De Cock sometimes responded to his emails, attaching the reports, with a message,

“We got five million pounds out on Saturday, that was going to help us hit our

numbers.”

      149. FE6 further explained that the first page of the Saturday reports that he

                                        64
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 70 of 200




sent to the Company’s executives summarized the product shipped, including its

total weight. The reports FE6 generated also dedicated an entire page to the number

of “reshipments,” i.e., deliveries that were unsuccessful and returned to the

warehouses.    Through FE6’s access to Mohawk’s financial data and his

conversations with Witte about the Saturday Scheme, FE6 understood that the

invoices generated during the unsuccessful Saturday “delivery” attempts were held

open and the revenue from the invoice was counted in the closed quarter, even

though the product was not delivered and had to be reshipped on the date that the

customer originally anticipated delivery. FE6 was told by Witte repeatedly during

his tenure that boosting sales was the specific purpose of the Saturday quarter-end

activity: “I was told it was so we could bill [customers] and so [Mohawk] [could]

report the sales on those orders whether they were delivered or not.”

      150. FE6 understood that, before he joined Mohawk, two of his former

Mohawk colleagues provided the data on the Saturday pushes to management. FE6

further explained that the information contained in his Saturday reports was all

contained in, and derived from, a platform called “RoadNet,” which sat on an Oracle

server and was connected into a PowerBI program and kept on AS400, a system

accessible to everyone in the Company.




                                         65
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 71 of 200




               e.     The Saturday Scheme Violated
                      Mohawk’s Stated Revenue Policies and GAAP

      151. Besides being inherently deceitful, Mohawk’s Saturday Scheme also

directly contravened the Company’s stated sales revenue-recognition policies, as

well as GAAP. Under GAAP, specifically Accounting Standards Codification 605

(see ASC 605-10-25-99) and Accounting Standards Codification 606 (see ASC

606), sales revenue may only be recognized when “delivery has occurred.”

      152. In purported accordance with this mandate, Defendants told the market

throughout the Class Period that Mohawk recognized sales revenue only after the

product was in the hands of customers. For example, in Mohawk’s annual report for

2017 filed with the SEC on Form 10-K on February 28, 2018, Mohawk explained

that sales revenue is recognized when “delivery has occurred”:

      Revenues, which are recorded net of taxes collected from customers,
      are recognized when there is persuasive evidence of an arrangement,
      delivery has occurred, the price has been fixed or is determinable, and
      collectability can be reasonably assured.

      153. Mohawk reiterated its purported adherence to this rule in its quarterly

report filed with the SEC on Form 10-Q on May 4, 2018, and every quarterly and

annual report filed thereafter:

      The Company recognizes revenues when it satisfies performance
      obligations as evidenced by the transfer of control of promised goods
      to customers, in an amount that reflects the consideration the Company
      expects to be entitled to in exchange for those goods ….

                                        66
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 72 of 200




      154. In violation of these stated accounting policies, Mohawk engaged in the

Saturday Scheme, recognizing sales revenue on the last Saturday of the quarter even

though delivery had not occurred and control had not transferred to the customer.

      155. The Company’s utilization of the Saturday Scheme further violated

Mohawk’s publicly stated policies on “ethics” and “corporate conduct.” In the

Company’s published “Standards of Conduct and Ethics for Employees, Officers,

and Directors of Mohawk Industries, Inc.,” Mohawk assured investors that its

officers would “not authorize or permit the use of … an accounting treatment if the

effect is to distort or conceal Mohawk’s true financial condition.” Going further,

Mohawk represented that its executives would not “distort or conceal Mohawk’s

true financial condition,” even if a “particular accounting treatment for one or more

of Mohawk’s operations may be permitted under applicable accounting standards.”

      156. As detailed above (see ¶¶109-56), Defendants engaged in the Saturday

Scheme precisely to distort and conceal Mohawk’s true financial condition. Their

scheme not only violated the Company’s stated policies in their corporate filings,

but also violated the accounting rules and the securities laws.

             2.    The True Reasons For
                   Mohawk’s Ballooning Inventory Levels

      157. In addition to misleading investors about their “record sales,” Mohawk

also misrepresented the true reasons why the Company’s inventories were growing
                                         67
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 73 of 200




and its inventory turnover was slowing during the Class Period.

      158. As discussed above (see ¶¶96-106), Mohawk’s reported inventories

swelled and inventory turnover slowed during the Class Period. Defendants offered

investors various explanations for these developments, ranging from “geographic

expansion and product growth” to increasing “material costs” to “ramp-up of new

products.” Unbeknownst to investors, these explanations were highly misleading,

as they omitted the actual reasons for the rising inventory and slowing turnover.

      159. The true reasons for Mohawk’s excessive inventory levels were

twofold. First, at the direction of Brian Carson, President of Flooring North

America, Mohawk improperly carried in its reported inventory enormous quantities

of domestically produced unsalable “scrap” LVT, even though the scrap was coded

in the Company’s computers as not to be shipped to customers. Carrying that scrap

LVT in inventory—rather than writing it down as GAAP requires—bloated the

Company’s inventory, while allowing the Company to hide from investors the

rampant quality-control problems plaguing the Company’s attempts to compete in

the burgeoning LVT market. It also led to under-reporting of the Company’s cost

of sales and, as a result, inflated the Company’s margins and net income.

      160. Second, to further inflate profits and margins, Carson ordered

Mohawk’s factories to perform overly long production runs that caused production

                                         68
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 74 of 200




to far outstrip demand. By overproducing product, Mohawk was able to artificially

drive down the cost to manufacture each product by spreading the Company’s fixed

manufacturing costs across more products. The effect was to artificially reduce the

Company’s cost of sales, which in turn inflated the Company’s margins. The

downside of this scheme was that, as a result of the overproduction, inventory levels

grew and the time needed to turn that inventory lengthened.

      161. Taken all together, Mohawk’s inability to sell a large percentage of its

domestically produced LVT (which Mohawk retained in inventories on Mohawk’s

balance sheet) and Mohawk’s continual overproduction of LVT and other products

to artificially inflate margins were the real culprits fueling the Company’s worsening

inventory metrics.

                     a.   Mohawk Hid Unsalable
                          “Scrap” LVT in Its Inventories

      162. Mohawk’s scheme to hide its huge and growing volume of unsalable

scrap LVT has been confirmed by numerous witnesses—including, most notably,

FE1, a former high-ranking executive of the Company during the Class Period.

      163. FE1 was the Senior Vice President of Sales for the Builder and

Multifamily division at Mohawk from February 2013 until October 2019. In that

capacity, he was the head of Mohawk’s Builder and Multifamily division, which was

responsible for sales to all large-scale builders across North America, accounting for
                                         69
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 75 of 200




approximately 20%, or $1 billion, of Mohawk’s annual Flooring North America

revenue.     As part of his duties, FE1 had responsibility over the Builder and

Multifamily division’s salesforce of 125 people. FE1 was a member of Mohawk’s

Executive Leadership Team (“ELT”), a group comprised of senior executives from

sales, finance, and manufacturing led by Carson.18

      164. FE1 reported that instead of marking unsalable LVT as “scrap,” which

would have required the Company to take charges to its cost of sales and thereby

decrease its margins, Carson decided to mark the unsalable LVT as “first quality”

and keep it in inventory, but scan a code over it to denote to Mohawk employees that

it should not be released to customers. FE1 explained that Carson and his immediate

report, Gary Lanser, Chief Operating Officer of Flooring North America, began this

practice in April 2017. FE1 explained, “They put it all in inventory which is what

caused [Mohawk’s inventory numbers] to swell because they wouldn’t release it

for sale.”




18
   FE1 was the Senior Vice President of Sales for the Builder and Multifamily
division at Mohawk from February 2013 to October 2019. FE1 reported to Tom
Lape, President of Residential Sales at Mohawk who retired in 2020 but remains at
Mohawk as a consultant. Lape reported to Brian Carson, President of Flooring North
America. FE1 was also authorized to speak on behalf of Mohawk and was quoted
in articles published for the public in industry publications during the Class Period,
including Floor Trends Magazine and Floor Covering Weekly.
                                         70
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 76 of 200




      165. FE1 added, “[t]hat’s why vinyl inventory jumped up the way it did. It

was all off quality put in the system as first quality with a code over top of it so it

never shipped out.” FE1 reported that his team scrubbed the system looking for the

“do not ship code,” with one of FE1’s reports assigned specifically to look at the

data to ensure the materials identified with this code were not shipped.

      166. FE1 explained that several people on the accounting side came to him

and said, “‘You’re not going to believe what’s happening … what Carson is

making us do.’” These people included Scott Taylor, Mohawk’s Senior Controller,

and Mike Riley, Mohawk’s Director of Finance.             Among other things, the

accountants brought up to him that LVT inventory that was off quality was being

scanned into the warehouse as first quality, with an extra code over it to denote that

it should not be released to customers.

      167. The magnitude of these falsely marked products was enormous. FE1

explained that in 2017 through the end of 2018, “[f]ifty percent of what they were

making was scrap.” He continued, stating that Mohawk’s “stock should’ve been

$130 per share, not the $285 it was. This was a big cause of that.” FE1 reported

that Mohawk siloed into warehouses the unsalable, off-quality scrap LVT falsely

carried as “first quality.” FE1 explained that he physically went to warehouses

Mohawk had to rent to store all of this off-quality LVT product. FE1 explained that

                                          71
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 77 of 200




Mohawk rented these warehouses for the sole purpose of storing the unsalable LVT,

recounting, “We were renting warehouses to stick it in. We had LVT all over.”

      168. FE5 confirmed that by 2016, Mohawk was placing unsalable LVT in

warehouses in Dalton near the U.S. LVT Plant. FE5 described how the warehouses

were filled with pallet upon pallet of large, sixty-four cubic foot boxes that were

packed to capacity with scrap LVT.

      169. It was no secret at Mohawk why the Company was producing so much

unsalable scrap LVT: Mohawk’s domestic LVT production lines were flawed from

inception, unreliable, and not capable of consistently producing products to the

desired specifications. FE11, Senior Vice President of Product Development at

Mohawk from January 2017 to March 2019, explained that it was well known within

the Company that the LVT production line was, as he put it, “fatally screwed up.”19

      170. FE11 explained that there were inherent flaws in Mohawk’s domestic

manufacturing process for LVT that persisted from the time he joined Mohawk in



19
  FE11 was the Senior Vice President of Product Development at Mohawk from
January 2017 to March 2019, primarily responsible for product development and
management within the LVT and laminate space. Prior to working at Mohawk,
FE11 worked for 14 years as a Director and Vice President of commercial hard
surface business at a flooring manufacturer. FE11 was also authorized to speak on
behalf of Mohawk and was quoted in articles published for the public in industry
publications during the Class Period, including Floor Covering Weekly and Floor
Trends Magazine.
                                        72
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 78 of 200




January 2017 to the time he left in March 2019. FE11 said that, when he first arrived

at Mohawk, he was told that the Company had invested a substantial sum of money

acquiring IVC and its U.S. LVT Plant. But as he explained, once FE11 saw the state

of affairs at Mohawk’s LVT manufacturing facilities, “I was aghast. I thought what

am I getting myself into? This is a nightmare.” FE1 corroborated that the LVT line

“never ran well. From the day it started out it didn’t run properly.”

      171. FE5, a Division Manager who began at IVC in November 2015 and

worked for Mohawk until February 2019 overseeing the East Coast and Canada sales

division for Mohawk’s domestic LVT products, said the domestic LVT

manufacturing problems were apparent as early as May 2016, with the very first

production of LVT from Mohawk’s U.S. LVT Plant. FE5 explained that, when the

product from this first production was sent to distributors, Mohawk received

complaints about defects in the LVT. FE5 added that these same manufacturing

problems, and the resultant defects in the LVT, persisted until at least February 2019,

when he left the Company.

      172. FE12, a Regional Distribution Sales Manager who originally started at

IVC in February 2013 and then worked for Mohawk selling to major LVT

distributors in the Southeast until February 2019, also confirmed that a high




                                          73
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 79 of 200




percentage of the LVT produced throughout 2017 and 2018 was not salable.20

Specifically, FE12 said that more than 50% of the product being produced out of

the U.S. LVT Plant was defective. He recounted how he and other sales managers

would do quarterly tours of the U.S. LVT Plant where “[i]t would be difficult to

walk through. There were pallets of bad material all over.” FE12 recalled such a

tour that he participated in during the summer of 2018.

      173. FE12 confirmed that within six months after the initial orders began to

go out to Mohawk’s distributors from the U.S. LVT Plant, “it was determined that

most of what went out was defective. We went out and inspected material and ended

up having to take most of it back.” FE12 explained that by early 2017, from the

initial orders of the domestically produced LVT, there was a substantial number of

complaints from customers about the defective product. “It was a massive problem.

There were a lot of complaints,” FE12 recounted.

      174. The flaws in Mohawk’s LVT-production line’s design led to the

production of LVT products having serious defects. FE5 explained that the locking

mechanism in the LVT pieces, which allowed the product to be applied without



20
  FE12 was a Regional Distribution Sales Manager who began working for IVC and
then worked for Mohawk once IVC was acquired in 2015. FE12 left Mohawk in
February 2019. FE12 was responsible for sales to major LVT distributors in the
Southeast region of the United States.
                                        74
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 80 of 200




adhesive over the floor, would come apart after installation.       FE11 similarly

explained that, from the time he arrived in January 2017 until the time he left in

March 2019, Mohawk’s U.S. LVT Plant’s press had myriad problems, including

gauge issues that caused inconsistency in the thickness of LVT produced. FE11

explained that the line also had issues that made it problematic to click the LVT

pieces together; there would be visible height differences among LVT pieces that

were supposed to be uniform in height.

      175. FE7 likewise confirmed that there were serious manufacturing and

quality issues with LVT products at the U.S. LVT Plant. FE7 further explained that

manufacturing issues continued throughout 2017, 2018, and 2019, and remained

when he left the Company in November 2019. He also said there were numerous

quality issues, including thickness variation. FE7 repeatedly brought his concerns

about the amount of LVT scrap up to Tatum and Flowers, but nothing was ever done.

      176. FE5 described how Mohawk performed audit tests each day of finished

LVT product made in the U.S. LVT Plant. At 2:00 p.m. each day, employees would

test the LVT product manufactured for sale within the previous 24 hours from two

or three different production runs. They would lay out pieces of LVT in the middle

of the factory floor and try to install the manufactured LVT product. FE5 was at the

U.S. LVT Plant and observed such audits during three or four occasions in the latter

                                         75
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 81 of 200




half of 2017. FE5 stated that, in the audits that he personally witnessed, 50% to 75%

of the LVT product tested from the U.S. LVT Plant had manufacturing defects.

              b.     Defendants Were Aware That Mohawk’s
                     Domestically Produced LVT Was Defective

      177. Lorberbaum was well aware of the serious problems with Mohawk’s

domestic LVT production lines. For example, in the summer of 2018, Lorberbaum

visited the U.S. LVT Plant in Georgia to discuss the LVT production occurring there.

      178. FE11, who worked at the U.S. LVT Plant, explained that, when

Lorberbaum arrived, FE11 was in the office of John Sommers, a Senior Vice

President at Mohawk, and they were discussing the different LVT product being

produced at the U.S. LVT Plant. FE11 explained that it became abundantly clear

that the formats were not optimized for the equipment and therefore were generating

a much higher rate of waste. It was at that time that Lorberbaum entered Sommers’

office, sat down, and asked what they were working on. FE11 and Sommers showed

Lorberbaum, and Lorberbaum said, “This is stupid. Why would we do this?” It was

at that point that they called Paul Murfin, then Senior Vice President of Distribution

at Mohawk, into Sommers’ office. FE11 reported that Murfin told Lorberbaum that

Murfin had approved the designs and that it became clear that the lines were not

optimized to produce the selected product designs.

      179. FE11 also discussed these issues with Carson when he first arrived at
                                         76
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 82 of 200




Mohawk. FE11 explained that in or about January 2017, shortly after he joined

Mohawk, FE11 attended a Surfaces Trade Show with Carson and Murfin. During

the trade show, Carson stated to Murfin that he was getting reports from the field

that “the dogs don’t like the dog food we’re making.” FE11 explained to Carson

that Mohawk was competing against products that were far superior to the products

Mohawk was making, and that retailers and consumers preferred their competitors’

products.

      180. FE11 also reported that starting in January 2017, the production

leadership in Dalton tried to convince Carson to supplement Mohawk’s domestic

production from sourced material because Mohawk did not have the equipment to

compete with the features of the LVT imported from China. He explained, “the line

was not good,” and “[i]t wasn’t capable of producing the type of product consumers

were expecting.”

      181. Having spent $1.2 billion to purchase IVC and the U.S. LVT Plant and

having highly publicized that purchase to investors, Lorberbaum and Carson were,

of course, closely watching Mohawk’s production from the U.S. LVT Plant, and

concerned by the manufacturing deficiencies. In fact, FE11 noted, Lorberbaum

changed FE11’s boss—the person overseeing Mohawk’s domestic LVT

production—five times in FE11’s two years with the Company.

                                       77
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 83 of 200




      182. FE12 likewise understood that Carson and Lorberbaum knew of the

domestic LVT manufacturing issues and the high rate of defects in the product.

FE12 recounted that he had conference calls with Murfin once every month or two

months during which Murfin would reference meetings he had with Carson and

Lorberbaum about why Mohawk was losing millions of dollars. Murfin would say

that “Mohawk was putting so much pressure on him because the numbers weren’t

good and because we were losing so much market share of LVT.” FE12 further

explained that “Paul [Murfin] was open with [FE12 and others] that he had to explain

[to Carson and Lorberbaum] why the issues were happening, so there’s no way they

[Carson and Lorberbaum] didn’t know.”

      183. FE5 explained that Carson was also fully aware of Mohawk’s domestic

LVT production problems, as evidenced by statements he made at Mohawk’s

internal annual sales meetings on the Monday before the annual industry Surfaces

Trade Show in Las Vegas in both January 2017 and January 2018. FE5 explained

that, during these January 2017 and January 2018 sales meetings, Carson spoke to

Mohawk’s IVC salespeople, marketing, product management, design teams, and

installation teams. FE5 reported that, during these presentations, Carson made

statements that made clear that he was fully aware of the problems plaguing

Mohawk’s domestic LVT production, including statements that he knew the years

                                        78
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 84 of 200




were tough, that there were lots of issues with LVT, and that he appreciated everyone

working through the manufacturing issues.

              c.     The Domestically Produced LVT That
                     Did Make Its Way to Customers Caused
                     High Rates of Returns and Decreased Demand

      184. As explained above, throughout 2017 and through the end of 2018,

approximately half of the LVT made at the U.S. LVT Plant was scrap and coded not

to be shipped. And even on the LVT that was shipped, FE1 explained, Mohawk

received complaints. Indeed, the rate of returns and “claim rates” for the LVT

manufactured from the U.S. LVT Plant was particularly high. As FE1 explained,

“Eighty percent of the time, LVT stuff [that was] shipped [from the U.S. LVT

Plant] was coming back because the customer refused to take it.” FE11 likewise

explained that the claim rate for Mohawk’s U.S. made LVT sold to specialty retail

was more than twice as high than for the LVT product made in China.

      185. Similarly, FE5, who oversaw sales to Mohawk’s East Coast and

Canadian distributors, explained that Mohawk’s own distributors eventually stopped

carrying Mohawk’s LVT entirely because the amount of defective Mohawk LVT

being sent to them was so high and resulted in so many claims. FE5 explained that

distributors chose to stop carrying Mohawk’s LVT products and instead sell

products from other manufacturers to avoid the returns that Mohawk’s LVT was


                                         79
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 85 of 200




generating.

      186. For example, FE5 recalled that, starting in 2016, one of the distributors

he provided with LVT product, Abraham Linc out of West Virginia, reported that

retailers were returning 25% to 50% of the Mohawk LVT they had purchased

because the product they received was defective. Abraham Linc was the fourth

largest IVC distributor. Mohawk made several attempts to replace the defective

product provided to Abraham Linc, but with no success. As FE5 explained, the new

LVT provided to Abraham Linc was no better than the product it had sent back.

These problems persisted and, in or about early 2019, Abraham Linc discontinued

carrying Mohawk’s LVT products.

      187. FE5 explained that Mohawk’s other distributors all over the U.S.

experienced similar results. These distributors, FE5 noted, included New England

Floor Supply in Connecticut; Apollo Distributing in New Jersey; JJ Haines in

Maryland, who was the largest IVC distributor in the country; Gilford Johnson in

Indiana; All Tile in Illinois; and T&L Distributing out of Texas. FE5 explained that

each of these distributors reported that between 25% to 50% of the Mohawk LVT

they received was defective. This defective product was regularly being returned to

Mohawk. For example, FE5 explained that, between March and June of 2017, one

of his customers, JJ Haines, returned 25 truckloads of defective LVT, with each

                                        80
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 86 of 200




truckload carrying 24 pallets.

       188. FE5 further described how retailers stopped carrying Mohawk’s LVT

products due to the high percentage of defective product they received and the

resulting customer claims Mohawk’s LVT was generating. FE5 explained that

Mohawk conducted an audit of retail LVT displays to see how much additional

product could go into the displays, and through this process he learned that 50% of

retail displays had been removed by retailers by the end of 2018. FE5 said this

indicated that customers had lost confidence in Mohawk’s LVT product and that

retailers lost interest in selling it.

       189. FE5 explained that he learned firsthand about Mohawk’s defective

LVT from, among other things, regular meetings and phone calls with his distributor

customers. FE5 also attended national meetings where these issues were discussed

with representatives from Mohawk’s distributors.

       190. FE12, who managed Mohawk’s relationship with JJ Haines, one of

IVC’s largest distributors, recounted that over 50% of the product being produced

from the Company’s U.S. LVT Plant and sent to distributors was defective—which

he knew because he and his peers were sent to the distributors to inspect the product

and then send reports back to the Company’s Calhoun office revealing what they

found. FE12 said that the field inspections began in 2017 and that he spent several

                                         81
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 87 of 200




days in JJ Haines’ warehouses inspecting one carton of LVT for each pallet sent by

Mohawk. He said the defect rate in these audits was very high and resulted in

removing entire batches of LVT from the field. FE12 explained that every one of

Mohawk’s distributors was complaining about the defective LVT: “I don’t think we

had any that were not [complaining].         Everyone who took product [was]

complaining about it. Everybody got bad material across the country.”

      191. Mohawk’s inability to reliably produce quality LVT products

negatively impacted the Company’s sales, including through distributors. FE5

explained that, as a consequence of the defective LVT being produced, Mohawk

experienced a significant decline in its sales of LVT through distributors. FE5

explained that the drop off in Mohawk’s LVT sales volume through distributors

started in May 2016 and continued throughout 2017 and 2018. FE5 recounted that

from January 2016 to February 2019, there was a 60% to 70% reduction of sales

volume of LVT through Mohawk’s distributors.

      192. FE12 similarly explained that the volume of sales through distributors

throughout 2017 dropped by 60% due to the defective LVT.             FE12 recalled

specifically that, by the time he left Mohawk in February 2019, JJ Haines’ purchases

from Mohawk had declined by 50% or more.            He further recalled that “[the

customers] lost all confidence in the product line. [In terms of buying product from

                                        82
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 88 of 200




2016 to 2018,] it went to almost nothing. It completely died. It was so bad that

before I left, they were considering not producing any LVT product with the IVC

brand because that brand was so tainted.”

      193. As a result of the defective LVT being sent into the marketplace, lasting

damage was done to Mohawk’s relationships with its distributors and customers.

FE12 explained that “Mohawk lost a lot of money and their distributors lost a ton of

money removing bad material and rebuilding relationships with customers .… I left

[Mohawk] in February 2019 and that feeling was still rampant. At that time

[Mohawk’s customers] were still very unhappy.”

      194. Not surprisingly, the substantial decline in sales of domestically

produced LVT raised concerns internally at Mohawk, including from the Company’s

executives. Throughout 2017 and 2018, FE5 spoke to Paul Murfin, President of IVC

U.S. and Mohawk Resilient and then Senior Vice President of Distribution at

Mohawk, every two to three weeks about issues experienced in the field. During

these calls, FE5 spoke with Murfin directly about the LVT issues in the U.S. LVT

Plant and the drop off in demand for domestically produced LVT.

      195. FE5 explained that Lorberbaum’s statement to investors at the start of

the Class Period on April 28, 2017 that the Company’s LVT was being “well

accepted across all channels” was not accurate. To the contrary, FE5 explained that

                                        83
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 89 of 200




the Company’s domestically produced LVT product was not being well accepted

across the channels and the quality of the LVT produced was not good. FE12 further

added that it was well known by Carson and Lorberbaum that Mohawk’s LVT

product was not being well accepted and that there were serious defect issues.

      196. The defective LVT that did reach customers also caused Mohawk to

lose additional sales on other product lines throughout the Class Period because the

cancellation of orders for LVT radiated to other product lines. As FE1 explained,

large companies generally make orders for all their required products from one

company; thus, when the customers became frustrated with the quality of Mohawk’s

LVT and cancelled their orders, they cancelled their orders for all Mohawk products

across the board. FE1 described how his division lost opportunities to grow the

business by approximately fifteen percent as a result of large customer losses

between April 2017 and July 2019. He recalled specific customer losses, including

Lennar Homes (the second largest home building corporation in the U.S.), Pulte

Homes (the third largest home building corporation in the U.S.), Dixie Buildings,

Ready Builders Inc., and Impact Builders Corporation.

      197. Around late 2017 or early 2018, FE1 learned of the scheme to falsely

label the “off quality” LVT product as first quality. As soon as he learned of the

scheme, he instructed his entire 125-person sales team not to sell Mohawk’s

                                        84
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 90 of 200




domestically manufactured LVT.

      198. That instruction impacted a massive chunk of Mohawk’s annual

revenues, as FE1’s division accounted for approximately 20%, or $1 billion, of

Flooring North America annual revenue. As FE1 explained, the division that he

oversaw was responsible for more than half of the vinyl sold by Mohawk and was

“the growth engine for the company.”

      199. FE5 corroborated FE1’s account. He explained that FE1 told him that

FE1’s sales group would not sell Mohawk’s domestically produced LVT. As FE1

explained to FE5 when they were both in the IVC offices, FE1 was losing too much

credibility by selling Mohawk’s domestically produced LVT due to the high

percentage of defective LVT product. FE12 also corroborated that FE1’s group

stopped selling domestic LVT because of the poor quality; FE12 recalled being told

about FE1’s decision from a Mohawk sales manager.

      200. In April 2018, Lorberbaum confronted FE1 about the instruction not to

sell Mohawk’s domestically manufactured LVT. FE1 explained to Lorberbaum that

his division refused to sell Mohawk’s domestically manufactured LVT because the

U.S. LVT Plant could not make first rate LVT. FE1 told Lorberbaum that “we don’t

make it any good” and “you cannot sell it in our arena because it would not work.”

He explained to Lorberbaum that if his team sold the Company’s inferior

                                       85
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 91 of 200




domestically produced LVT, Mohawk and his division would end up paying three

times the sales amount in shipping, labor, and returns when customers returned the

product. FE1 further told Lorberbaum that everyone in his division agreed that

shipping Mohawk’s poor-quality domestic LVT would cause the division to lose

half of its customers. FE1 explained that “[Lorberbaum] knew that I knew what I

was talking about.”

      201. The volume of off-quality LVT significantly threatened Mohawk’s

margins as claims for refunds from customers who had unwittingly purchased

defective LVT began pouring into the Company during the Class Period. Rather

than come clean about the problem, Mohawk engaged in a further cover-up. FE1

explained that, in order to conceal the manufacturing problems, in early 2017, the

Company began a strategy of categorically denying all claims. FE1 explained, “Just

like an insurance company, they’d deny, deny, deny until someone gets a lawyer

involved …. The claims people were told to deny everything.”

      202. The claim-denial strategy was so stringent that it resulted in the denial

of meritorious claims even when a Mohawk sales representative internally advocated

for the customer. For example, FE13, a Sales Representative in Mississippi who

worked for Mohawk for over 20 years, recalled a situation in which the Company

had denied an obviously legitimate customer claim for six months before finally

                                        86
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 92 of 200




paying the claim only after the customer got an attorney involved.21 Clearly, as

described by FE1 and FE13, Mohawk’s strategy was to deny any and all claims until

the customer threatened legal action.

      203. FE1 confirmed that the claim-denial strategy was another way that

Mohawk artificially inflated its reported revenues: “If you carry that [claim denial

strategy] on for six or eight months or longer, your revenue numbers are inflated.

When you have to finally [start accepting claims], it’s one more piece of the world

that comes crashing down.” Without the strategy of denying every claim for shoddy

domestically produced LVT, Mohawk’s revenues would have been much lower. As

FE1 explained, “The domestic LVT was killing our profitability. The claim rate was

unbelievable. And then we would hide that by pushing the return numbers down

and denying the claims, making that seem better.”

      204. Carson’s scheme of mismarking scrap LVT as “inventory” also

impacted the Company’s turnover of inventory, i.e., the speed with which it sold the

LVT product contained in its inventory. On this subject, when asked if Carson’s

LVT scheme contributed to the Company’s reported slow inventory turns, FE1 said,

“Absolutely.” As FE1 explained, notwithstanding the deficiencies in its product, the



21
 FE13 worked as a Sales Representative, and briefly as a District Manager, at
Mohawk for 20 years, from 1998 to February 2018.
                                        87
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 93 of 200




U.S. LVT Plant was still making product, and Mohawk was putting all the scrap

LVT into “inventory,” but coding it as “unsalable.” This caused the Company’s

inventory to swell because the scrap LVT could not be released for sale.

              d.     Mohawk Overproduces
                     Products to Inflate Profit Margins

      205. At the same time Mohawk’s warehouses were filled with unsalable

“scrap” LVT, the Company was also intentionally overproducing multiple products,

including LVT and carpet, that would end up sitting in its warehouses and on its

balance sheet.     Carson ordered Mohawk’s manufacturing plants to ramp up

production to levels divorced from demand for the Company’s products in an effort

to drive per-unit costs down and thereby artificially increase the Company’s

margins, metrics on which analysts were keenly focused.

      206. As FE1 explained, starting in April 2017, Carson ordered Mohawk’s

production facilities to perform unnecessarily long production “runs” in order to

lower the per-unit cost of production, even though there was insufficient demand for

the finished products. FE1 explained how, “[f]or LVT and carpet, they would make

400,000 yard runs even if they only needed 100,000. Then they would just put the

extra 300,000 in inventory.”

      207. FE14, a Quality Specialist at one of Mohawk’s largest warehouses—

located in Dalton—confirmed that between April 2017 and when FE14 left Mohawk
                                        88
        Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 94 of 200




in March 2018, the Company regularly ran the carpet lines for an incredibly long

time and had excess carpet as a result.22 FE14 knew about the overproduction of the

carpet lines because his job responsibilities included quality control of the machines

and their output.

        208. As part of this quality control, FE14 would get a report showing how

much each machine was slated to produce in a day or night, how much was to be

produced in total, and how many hours that required of each machine. FE14

described how employees working overtime for these long runs had concerns about

where to put the excess product. FE14 recalled that there would be neither space

available to store the product nor trucks available to pick it up, resulting in carpet

continuing to pile up. Eventually, over the course of 2017 to 2018, Mohawk built

additional warehouses to store the product because the distribution centers were too

full.

        209. FE8, a Senior Manager of Distribution Operations at Mohawk from

May 2017 to September 2019, further explained that Mohawk was producing a high

number of carpet rolls knowing there was no demand for the excess. He explained

that the overproduction was in addition to a substantial amount of carpet that had



22
  FE14 worked for Mohawk from November 2014 to March 2018 as a Quality
Specialist.
                                         89
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 95 of 200




been sitting for years. He recounted that in Mohawk’s three large carpet distribution

centers, there was enough old, excess inventory on the books to fill up six million

square feet of warehouse space. He estimated that 30% of the carpet housed in the

existing warehouses had been sitting there for longer than a year, which caused it to

get creases and other damage, making it unusable. FE8 explained that his center,

which was the main carpet center, was moving a couple trucks worth of carpet that

had sat for at least two years every day to DRD, another Mohawk facility. The bulk

of the DRD facility, he explained, was being filled up with carpet that had not moved

in one or two years, or even longer.

      210. The same was true for LVT. FE7 was the manager of Mohawk’s IVC

distribution plants in Dalton, had approximately 100 employees under him, and

distributed all vinyl sheeting and LVT products nationwide, across the various sales

organization. He explained that there was never a “capacity constraint” in terms of

LVT. Indeed, one of FE7’s duties was to provide an LVT inventory report every

Monday morning to Tatum, Mohawk’s Director of Operations, Distribution, &

Logistics, and Flowers. The report consisted of a spreadsheet with a column listing

the amount of inventory per product. The columns went back three years and

showed that inventory grew every week. He complained to Flowers about the

amount of excess inventory and that there was nowhere to store it.

                                         90
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 96 of 200




      211. FE7 explained that, in 2017 and 2018 alone, one of Mohawk’s large

distribution centers, GHB, spent $5 million in racking projects to make sure all the

LVT could fit. There was never any concern about a lack of LVT inventory; to the

contrary, Mohawk had too much inventory. FE7 explained that, in 2018, there was

a drive completed to unload 109 trailers Mohawk had rented to store scrap LVT into

rented warehouses to store it instead. The first warehouse was located off 11th

Avenue in Dalton (which housed 150,000 to 200,000 square feet of scrap product);

and the second was on Goodwill Drive (which housed up to 100,000 square feet of

scrap). FE7 explained that both warehouses were full when he left the Company in

November 2019. FE7 explained that he had regular discussions with Tatum about

the amount of scrap that was being stored, including discussions that occurred while

they were walking through the warehouses.

      212. For LVT specifically, FE7 explained that, in 2015, Mohawk had thirty-

six million square feet of LVT inventory and by the time he left in November 2019,

it had over ninety million square feet in inventory. He said by 2017 the LVT excess

buildup in storage was growing rapidly and there was no place to put it. FE7

explained that he was having weekly meetings with Andrew Kearton, VP of

Distribution, Flowers, and Tatum about where to store the excess LVT inventory.

In addition to these meetings, every Monday he would send inventory reports to

                                        91
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 97 of 200




Tatum and Kearton providing exact amounts of LVT products being stored. FE7

characterized the volume of stored LVT product as “insane.”

      213. FE7 explained that, in April 2017, there were no constraints on LVT

capacity and the amount of LVT in the stockpile was growing. FE7 further explained

that it would be inaccurate for Mohawk to state in July 2017 that the Company was

capacity constrained in their ability to sell LVT.       FE7 further explained that

Defendant Lorberbaum’s statement on October 26, 2017 that the Company had

capacity “constraints in laminate, LVT and some of our residential carpet” was

inaccurate. As FE7 noted, Mohawk’s inventory problem—i.e., having too much

inventory—kept getting worse throughout 2017.

      214. FE1 explained that the Company’s overproduction—even of unsalable

scrap—provided the short-term benefit of lowering per-unit manufacturing costs and

boosting margins in the current quarter but led to excessive inventory in the long

term. As FE1 described it, “you have the short-term benefit of your production

cost going down, but you have a long-term problem because that inventory is going

to bite you in the ass.”

      215. The effect of the scheme was to artificially reduce Mohawk’s reported

cost of sales and inflate its profits and margins, which were significantly higher than

its competitors in the flooring industry. FE1 contrasted Mohawk with its main

                                          92
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 98 of 200




competitor, Shaw, who, he explained, reported net income as a percentage of sales,

i.e., operating margins, of between 6% and 8%, while Mohawk was reporting net

income as a percentage of sales between 14% and 16%.

      216. FE1 explained, “You can’t go from net operating margins of four

percent … to sixteen percent when Shaw, a great company, is running half that. We

all knew what was happening.” FE1 explained that “[Carson would] run the plants

harder despite not having sales demand for it in order to drive costs of production

down.” This allowed Mohawk to, as FE1 explained, “capture all of that short-term

gain and then roll the rest into inventory.” FE1 confirmed that it was exactly because

of this scheme that Mohawk’s “inventory was going up the way it did.”

      217. When asked if other people on the ELT recognized that Carson was

doing improper things, FE1 explained that all the members did (with the exception

of Lanser, who was involved in the improper schemes). He explained, “We all knew

they were cooking the books. This wasn’t just risky decisions. We knew what he

was doing we couldn’t cover up …. [B]ut it kept going on and on, the stock kept

going up and up, and then it all fell apart. We just lied about the numbers and the

stock went up.”




                                         93
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 99 of 200




            3.     Mohawk Terminates Its President of
                   Flooring North America, Yet Does Not
                   Disclose to Investors the Fraudulent Schemes

      218. As described above, FE1 specifically told Lorberbaum that Mohawk’s

domestic LVT production was riddled with defects and mechanical issues and that

its LVT finished product was so inferior and substandard that FE1’s sales team

would not sell it. Not long after that, FE1 confronted Lorberbaum about Carson’s

malfeasance. FE1 reported that he called a meeting with Lorberbaum in September

2018, at which he confronted Lorberbaum about Carson.

      219. FE1 explained that, during the September 2018 meeting, he had an

intense exchange with Lorberbaum about what Carson was doing to the Company.

FE1 told Lorberbaum that “Carson is destroying your company and screwing with

your finances.” FE1 stated, “I told him that ‘Carson is destroying your company

and it’s going to get even worse.’ I told him that ‘I care more about Mohawk than I

need what you pay me and that’s why I’m telling you.’”

      220. FE1 knew that Mohawk’s reported financials were wrong because he

had learned of the improprieties that Carson was engaged in, including during the

ELT meetings that Carson ran. In addition, he had been told, beginning in January

or February of 2017, by employees in Mohawk’s accounting department, including

Scott Taylor and Mike Riley, what Carson was instructing them to do.


                                        94
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 100 of 200




      221. After their first meeting, Lorberbaum called FE1 back to his office the

same day. When FE1 went to Lorberbaum’s office to tell him more about Carson’s

schemes, Lorberbaum already had Carson in his office and was confronting Carson

about the Company’s numbers. When FE1 walked into the office, Lorberbaum told

him that “Carson is lying every time he opens his mouth.”

      222. Next, FE1 described how Lorberbaum told him to sit. Lorberbaum then

looked at FE1 and said, “what is wrong with this f---ing idiot [Carson]? Every

damn number he gives me is wrong, and he makes up bullsh-- every time I ask

him.” FE1 then described how, after Lorberbaum yelled at Carson for twenty

minutes, [Carson] left. Then, FE1 got up to leave too. But Lorberbaum told FE1 to

remain in his office. As FE1 remained with Lorberbaum over the following hour,

FE1 stated that “Carson [was] blowing up my phone asking me what I’m telling Jeff

[Lorberbaum].” FE1 showed Lorberbaum the texts he received from Carson, and

Lorberbaum said in response, “he can’t fire you. I own this company. Tell me what

he’s doing.”

      223. In response, FE1 told Lorberbaum “he is cooking the books” and “your

company is broken. The numbers are wrong.” Continuing, FE1 emphasized,

“You’re about to lose your company. You’re taking a company that’s too big to fail

and you’re going to fail it.” Lorberbaum looked back at FE1, as FE1 told him “to

                                       95
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 101 of 200




start looking in every bucket and talk to every one of the ELT [the Executive

Leadership Team].”

      224. FE1 said that “Jeff [Lorberbaum] said he would look into it.”

According to FE1, within a week of their meeting, Lorberbaum started an

investigation into Carson’s scheme and interviewed everyone on the Executive

Leadership Team. The Company’s Chief Financial Officer, and his team, also

participated in the internal investigation.

      225. The enormity of Carson’s scheme and its financial impact was quickly

evident to Lorberbaum if it wasn’t known before. FE1 recounted how three or four

weeks after his September 2018 meeting with Lorberbaum, Lorberbaum spoke with

FE1 again and admitted, “I just don’t know how I missed it.”

      226. FE1 confirmed that Lorberbaum fired Carson as a result of the

investigation, as well as Gary Lanser, Chief Operating Officer of Flooring North

America. Mohawk announced Carson’s departure the day after it became effective.

There were no statements about Carson’s contributions or any positive statements at

all, even though Carson had been with the Company for 12 years and had been the

President of the Flooring North America during the Company’s string of “record

sales” each quarter of 2017.

      227. But Lorberbaum was not honest with investors about these earth-

                                              96
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 102 of 200




shattering discoveries (if, indeed, this was the first time Lorberbaum learned of

them). At Lorberbaum’s direction, Mohawk simply issued a public press release on

November 13, 2018 announcing that “Brian Carson, former president of the

Company’s Flooring North America segment, will leave the Company on November

12, 2018 to pursue other interests.”

      228. This bare-bones announcement stood in stark contrast to Mohawk’s

typical practice of thanking departing executives.23 It also fell far short of disclosing

the truth: that multiple prior years of Mohawk’s financial statements and other public

statements were false and misleading.

      229. Lorberbaum and Mohawk decided to sweep all of it under the rug. To

ensure his silence, Carson was given a substantial severance package to leave

quietly, receiving an entire year’s compensation in an all-cash payment of

$1,000,000, with the express requirement that he never publicly disclose any

confidential information from his time at Mohawk and that he “cooperate with

Mohawk’s representatives in connection with any actual or threatened litigation



23
  See, e.g., Press Release, “Mohawk Industries Announces Executive Succession”
(December 13, 2011) (“I am grateful for the many years of leadership that Frank and
Harold have contributed to the Company, and I am pleased that they will provide
ongoing guidance and drive initiatives within our business,’ Lorberbaum said.”);
Press Release, Mohawk promotes Meadows, Lape to retire, FLOOR COVERING
WEEKLY (April 9, 2019).
                                           97
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 103 of 200




and/or administrative proceeding(s) in which [he] is potentially a witness.” FE1

accurately described this severance package as a million-dollar payment to leave for

“cooking the books.”

      230. Not only did Lorberbaum and Mohawk continue to conceal the

fraudulent practices and fail to correct Mohawk’s misleading financial statements

upon which investors relied, but they also took no corrective action to stop the

widespread fraudulent practices throughout the Company. As confirmed by multiple

former employees, Lorberbaum and Mohawk continued to perform the Saturday

Scheme, overrun the production lines, and carry in its reported inventory damaged

product and scrap LVT.

      231. FE6 confirmed that Mohawk continued the Saturday push at the end of

every quarter during his tenure from January 2019 and into 2020—long after Carson

was fired. As discussed above, FE6 said that “across the entire United States …

every single quarter [he] was there,” invoices generated during unsuccessful

deliveries were held open, and that revenue was counted for the quarter. He also

confirmed that every quarter he was there, he manually compiled his Saturday push

reports and sent them to Carson’s replacement, Paul De Cock, who would sometimes

respond to FE6’s email attaching the Saturday push report with a reply of “good job”

and this is “going to help us hit our numbers.”

                                         98
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 104 of 200




      232. Like FE6, FE7 also reported that he could not remember a quarter at

the end of 2018 or in 2019—after Carson left—in which he and his fellow

distribution managers were not instructed to “drain the swamp” to “make the

numbers at the end of the quarter.”

      233. Mohawk also kept the overproduction scheme alive after Lorberbaum

fired Carson. FE8 confirmed that in the last six months that he worked on the carpet

side of the business—which was after Carson was fired—Mohawk continued to

overproduce carpet rolls that Mohawk knew for certain had no backorders. He

likewise confirmed that during this same period, Mohawk “just knew they had the

raw materials and the machines, and they could prop up their balance sheet by

building up inventory.” FE8 reported that despite the huge amounts of “old, excess

[carpet] inventory on the books” that “had been sitting on the books for two or three

years,” Mohawk “wouldn’t let us write it off the books because it was propping up

the balance sheet.”

      234. Mohawk also continued to overproduce LVT, including low-quality

and scrap LVT that sat in Mohawk’s inventories. FE7 described that the two

warehouses that Mohawk rented for the specific purpose of storing scrap LVT (as

discussed above, see ¶211) were full when he left in November 2019.

      235. FE8 also reported that Mohawk continued overproduction on the LVT

                                         99
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 105 of 200




side of the business after Carson was fired. He summarized that he and his fellow

distribution managers joked, “You could print money by making inventory. Why

would you stop producing product if it could just sit in inventory and prop up your

balance sheet and make up for sales? Even if the quality was awful, they were never

going to stop it.”

      236. And that is exactly why Lorberbaum and Mohawk continued these

schemes and continued to conceal from investors (for as long as they could) the true

reasons that inventories were continuing to swell while turnover continued to slow

in the face of Mohawk’s purported record sales and professed ability to sell

everything it produced.

      J.     Investors Suffer Losses As the Truth Emerges

      237. Defendants could not conceal forever the true reasons for Mohawk’s

reported record-breaking quarterly sales and margins, rising inventory, and slowing

turnover. The truth came out gradually through a series of disclosures, each of which

revealed new information related to the Defendants’ false statements.

             1.      Mohawk Announces Disappointing Q2 2018 Earnings

      238. The truth began to emerge on July 26, 2018, when the Company

announced that “[o]ur results fell short of our expectations, and we are taking actions

to improve the performance of our U.S. businesses.” Specifically, after a string of


                                         100
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 106 of 200




record quarterly profits and meeting or beating Company guidance and analysts’

expectations, the Company revealed a substantial EPS miss from its own guidance

and consensus estimates, which Defendants attributed, in part, to “lower sales than

we anticipated.” Defendants also revealed that margins were “down.”

      239. Mohawk reported EPS of $3.51, way below the Company’s guidance

($3.89-3.98) and analysts’ consensus estimate ($3.90). Mohawk also substantially

lowered its guidance for third quarter 2018 EPS to $3.54-3.64, almost 20% lower

than analysts’ consensus estimates of $4.28.

      240. The Company also revealed that, contrary to its prior representations

that it was selling out of product and was capacity constrained, the Company’s

warehouses were full of excess inventory, requiring Mohawk to begin to “produce[]

less than [it] sold to reduce inventory.” Defendants also disclosed, for the first time,

significant manufacturing issues, including “manufacturing shutdowns,” a “lower

production rate,” and “new product inefficiencies,” in Flooring North America.

Finally, Lorberbaum also revealed that Mohawk was required to increase sourcing

of LVT from outside of the U.S.

      241. The Company’s July 26, 2018 disclosures stunned investors and

analysts, who had been consistently assured of record-breaking sales and

appropriately managed inventory levels.         Analysts at Pacific Square Research

                                          101
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 107 of 200




questioned the accuracy of Mohawk’s disclosures, cautioning investors in a July 30,

2018 analyst report that “there is a disconnect between [Mohawk’s] financial

models and what is really happening in the business.” The same analysts warned

investors that their forensic review of Mohawk’s historic financials “suggests a very

long trend of stretching a little bit more each quarter to meet numbers.” Analysts

at J.P. Morgan similarly cautioned in their July 30, 2018 report that investors should

“remain on the sidelines” and not purchase Mohawk’s stock following the

Company’s July 26, 2018 disclosures.

      242. Following the Company’s July 26, 2018 disclosures, Mohawk’s stock

price fell by 18%—a decline of $38.06 per share—erasing $2.76 billion in

shareholder value in a single trading day. A total of 7.36 million shares of Mohawk

common stock traded on July 26, 2018, an increase of 271% above trading volume

from the prior session.

      243. The July 26, 2018 disclosure, however, did not reveal the full extent of

the fraud.   Defendants made additional false statements designed to mislead

investors regarding the true nature and extent of the problems facing Mohawk.

When asked during the July 26, 2018 investor conference call, “what happened” to

cause the substantial miss, Lorberbaum did not fully reveal that the lower sales

resulted from temporarily discontinuing the Saturday Scheme, the rampant problems

                                         102
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 108 of 200




plaguing LVT production and sales, and the volume of unsalable scrap that was

bloating inventory.

      244. Instead, Lorberbaum falsely assured investors that the Company’s

negative quarter was a temporary blip, and that the Company’s “ramping up” of LVT

production domestically would drive future sales. Analysts accepted Mohawk and

Lorberbaum’s assurances, believing that the growth story would continue. For

example, Evercore ISI reported that “the company’s challenges are transient in

nature,” and analysts at Jeffries maintained their “Buy” rating for Mohawk, calling

the difficulties “largely transitory.”

             2.       Mohawk Announces Disappointing Q3 2018 Results

      245. On October 26, 2018, Defendants disclosed that the issues partially

disclosed in the second quarter had persisted. On that quarter’s conference call,

Lorberbaum stated that “[s]ales growth in all segments was lower than our

estimates” and that “[a]dditional manufacturing reductions were required during the

[quarter] to control inventory.” Lorberbaum further provided damning details about

the Company’s struggle to produce LVT product in the U.S. LVT Plant, including

“physical mechanical failures” and “software problems.”

      246. Lorberbaum also revealed a significant step down in margins for

Flooring North America, with operating margin falling to single digits, which


                                         103
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 109 of 200




Defendants attributed in part to “lower than expected production.” Along with these

revelations, the Company once again announced much lower EPS guidance for the

fourth quarter of 2018. Defendants provided fourth quarter EPS guidance of $2.45

to $2.60, much lower than analysts’ consensus expectation of $3.51 EPS.

      247. Investors and analysts were surprised by the Company’s revelations.

For example, in its October 29, 2018 report titled “Floored! Coverage Closed,”

analysts at Pacific Square Research explained that “[t]here is no getting around that

Q3 was a disaster for Mohawk” and “calling it a disaster is being kind.” They

further explained that analysts were “completely blindsided” by the revelation of

poor sales, questioning, “what happens if they can’t sell all of that inventory?”

Analysts at Wells Fargo similarly explained in their October 26, 2018 report that

“[w]e have grown increasingly wary of the [Mohawk] story,” noting that the

Company’s quarterly results were “truly surprising.”

      248. Analysts also connected the falling production rates to falling margins,

with Credit Suisse reporting that “[t]he underperformance was driven by lower than

expected profitability as the adj. EBIT margin was ~105bps below our model a

~$0.29 hit to results” and that this miss reflected, in part, “inventory right-sizing.”

      249. Mohawk’s stock price again dropped precipitously following the

Company’s revelations on October 26, 2018. Indeed, within less than twenty-four

                                          104
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 110 of 200




hours, Mohawk’s stock price toppled an additional 24%, a drop of $36.04 per share,

erasing $2.6 billion more in shareholder value. A total of 9.6 million shares of

Mohawk common stock traded on October 26, 2018, an increase of 440% above

trading volume in the prior trading session.

      250. Defendants continued, nevertheless, to conceal the truth from investors.

Defendants still did not fully reveal that the lower sales and sizable forecast miss

resulted from temporarily discontinuing the Saturday Scheme, the rampant problems

plaguing LVT production and sales, and the volume of unsalable scrap that was

bloating inventory. Instead, Defendants again assured investors that the problems

were temporary, claiming (falsely) during the October 26, 2018 earnings call that

the manufacturing issues that interfered with Mohawk’s LVT production capabilities

first developed “in the quarter.”

      251. Then, during the February 8, 2019 earnings call, Lorberbaum assured

investors that the Company’s’ inventory rightsizing was complete and that Mohawk

would now “be increasing the production rates to match sales going through the

year.” Once again, on a call with analysts and investors on April 26, 2019,

Defendants assured investors that the Company’s excess inventory issue was

“behind us” and that Mohawk would match “production with the demand for the

most part, going forward.”

                                        105
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 111 of 200




      252. Defendants’ misrepresentations and omissions had their desired impact.

Analysts at Jefferies, for example, issued a report on February 11, 2019 stating that

Mohawk’s excess inventory would “dissipate” shortly. And SunTrust Robinson

Humphrey analysts stated in a May 14, 2019 report that Mohawk’s production was

now expected to “equal sales,” and that the Company’s inventory correction “should

stop drag.” In the same report, the analysts also accepted Defendants’ excuses for

the inventory buildup, writing that “inventory levels look more elevated” than they

actually were “due to inflation, some build-up to smooth out start-up actions, and

acquisitions.”

             3.    Mohawk Announces Disastrous Results for Q2 2019

      253. Defendants’ continued representations were soon shown to be false. On

July 26, 2019, the Company disclosed that, contrary to Defendants’ recent

assurances, the Company’s difficulties reducing inventory were far from over, and

that it still had excess inventories that necessitated “taking actions” to “manage our

inventory” and “improve sales,” especially in Flooring North America, which had a

7% year-over-year decline in sales and more than a 4% year-over-year decline in

operating margin. Defendants also finally revealed that the inventory issues and

lower sales volume were expected to continue, slashing third quarter guidance and

noting that the guidance accounted for “excess inventories” and “reduced


                                         106
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 112 of 200




production,” as well as “lower volume and margins” and “increased competition.”

The Company further admitted that “most of the benefit of the different actions” the

Company was taking would not be seen until the following year.

      254. Mohawk’s stock price again dropped precipitously following these

latest disclosures, falling another 18%, a decline of $27.52 per share, and erasing

another $2 billion in shareholder value. A total of 4.4 million shares of Mohawk

common stock traded on July 26, 2019, an increase of 338% above trading volume

in the prior session.

      255. The same analysts who previously had accepted Defendants’

assurances that the issues would resolve quickly, now downgraded the Company.

For example, Evercore ISI issued a report on July 26, 2019, lowering its target price

for the Company’s shares, and pointing to the fact that “[i]nventory levels have been

a significant area of concern for investors over the last several quarters and will

persist, as days in inventory rose once again.” J.P. Morgan similarly issued a report

on July 29, 2019, stating that “older headwinds, including … reduced production,

have persisted if not worsened near term.”

      256. After years of supposedly beating the odds in a perpetual growth cycle,

SunTrust Robinson Humphrey summed up the market’s sentiment: “[T]his latest

blow pushes [Mohawk’s] name back to the starting line.”

                                        107
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 113 of 200




      257. All told, as the truth gradually leaked out into the marketplace through

a series of partial disclosures, investors lost $7.4 billion in market value. To this

day, the price of Mohawk’s stock has never recovered.

V.    DEFENDANTS’ MATERIALLY FALSE AND
      MISLEADING STATEMENTS AND OMISSIONS

      258. Defendants made numerous false and misleading statements and

material omissions during the Class Period in violation of Sections 10(b) and 20(a)

of the Exchange Act, and Rule 10b-5 promulgated thereunder. In addition to the

statements identified above, the materially false and misleading statements and

omissions include:

      259. First, Defendants misleadingly reported record quarterly sales and

attributed them to specific, legitimate factors, without disclosing that the Saturday

Scheme had artificially inflated its reported quarterly sales. See ¶¶109-56.

      260. Second, Defendants misleadingly told investors that Mohawk was

“selling all of [LVT] we could have” and was therefore “capacity constrained”

without disclosing that, in reality (i) Mohawk’s warehouses were filled with its

domestically produced “scrap” LVT that was marked not to be sold (see ¶¶164-68);

(ii) approximately 50% of Mohawk’s U.S.-made LVT was unsalable scrap (see

¶¶164-68; 172; 176); (iii) 80% of the time, customers of Mohawk’s Builder and

Multifamily division were refusing to accept the Company’s U.S.-made LVT until
                                        108
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 114 of 200




Mohawk’s entire Builder and Multifamily division refused to sell it (see ¶¶184; 197-

200); (iv) retailers were returning 25-50% of Mohawk LVT because of product

defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the Company’s

LVT products to avoid the returns that the products were generating (see ¶¶185-87);

and (vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice as high

than for the LVT product made in China (see ¶184).

      261. Third, Defendants misleadingly told investors that Mohawk’s rising

inventory and increasing days-in-inventory were attributable to factors like inflation

and geographic expansion, without disclosing that its inventory was rising and

turnover slowing because (i) Mohawk’s warehouses were filled with its domestically

produced “scrap” LVT that was coded not to be sold (see ¶¶164-68); (ii)

approximately 50% of Mohawk’s U.S.-made LVT was unsalable scrap (see ¶¶164-

68; 172; 176); (iii) 80% of the time, customers of Mohawk’s Builder and

Multifamily division were refusing to accept the Company’s U.S.-made LVT until

Mohawk’s entire Builder and Multifamily division refused to sell it (see ¶184; 197-

200); (iv) retailers were returning 25-50% of Mohawk LVT because of product

defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the Company’s

LVT products to avoid the returns that the products were generating (see ¶¶185-87);

(vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice as high

                                         109
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 115 of 200




than for the LVT product made in China (see ¶184); (vii) Mohawk’s President of

Flooring North America, Brian Carson, ordered the Company’s production facilities

to perform unnecessarily long production runs to lower the per-unit cost of

production and increase margins, even though there was insufficient demand for the

finished products (see ¶¶205-17); and (vii) Mohawk was producing excess carpet

knowing that there was insufficient demand for it, which resulted in 30% of the

carpet in the existing warehouses sitting in inventory for longer than a year and

developing defects that rendered them unsalable (see ¶¶205-09).

      262. Fourth, Defendants misleadingly told investors that Mohawk’s LVT

product had “superior design and performance” and was “being well accepted across

all channels” when, in reality, (i) Mohawk’s warehouses were filled with its

domestically produced “scrap” LVT that was so defective it could not be sold to

customers (see ¶¶164-68); (ii) approximately 50% of the Company’s U.S.-made

LVT was unsalable scrap coded not to be sold (see ¶¶164-68; 172; 176); (iii) 80%

of the time, Mohawk’s Builder and Multifamily division customers were refusing to

accept the Company’s U.S.-made LVT (see ¶184); (iv) retailers were returning 25-

50% of Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk

distributors stopped carrying the Company’s LVT products to avoid the returns that

the products were generating (see ¶¶185-87); and (vi) the claim rates for Mohawk’s

                                       110
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 116 of 200




U.S.-made LVT were more than twice as high than for the LVT product made in

China (see ¶184).

      263. Finally, Defendants misleadingly reported record quarterly margins

and attributed them to specific, legitimate factors, without disclosing that, in reality,

Mohawk achieved those margins through intentional overproduction of goods for

the specific purpose of artificially lowering the per unit cost of production to drive

up margins and refusal to write off huge volumes of scrap LVT that was coded not

to be sold to customers. See ¶¶164-68; 205-17.

      A.     Defendants’ Materially False and Misleading
             Statements and Omissions During the First Quarter of 2017

      264. The Class Period begins on April 28, 2017. On that day, Mohawk

hosted a conference call with investors to discuss the status of its business and its

financial results for the first quarter of 2017 (the “First Quarter 2017 Investor Call”),

as well as to discuss the press release that it filed with the SEC on Form 8-K after

the market closed the day before (the “First Quarter 2017 Press Release”). During

the First Quarter 2017 Investor Call, Lorberbaum and Boykin spoke on behalf of

Mohawk.

      265. During the First Quarter 2017 Investor Call and in the First Quarter

2017 Press Release, Mohawk touted its “record” sales, with Lorberbaum beginning

the First Quarter 2017 Investor Call by stating that “[i]n the first quarter, Mohawk
                                          111
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 117 of 200




sales rose approximately 4% … to a first quarter record of $2.2 billion.” In both the

First Quarter 2017 Investor Call and First Quarter 2017 Press Release, Lorberbaum

also reported that “[d]uring the quarter, sales in our Flooring North America segment

increased 4%.”

      266. In its May 5, 2017 quarterly report for the period ending May 5, 2017

(the “First Quarter 2017 10-Q”), signed by Lorberbaum and filed with the SEC,

Mohawk also reported that “[n]et sales for the three months ended April 1, 2017

were $2,220.6 million.” The Company additionally reported in the First Quarter

2017 10-Q that Flooring North America’s “[n]et sales increased $33.1 million, or

3.7%, to $939.5 million.”

      267. Defendants’ statements identified in paragraphs 265 and 266 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

were artificially inflated by the Saturday Scheme. During the First Quarter of 2017,

Mohawk and its senior executives engaged in a scheme on the last Saturday of the

quarter designed to artificially inflate its reported sales. See ¶¶109-56. Mohawk

pretended to ship orders for products with agreed-upon delivery dates in future

quarters and then improperly recognize the revenue from those phony “sales” even

though the product was never delivered in the quarter. See ¶¶111-22. Numerous

witnesses have explained that the scheme involved phony shipments of four to five

                                        112
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 118 of 200




million pounds of product every quarter, was done nationwide, was done to every

customer, and involved every product type, including LVT and Conventional

Flooring Products. See ¶¶131-35. Key Mohawk executives internally admitted that

the purpose of the scheme—which violated both GAAP and the Company’s publicly

avowed sales revenue recognition policy—was to manufacture false revenues in

order to meet Company EPS guidance and analyst consensus estimates. See ¶¶124-

26; 151-56.

      268. In the First Quarter 2017 10-Q, Defendants also misled investors by

attributing the Company’s “record” net sales to legitimate business factors, reporting

that “[t]he increase [in sales] was primarily attributable to higher sales volume of

approximately $50 million, or 2%, and the favorable net impact of price and product

mix of approximately $16 million.” They similarly attributed their net sales in the

Flooring North America segment solely to legitimate business factors, reporting that

“[t]he increase [in sales] was primarily attributable to higher sales volume of

approximately $28 million, or 3%, and the favorable net impact of price and product

mix of approximately $5 million.”       During First Quarter 2017 Investor Call,

Defendant Lorberbaum further misleadingly attributed the Company’s record sales

to “doing the right things to make the business grow” and using “the same strategy

[they had] been using” to provide results over the previous 5 years.

                                         113
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 119 of 200




      269. Defendants’ statements in paragraph 268, were false, misleading, and

omitted material facts. Mohawk’s reported net sales figures were artificially inflated

by the Saturday Scheme. Having chosen to discuss the reasons for Mohawk’s

supposedly record sales, Defendants were required to inform investors that the

Company had achieved its “record sales” through the Saturday Scheme, which was

designed for the specific purpose of inflating sales and meeting investor

expectations. See ¶¶109-56. Their failure to do so rendered their statements false

and misleading.

      270. During the First Quarter 2017 Investor Call, Lorberbaum also misled

investors by attributing the Company’s “first quarter record” operating margin of

12.4%, up 110 basis points over the prior year, to legitimate business factors,

including “volume, mix and productivity.” Defendants likewise attributed the

“improvement” in gross margin of 20.8%, which was up 110 basis points, to

“productivity of $36 million, volume of $14 million and price/mix of $10 million.”

Lorberbaum further attributed the rise in margins to capital investments, reporting

that “the capital investments are to increase our product innovation, which allows us

to make more differentiated products, which allows us to participate in higher-

margin premium categories.”

      271. Defendants likewise told investors during the First Quarter 2017

                                         114
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 120 of 200




Investor Call that the “improvement” in the Flooring North America segment’s

operating income margin of 10.1%, up 140 basis points, “was supported by

productivity of $13 million and volume of $5 million.” Defendants also touted

particular products that improved the margins in Flooring North America, with

Lorberbaum stating that “[t]he continued improvement of our LVT manufacturing

process is increasing our capacity and margins.” When asked “what role carpet

played in the margin in the quarter,” Lorberbaum said, “it would be hard to drive the

margins up dramatically ... and leave out such a large part of our business.”

      272. Defendants’ statements identified in paragraphs 270 and 271 were

false, misleading, and omitted material facts because Mohawk’s reported margins

were artificially inflated by the Saturday Scheme and the scheme to overrun the

production lines. Having chosen to discuss the reasons for Mohawk’s “first quarter

record” margins and margin “improvement,” Defendants were required to inform

investors that the Company had achieved those margins through intentional

overproduction of goods for the specific purpose of artificially lowering the per unit

cost of production to drive up margins and refusal to write off huge volumes of scrap

LVT that was coded not to be sold to customers. See ¶¶164-68; 205-17. Their failure

to do so rendered their statements false and misleading.

      273. During the First Quarter 2017 Investor Call, Lorberbaum further stated

                                         115
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 121 of 200




that, “[w]ith their superior design and performance, our flexible, rigid and

commercial LVT collections are being well accepted across all channels.” That

statement was false, misleading, and omitted material facts. It was misleading for

Defendants to tout the “superior design and performance” of Mohawk’s LVT

product and represent that it was “being well accepted across all channels” without

disclosing that, in reality: (i) Mohawk’s warehouses were filled with its domestically

produced “scrap” LVT that was so defective it could not be sold to customers (see

¶¶164-68); (ii) approximately 50% of the Company’s U.S.-made LVT was unsalable

scrap coded not to be sold (see ¶¶164-68; 172; 176); (iii) 80% of the time, Mohawk’s

Builder and Multifamily division customers were refusing to accept the Company’s

U.S.-made LVT (see ¶184); (iv) retailers were returning 25-50% of Mohawk LVT

because of product defects (see ¶¶186-87); (v) Mohawk distributors stopped

carrying the Company’s LVT products to avoid the returns that the products were

generating (see ¶¶185-87); and (vi) the claim rates for Mohawk’s U.S.-made LVT

were more than twice as high than for the LVT product made in China (see ¶184).

      274. During the First Quarter 2017 Investor Call, Defendants also stated that

the Company’s rising inventories and slow inventory turnover were attributable to

“geographic expansion and product growth.”

      275. Defendants’ statement identified in paragraph 274 was false,

                                         116
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 122 of 200




misleading, and omitted material facts. It was false and misleading for Defendants

to discuss the reasons for Mohawk’s rising inventories and slowing inventory

turnover, and to attribute them to “geographic expansion and product growth,”

without disclosing that its inventory was mounting and turnover slowing because:

(i) Mohawk’s warehouses were filled with its domestically produced “scrap” LVT

that was coded not to be sold (see ¶¶164-68); (ii) approximately 50% of Mohawk’s

U.S.-made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii) 80% of the time,

customers of Mohawk’s Builder and Multifamily division were refusing to accept

the Company’s U.S.-made LVT (see ¶184); (iv) retailers were returning 25-50% of

Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk distributors

stopped carrying the Company’s LVT products to avoid the returns that the products

were generating (see ¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT

were more than twice as high than for the LVT product made in China (see ¶184);

(vii) Mohawk’s President of Flooring North America, Brian Carson, ordered the

Company’s production facilities to perform unnecessarily long production runs to

lower the per-unit cost of production and increase margins, even though there was

insufficient demand for the finished products (see ¶¶205-17); and (viii) Mohawk was

producing excess carpet knowing that there was insufficient demand for it, which

resulted in 30% of the carpet in the existing warehouses sitting in inventory for

                                       117
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 123 of 200




longer than a year and developing defects that rendered them unsalable (see ¶¶205-

09).

       B.    Defendants’ Materially False and Misleading
             Statements and Omissions During the Second Quarter of 2017

       276. On July 28, 2017, Mohawk hosted a conference call with investors to

discuss its financial results for the second quarter of 2017 (the “Second Quarter 2017

Investor Call”), as well as to discuss the press release that it filed with the SEC on

Form 8-K after the market closed the day earlier (the “Second Quarter 2017 Press

Release”). During the Second Quarter 2017 Investor Call, Lorberbaum, Boykin, and

Mohawk’s President and Chief Operating Officer, William Christopher Wellborn,

spoke on behalf of Mohawk.

       277. During the Second Quarter 2017 Investor Call and in the Second

Quarter 2017 Press Release, Mohawk touted its “record” sales, with Lorberbaum

stating during the Second Quarter 2017 Investor Call that “[i]n the second quarter,

Mohawk’s performance continued at a record level, generating the highest sales …

in the company’s history” and that “[o]ur businesses continued their exceptional

execution, with sales growth of 6% as reported and 8% on a constant days and

currency basis.” Defendants further stated during the Second Quarter 2017 Investor

Call that “net sales of $2,453,000,000 were an all-time new record, growing 6% as

reported and 8% using constant days and foreign exchange.” Likewise, the Second
                                         118
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 124 of 200




Quarter 2017 Press Release quoted Lorberbaum as stating that “[d]uring the period,

Mohawk delivered record results, generating the highest sales … in the company’s

history.” In addition, in both the Second Quarter 2017 Investor Call and Second

Quarter 2017 Press Release, Lorberbaum highlighted that “[d]uring the quarter, our

Flooring North America Segment’s sales increased 6%.”

      278. Mohawk reported these same sales figures in its August 4, 2017

quarterly report for the second quarter period ending July 1, 2017 (the “Second

Quarter 2017 10-Q”), signed by Lorberbaum and filed with the SEC, which reported

that “[n]et sales for the three months ended July 1, 2017 were $2,453.0 million,

reflecting an increase of $142.7 million, or 6.2%, from the $2,310.3 million reported

for the three months ended July 2, 2016.” The Second Quarter 2017 10-Q further

reported that, for Flooring North America, “[n]et sales increased $ $59.6 million, or

6.1%, to $1,040.3 million for the three months ended July 1, 2017, compared to

$980.7 million for the three months ended July 2, 2016.”

      279. Defendants’ statements identified in paragraphs 277 and 278 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

were artificially inflated by the Saturday Scheme. During the Second Quarter of

2017, Mohawk and its senior executives engaged in a scheme on the last Saturday

of the quarter designed to artificially inflate its reported sales. See ¶¶109-56.

                                        119
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 125 of 200




Mohawk pretended to ship orders for products with agreed-upon delivery dates in

future quarters and then improperly recognize the revenue from those phony “sales”

even though the product was never delivered in the quarter.              See ¶¶111-22.

Numerous witnesses have explained that the scheme involved phony shipments of

four to five million pounds of product every quarter, was done nationwide, was done

to every customer, and involved every product type, including LVT and

Conventional Flooring Products. See ¶¶131-35. Key Mohawk executives internally

admitted that the purpose of the scheme—which violated both GAAP and the

Company’s publicly avowed sales revenue recognition policy—was to manufacture

false revenues in order to meet Company EPS guidance and analyst consensus

estimates. See ¶¶124-26; 151-56.

      280. In the Second Quarter 2017 10-Q, Mohawk also misled investors by

attributing its quarterly net sales solely to legitimate business factors, reporting that

“[t]he increase [in sales] was primarily attributable to higher sales volume of

approximately $109 million, or 5%, … and sales volume attributable to acquisitions

of approximately $48 million” and “[a]lso contributing to the increase in sales was

the favorable net impact of price and product mix.” They similarly attributed the

increase in net sales in the Flooring North America segment solely to legitimate

business factors, reporting that the “increase [in sales] was primarily attributable to

                                          120
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 126 of 200




higher sales volume of approximately $39 million, or 4%, and the favorable net

impact of price and product mix of approximately $21 million, or 2%.”

      281. Defendants’ statements identified in paragraph 280 were false,

misleading, and omitted material facts. Mohawk’s reported net sales figures were

artificially inflated by the Saturday Scheme. Having chosen to discuss the reasons

for Mohawk’s supposedly record sales, Defendants were required to inform

investors that the Company had achieved its “record sales” through the Saturday

Scheme, which was designed for the specific purpose of inflating sales and meeting

investor expectations. See ¶¶109-56. Their failure to do so rendered their statements

false and misleading.

      282. During the Second Quarter 2017 Investor Call, Defendants also misled

investors by attributing the 60 basis-point year-over-year “improvement” in the

Company’s operating margin to “$20 million of price/mix and $12 million of

productivity.”

      283. Defendants’ statements identified in paragraph 282 were false,

misleading, and omitted material facts because Mohawk’s reported margins were

artificially inflated by the Saturday Scheme and the scheme to overrun the

production lines. Having chosen to discuss the reasons for Mohawk’s margin

“improvement,” Defendants were required to inform investors that the Company had

                                        121
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 127 of 200




achieved those margins through intentional overproduction of goods for the specific

purpose of artificially lowering the per unit cost of production to drive up margins

and refusal to write off huge volumes of scrap LVT that was coded not to be sold to

customers. See ¶¶164-68; 205-17. Their failure to do so rendered their statements

false and misleading.

      284. During the Second Quarter 2017 Investor Call, Defendants also

misleadingly stated that the Company’s rising inventory and slow inventory turnover

were attributable to “raw material inflation and more sourced product needed to

support our LVT, ceramic and countertop businesses.” Specifically, Mohawk stated

that “[o]ur inventories were $1,866,000,000, with the inventory days at 109 days for

the year. It increased from 105 last year due to raw material inflation and more

sourced product needed to support our LVT, ceramic and countertop businesses.”

      285. Defendants’ statements identified in paragraph 284 were false,

misleading, and omitted material facts. It was false and misleading for Defendants

to discuss the reasons for Mohawk’s rising inventories and slowing inventory

turnover, and to attribute them to “geographic expansion and product growth,”

without disclosing that its inventory was mounting and turnover slowing because:

(i) Mohawk’s warehouses were filled with its domestically produced “scrap” LVT

that was coded not to be sold (see ¶¶164-68); (ii) approximately 50% of Mohawk’s

                                        122
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 128 of 200




U.S.-made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii) 80% of the time,

customers of Mohawk’s Builder and Multifamily division were refusing to accept

the Company’s U.S.-made LVT (see ¶184); (iv) retailers were returning 25-50% of

Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk distributors

stopped carrying the Company’s LVT products to avoid the returns that the products

were generating (see ¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT

were more than twice as high than for the LVT product made in China (see ¶184);

(vii) Mohawk’s President of Flooring North America, Brian Carson, ordered the

Company’s production facilities to perform unnecessarily long production runs to

lower the per-unit cost of production and increase margins, even though there was

insufficient demand for the finished products (see ¶¶205-17); and (viii) Mohawk was

producing excess carpet knowing that there was insufficient demand for it, which

resulted in 30% of the carpet in the existing warehouses sitting in inventory for

longer than a year and developing defects that rendered them unsalable (see ¶¶205-

09).

       286. During the Second Quarter 2017 Investor Call, analyst Laura Allyson

Champine of Roe Equity Research raised concerns that Mohawk’s “inventory

growth in the quarter was pretty significant.” In response, Lorberbaum attributed

the rise in inventory to “chasing demand,” explaining:

                                       123
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 129 of 200




      It’s really made up of a few pieces. First is right. As the material costs
      go up, all of that flows into inventory immediately as the prices go up.
      The second is that as we’re building our businesses in different places,
      we’re importing products for LVT, ceramic and countertops, so those
      inventories are going up. And then finally, the U.S. economy was not
      quite as robust as we were expecting.

      287. Lorberbaum’s statements identified in paragraph 286 were false,

misleading, and omitted material facts. It was false and misleading for Lorberbaum

to discuss the purported reasons for Mohawk’s rising inventories and slowing

inventory turnover, and to attribute them to “material costs go[ing] up,” “building

our businesses in different places,” “importing products,” and the “U.S. economy,”

without disclosing that its inventory was mounting and turnover slowing because:

(i) Mohawk’s warehouses were filled with its domestically produced “scrap” LVT

that was coded not to be sold (see ¶¶164-68); (ii) approximately 50% of Mohawk’s

U.S.-made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii) 80% of the time,

customers of Mohawk’s Builder and Multifamily division were refusing to accept

the Company’s U.S.-made LVT (see ¶184); (iv) retailers were returning 25-50% of

Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk distributors

stopped carrying the Company’s LVT products to avoid the returns that the products

were generating (see ¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT

were more than twice as high than for the LVT product made in China (see ¶184);

(vii) Mohawk’s President of Flooring North America, Brian Carson, ordered the
                                         124
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 130 of 200




Company’s production facilities to perform unnecessarily long production runs to

lower the per-unit cost of production and increase margins, even though there was

insufficient demand for the finished products (see ¶¶205-17); and (vii) Mohawk was

producing excess carpet knowing that there was insufficient demand for it, which

resulted in 30% of the carpet in the existing warehouses sitting in inventory for

longer than a year and developing defects that rendered them unsalable (see ¶¶205-

09).

       C.    Defendants’ Materially False and Misleading
             Statements and Omissions During the Third Quarter of 2017

       288. On October 27, 2017, Mohawk hosted a conference call with investors

to discuss the status of its business and its financial results for the third quarter of

2017 (the “Third Quarter 2017 Investor Call”), as well as to discuss the press release

that it filed with the SEC on Form 8-K after the market closed the day earlier (the

“Third Quarter 2017 Press Release”). During the Third Quarter 2017 Investor Call,

Lorberbaum, Boykin, and Wellborn spoke on behalf of Mohawk.

       289. During the Third Quarter 2017 Investor Call and in the Third Quarter

2017 Press Release, Mohawk once again touted its “record” results, with

Lorberbaum stating that “Mohawk delivered record earnings and EPS with sales

growing approximately 7%.” In the Third Quarter 2017 Press Release, the Company

further reported that “[n]et sales for the third quarter of 2017 were $2.4 billion, up
                                          125
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 131 of 200




7% in the quarter and 5% on a constant days and currency basis.” In the Third

Quarter 2017 Press Release, Lorberbaum stated that, “[d]uring the quarter, our

Flooring North America segment’s sales increased 2% as reported.”

      290. Mohawk reported these same sales figures in its November 3, 2017

quarterly report for the third quarter period ending September 30, 2017 (the “Third

Quarter 2017 10-Q”), signed by Lorberbaum and filed with the SEC, reporting that

“[n]et sales for the three months ended September 30, 2017 were $2,448.5 million,

reflecting an increase of $154.4 million, or 6.7%.” The Third Quarter 2017 10-Q

further stated that Flooring North America’s “[n]et sales increased $23.2 million, or

2.3%, to $1,031.8 million for the three months ended September 30, 2017.”

      291. Defendants’ statements identified in paragraphs 289 and 290 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

were artificially inflated by the Saturday Scheme. During the Third Quarter of 2017,

Mohawk and its senior executives engaged in a scheme on the last Saturday of the

quarter designed to artificially inflate its reported sales. See ¶¶109-56. Mohawk

pretended to ship orders for products with agreed-upon delivery dates in future

quarters and then improperly recognize the revenue from those phony “sales” even

though the product was never delivered in the quarter. See ¶¶111-22. Numerous

witnesses have explained that the scheme involved phony shipments of four to five

                                        126
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 132 of 200




million pounds of product every quarter, was done nationwide, was done to every

customer, and involved every product type, including LVT and Conventional

Flooring Products. See ¶¶131-35. Key Mohawk executives internally admitted that

the purpose of the scheme—which violated both GAAP and the Company’s publicly

avowed sales revenue recognition policy—was to manufacture false revenues in

order to meet Company EPS guidance and analyst consensus estimates. See ¶¶124-

26; 151-56.

      292. Mohawk also misled investors in the Third Quarter 2017 10-Q by

attributing its quarterly net sales solely to legitimate business factors, reporting that

“[t]he increase [in sales] was primarily attributable to higher sales volume of

approximately $42 million, or 2%” and “the favorable net impact of price and

product mix of approximately $73 million, or 3%, and the net impact of favorable

foreign exchange rates of approximately $40 million, or 2%.” They similarly

misleadingly attributed the increase in net sales in the critical Flooring North

America segment solely to legitimate business factors, reporting that “[t]he increase

was primarily attributable to the favorable net impact of price and product mix of

approximately $41 million, or 4%.”

      293. Defendants’ statements identified in paragraph 292 were false,

misleading, and omitted material facts. Mohawk’s reported net sales figures were

                                          127
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 133 of 200




artificially inflated by the Saturday Scheme. Having chosen to discuss the reasons

for Mohawk’s supposedly record sales, Defendants were required to inform

investors that the Company had achieved its “record sales” through the Saturday

Scheme, which was designed for the specific purpose of inflating sales and meeting

investor expectations. See ¶¶109-56. Their failure to do so rendered their statements

false and misleading.

      294. During the Third Quarter 2017 Investor Call, Defendants also misled

investors by attributing the Company’s improved gross margin of 32% to “$63

million of price/mix and $40 million of productivity” and the Company’s improved

“operating margin” of 16.2% to “$62 million of price/mix and $49 million of

productivity.” Lorberbaum likewise told investors in the Third Quarter 2017 Press

Release that for the Flooring North America segment, “[o]ur new product

introductions improved our average selling prices and margins, and our process

innovations and investments in manufacturing technology improved our cost.”

      295. Defendants’ statements identified in paragraph 294 were false,

misleading, and omitted material facts because Mohawk’s reported margins were

artificially inflated by the Saturday Scheme and the scheme to overrun the

production lines. Having chosen to discuss the reasons for Mohawk’s margin

improvement, Defendants were required to inform investors that the Company had

                                        128
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 134 of 200




achieved those margins through intentional overproduction of goods for the specific

purpose of artificially lowering the per unit cost of production to drive up margins

and refusal to write off huge volumes of scrap LVT that was coded not to be sold to

customers. See ¶¶164-68; 205-17. Their failure to do so rendered their statements

false and misleading.

      296. During the Third Quarter 2017 Investor Call, Lorberbaum told

investors that “we expect higher sales with the relief of some of our capacity

constraints, enabling us to expand our market position.” Defendants likewise stated

that for Flooring North America, “Capacity limitations in laminate, LVT and some

residential carpet categories constrained our sales.”

      297. When an analyst asked Lorberbaum during Third Quarter 2017 Investor

Call what “production limitations” meant for Flooring North America hard surfaces,

he explained that it meant Mohawk was selling all of the product it could produce:

“It means that we have sold all of the laminate that we could make without putting

in new capacity, which is just getting started up …. With LVT, we increased the

capacity of our LVT through productivity initiatives, so we were selling all of it we

could have.” Lorberbaum once more confirmed that “we had constraints in laminate,

LVT and some of our residential carpet” in Flooring North America.

      298. Defendants’ statements identified in paragraphs 296 and 297 were

                                         129
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 135 of 200




false, misleading, and omitted material facts. It was false and misleading for

Defendants to state that “relief of some of our capacity constraints” would expand

sales, that Mohawk was “selling all of [the LVT] we could have,” and that “capacity

limitations in … LVT and some residential carpet categories constrained our sales”

when, in reality: (i) Mohawk’s warehouses were filled with its domestically

produced “scrap” LVT that was coded not to be sold (see ¶¶164-68); (ii)

approximately 50% of Mohawk’s U.S.-made LVT was unsalable scrap (see ¶¶164-

68; 172; 176); (iii) 80% of the time, customers of Mohawk’s Builder and

Multifamily division were refusing to accept the Company’s U.S.-made LVT (see

¶184); (iv) retailers were returning 25-50% of Mohawk LVT because of product

defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the Company’s

LVT products to avoid the returns that the products were generating (see ¶¶185-87);

(vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice as high

than for the LVT product made in China (see ¶184); (vii) Mohawk’s President of

Flooring North America, Brian Carson, ordered the Company’s production facilities

to perform unnecessarily long production runs to lower the per-unit cost of

production and increase margins, even though there was insufficient demand for the

finished products (see ¶¶205-17); and (vii) Mohawk was producing excess carpet

knowing that there was insufficient demand for it, which resulted in 30% of the

                                       130
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 136 of 200




carpet in the existing warehouses sitting in inventory for longer than a year and

developing defects that rendered them unsalable (see ¶¶205-09).

      299. During the Third Quarter 2017 Investor Call, Defendants also

represented that the Company’s rising inventory and slowing inventory turnover

were attributable to “raw material inflation and source product growth.”

Specifically, Defendants stated that “[o]ur inventories ended the quarter at

$1,911,000,000. We had 112 days of inventory on hand, with raw material inflation

and source product growth impacting the days.”

      300. Defendants’ statement identified in paragraph 299 was false,

misleading, and omitted material facts. It was false and misleading for Defendants

to discuss the reasons for Mohawk’s rising inventories and slowing inventory

turnover, and to attribute them solely to “raw material inflation and source product

growth” without disclosing that its inventory was mounting and turnover slowing

because: (i) Mohawk’s warehouses were filled with its domestically produced

“scrap” LVT that was coded not to be sold (see ¶¶164-68); (ii) approximately 50%

of Mohawk’s U.S.-made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii)

80% of the time, customers of Mohawk’s Builder and Multifamily division were

refusing to accept the Company’s U.S.-made LVT (see ¶184); (iv) retailers were

returning 25-50% of Mohawk LVT because of product defects (see ¶¶186-87); (v)

                                        131
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 137 of 200




Mohawk distributors stopped carrying the Company’s LVT products to avoid the

returns that the products were generating (see ¶¶185-87); (vi) the claim rates for

Mohawk’s U.S.-made LVT were more than twice as high than for the LVT product

made in China (see ¶184); (vii) Mohawk’s President of Flooring North America,

Brian Carson, ordered the Company’s production facilities to perform unnecessarily

long production runs to lower the per-unit cost of production and increase margins,

even though there was insufficient demand for the finished products (see ¶¶205-17);

and (vii) Mohawk was producing excess carpet knowing that there was insufficient

demand for it, which resulted in 30% of the carpet in the existing warehouses sitting

in inventory for longer than a year and developing defects that rendered them

unsalable (see ¶¶205-09).

      D.     Defendants’ Materially False and Misleading
             Statements and Omissions During the Fourth Quarter of 2017

      301. On February 9, 2018, Mohawk hosted a conference call with investors

to discuss the status of its business and its financial results for the fourth quarter of

2017 (the “Fourth Quarter 2017 Investor Call”), as well as to discuss the press release

that it filed with the SEC on Form 8-K after the market closed the day earlier (the

“Fourth Quarter 2017 Press Release”). During the Fourth Quarter 2017 Investor

Call, Lorberbaum, Boykin, and Wellborn spoke on behalf of Mohawk.

      302. During the Fourth Quarter 2017 Investor Call, Mohawk touted its
                                          132
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 138 of 200




“record” sales, with Lorberbaum reporting that Mohawk “recorded our best results

for the period with sales of $2.4 billion, up 8.5% over the prior year.” In the Fourth

Quarter 2017 Press Release, Lorberbaum further told investors that “[d]uring the

quarter, [Mohawk’s] Flooring North America Segment’s sales increased 3% as

reported.”

      303. Mohawk reported these same sales figures in its February 28, 2018

annual report for the fourth quarter period and full year 2017 (the “2017 10-K”),

signed by Lorberbaum and filed with the SEC, which reported that “[n]et sales for

2017 were $9,491.3 million, reflecting an increase of $532.2 million, or 5.9%.” The

2017 10-K also reported that, for Flooring North America, “[n]et sales increased

$145.1 million, or 3.8%, to $4,010.9 million for 2017, compared to $3,865.7 million

for 2016.”

      304. Defendants’ statements identified in paragraphs 302 and 303 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

were artificially inflated by the Saturday Scheme. During the Fourth Quarter of

2017, Mohawk and its senior executives engaged in a scheme on the last Saturday

of the quarter designed to artificially inflate its reported sales. See ¶¶109-56.

Mohawk pretended to ship orders for products with agreed-upon delivery dates in

future quarters and then improperly recognize the revenue from those phony “sales”

                                         133
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 139 of 200




even though the product was never delivered in the quarter.              See ¶¶111-22.

Numerous witnesses have explained that the scheme involved phony shipments of

four to five million pounds of product every quarter, was done nationwide, was done

to every customer, and involved every product type, including LVT and

Conventional Flooring Products. See ¶¶131-35. Key Mohawk executives internally

admitted that the purpose of the scheme—which violated both GAAP and the

Company’s publicly avowed sales revenue recognition policy—was to manufacture

false revenues in order to meet Company EPS guidance and analyst consensus

estimates. See ¶¶124-26; 151-56.

      305. In the 2017 10-K, Mohawk also misled investors by attributing its

quarterly net sales solely to legitimate business factors, reporting that “[t]he increase

[in sales] was primarily attributable to higher sales volume of approximately $245

million, or 3%, … the favorable net impact of price and product mix of

approximately $218 million, or 2%, and the favorable impact of foreign exchange

rates of approximately $69 million, or 1%.” They also misleadingly attributed

Mohawk’s net sales in the Flooring North America segment solely to legitimate

business factors, reporting that “[t]he increase [in sales] was primarily attributable

to higher sales volumes of approximately $39 million, or 1%, and the favorable net

impact of price and product mix of $105 million, or 3%.”

                                          134
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 140 of 200




      306. Lorberbaum again misleadingly attributed Mohawk’s increase in sales

solely to legitimate business factors during the Fourth Quarter 2017 Investor Call.

Specifically, Lorberbaum stated on the Fourth Quarter 2017 Investor Call that

“[o]ver the past 3 years, our strategies of adding new products, increasing our

capacities and acquiring new businesses have led to an expanded earnings …. Our

2017 results reflect the impact of these strategies ….” He further attributed the

success for 2017 to “the unique strategy that combined the best features of a large,

well-run public company, a private acquisition firm and a venture capital group.” In

response to an analyst inquiry about the “tangible drivers” for Mohawk’s business,

he stated that:

             Let’s see. I think the biggest piece, which wasn’t a surprise, we
             knew there was going to be some pull-forward of sales due to
             price increases. There’s the balancing of the pricing versus the
             cost and the flow-through and how they actually show up in the
             fourth quarter. There’s the FX rates that changed on us, out of
             our control within there. In general, the business levels were
             about what we thought they’d be when we went into them. And
             we think we have reasonable estimates for the first quarter, given
             all that’s going on.

      307. Defendants’ statements identified in paragraphs 305 and 306 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

were artificially inflated by the Saturday Scheme. Having chosen to discuss the

reasons for Mohawk’s supposedly record sales, Defendants were required to inform

                                        135
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 141 of 200




investors that the Company had achieved its “record sales” through the Saturday

Scheme, which was designed for the specific purpose of inflating sales and meeting

investor expectations. See ¶¶109-56. Their failure to do so rendered their statements

false and misleading.

      308. During the Fourth Quarter 2017 Investor Call, Defendants also misled

investors by attributing the Company’s improvement in gross margin of 31.8% to

“price/mix and productivity.” Defendants likewise told investors that the Flooring

North America segment’s operating margin of 16.7%, up 160 basis points,

“improved” as a result of “positive price/mix of $21 million and productivity of $22

million.”

      309. Defendants’ statements identified in paragraph 308 were false,

misleading, and omitted material facts because Mohawk’s reported margins were

artificially inflated by the Saturday Scheme and the scheme to overrun the

production lines. Having chosen to discuss the reasons for Mohawk’s margin

improvement, Defendants were required to inform investors that the Company had

achieved those margins through intentional overproduction of goods for the specific

purpose of artificially lowering the per unit cost of production to drive up margins

and refusal to write off huge volumes of scrap LVT that was coded not to be sold to

customers. See ¶¶164-68; 205-17. Their failure to do so rendered their statements

                                        136
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 142 of 200




false and misleading.

      310. During the Fourth Quarter 2017 Investor Call, Defendants also stated

that the Company’s rising inventory and slowing inventory turnover were

attributable to “higher raw material cost, ramp-up of new products and backwards

integration.”   Specifically, Defendants stated that “[o]ur inventories were

$1,949,000,000 with inventory days at 119 days. Inventories have been impacted

by higher raw material cost, ramp-up of new products and backwards integration.”

      311. Defendants’ statements identified in paragraph 310 were false,

misleading, and omitted material facts. It was false and misleading for Defendants

to discuss the reasons for Mohawk’s increased inventory and slowing inventory

turnover and solely attribute them to “higher raw material cost, ramp-up of new

products and backwards integration” without disclosing that its inventory was

mounting and turnover slowing because: (i) Mohawk’s warehouses were filled with

its domestically produced “scrap” LVT that was coded not to be sold (see ¶¶164-

68); (ii) approximately 50% of Mohawk’s U.S.-made LVT was unsalable scrap (see

¶¶164-68; 172; 176); (iii) 80% of the time, customers of Mohawk’s Builder and

Multifamily division were refusing to accept the Company’s U.S.-made LVT (see

¶184); (iv) retailers were returning 25-50% of Mohawk LVT because of product

defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the Company’s

                                       137
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 143 of 200




LVT products to avoid the returns that the products were generating (see ¶¶185-87);

(vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice as high

than for the LVT product made in China (see ¶184); (vii) Mohawk’s President of

Flooring North America, Brian Carson, ordered the Company’s production facilities

to perform unnecessarily long production runs to lower the per-unit cost of

production and increase margins, even though there was insufficient demand for the

finished products (see ¶¶205-17); and (vii) Mohawk was producing excess carpet

knowing that there was insufficient demand for it, which resulted in 30% of the

carpet in the existing warehouses sitting in inventory for longer than a year and

developing defects that rendered them unsalable (see ¶¶205-09).

      E.     Defendants’ Materially False and Misleading
             Statements and Omissions During the First Quarter of 2018

      312. On April 27, 2018, Mohawk hosted a conference call with investors to

discuss the status of its business and its financial results for the first quarter of 2018

(the “First Quarter 2018 Investor Call”), as well as to discuss the press release that

it filed with the SEC on Form 8-K after the market closed the day earlier (the “First

Quarter 2018 Press Release”).        During the First Quarter 2018 Investor Call,

Lorberbaum, Boykin, and Wellborn spoke on behalf of Mohawk.

      313. In the First Quarter 2018 Press Release, Defendants stated that “[n]et

sales for the first quarter of 2018 were $2.4 billion, up 9% in the quarter and 4% on
                                          138
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 144 of 200




a constant currency basis.” Lorberbaum repeated these sales numbers during the

First Quarter 2018 Investor Call, stating that “[i]n the first quarter, we generated

sales of $2.4 billion, up 9% over the prior year.” In the First Quarter 2018 Press

Release, Lorberbaum also told investors that “[d]uring the quarter, our Flooring

North America Segment’s sales increased 1%.” Defendants also asserted during the

First Quarter 2018 Investor Call that “[i]n the Flooring North America segment,

sales were $950 million compared to $939 million in 2017 with good growth in

residential carpet and LVT.”

      314. Mohawk reported these same sales figures in its May 4, 2018 quarterly

report for the first quarter period ending March 31, 2018 (the “First Quarter 2018

10-Q”), signed by Lorberbaum and filed with the SEC, which reported that “[n]et

sales for the three months ended March 31, 2018 were $2,412.2 million, reflecting

an increase of $191.6 million, or 8.6%.” The Company further reported that, for

Flooring North America “[n]et sales increased $10.9 million, or 1.2%, to $950.4

million.”

      315. Defendants’ statements identified in paragraphs 313 and 314 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

were artificially inflated by the Saturday Scheme. During the First Quarter of 2018,

Mohawk and its senior executives engaged in a scheme on the last Saturday of the

                                        139
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 145 of 200




quarter designed to artificially inflate its reported sales. See ¶¶109-56. Mohawk

pretended to ship orders for products with agreed-upon delivery dates in future

quarters and then improperly recognize the revenue from those phony “sales” even

though the product was never delivered in the quarter. See ¶¶111-22. Numerous

witnesses have explained that the scheme involved phony shipments of four to five

million pounds of product every quarter, was done nationwide, was done to every

customer, and involved every product type, including LVT and Conventional

Flooring Products. See ¶¶131-35. Key Mohawk executives internally admitted that

the purpose of the scheme—which violated both GAAP and the Company’s publicly

avowed sales revenue recognition policy—was to manufacture false revenues in

order to meet Company EPS guidance and analyst consensus estimates. See ¶¶124-

26; 151-56.

      316. In the First Quarter 2018 10-Q, the Company also misled investors by

attributing its quarterly net sales solely to legitimate business factors, stating that

“[t]he increase [in sales] was attributable to higher sales volume of approximately

$57 million, or 2%” and “[a]lso contributing to the increase in sales was the net

impact of favorable foreign exchange rates of approximately $99 million, or 4% and

the favorable net impact of price and product mix of approximately $36 million, or

2%.” Defendants also misleadingly attributed Mohawk’s quarterly net sales in its

                                         140
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 146 of 200




critical Flooring North America segment solely to legitimate business factors,

reporting that “[t]he increase of $11 million was primarily attributable to the

favorable net impact of price and product mix and higher sales volume.”

      317. Defendants’ statements identified in paragraph 316 were false,

misleading, and omitted material facts. Mohawk’s reported net sales figures were

artificially inflated by the Saturday Scheme. Having chosen to discuss the reasons

for Mohawk’s sales, Defendants were required to inform investors that the Company

had achieved its sales through the Saturday Scheme, which was designed for the

specific purpose of inflating sales and meeting investor expectations. See ¶¶109-56.

Their failure to do so rendered their statements false and misleading.

      318. During the First Quarter 2018 Investor Call, Defendants also

represented that the Company’s rising inventories and slow inventory turnover were

attributable to “increasing inflation and our backwards integration.” Specifically,

Defendants stated, “Inventories were $2,045,000,000 with inventory days at 116

days, which improved over the fourth quarter. Inventory turns continue to be

impacted by increasing inflation and our backwards integration.”

      319. Defendants’ statement identified in paragraph 318 was false,

misleading, and omitted material facts. It was false and misleading for Defendants

to discuss the reasons for Mohawk’s increased inventories and slow inventory

                                        141
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 147 of 200




turnover and attribute them to “increasing inflation and our backwards integration”

without disclosing that its inventory was mounting and turnover slowing because:

(i) Mohawk’s warehouses were filled with its domestically produced “scrap” LVT

that was coded not to be sold (see ¶¶164-68); (ii) approximately 50% of Mohawk’s

U.S.-made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii) Mohawk’s entire

Builder and Multifamily division, which accounted for approximately $1 billion of

Mohawk’s Flooring North America annual revenue, refused to sell Mohawk’s

domestically manufactured LVT (see ¶¶197-200); (iv) retailers were returning 25-

50% of Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk

distributors stopped carrying the Company’s LVT products to avoid the returns that

the products were generating (see ¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-

made LVT were more than twice as high than for the LVT product made in China

(see ¶184); (vii) Mohawk’s President of Flooring North America, Brian Carson,

ordered the Company’s production facilities to perform unnecessarily long

production runs to lower the per-unit cost of production and increase margins, even

though there was insufficient demand for the finished products (see ¶¶205-17); and

(viii) Mohawk was producing excess carpet knowing that there was insufficient

demand for it, which resulted in 30% of the carpet in the existing warehouses sitting

in inventory for longer than a year and developing defects that rendered them

                                        142
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 148 of 200




unsalable (see ¶¶205-09).

      F.        Defendants’ Materially False and Misleading
                Statements and Omissions During the Second Quarter of 2018

      320. On July 26, 2018, Mohawk hosted a conference call with investors to

discuss its financial results for the second quarter of 2018 (the “Second Quarter 2018

Investor Call”) and the press release that it filed with the SEC on Form 8-K after the

market closed the day earlier (the “Second Quarter 2018 Press Release”). During

the Second Quarter 2018 Investor Call, Lorberbaum, Boykin, and Wellborn spoke

on behalf of Mohawk.

      321. On the Second Quarter 2018 Investor Call, Defendants stated that

“[d]uring the period, our U.S. LVT sales growth was limited by capacity

constraints.”

      322. Defendants’ statement identified in paragraph 321 was false,

misleading, and omitted material facts. It was false and misleading for Lorberbaum

to state that “our U.S. LVT sales growth was limited by capacity constraints” when,

in reality: (i) Mohawk’s warehouses were filled with its domestically produced

“scrap” LVT that was coded not to be sold (see ¶¶164-68); (ii) approximately 50%

of Mohawk’s U.S.-made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii)

Mohawk’s entire Builder and Multifamily division, which accounted for

approximately $1 billion of Mohawk’s Flooring North America annual revenue,
                                         143
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 149 of 200




refused to sell Mohawk’s domestically manufactured LVT (see ¶¶197-200); (iv)

retailers were returning 25-50% of Mohawk LVT because of product defects (see

¶¶186-87); (v) Mohawk distributors stopped carrying the Company’s LVT products

to avoid the returns that the products were generating (see ¶185-87); and (vi) the

claim rates for Mohawk’s U.S.-made LVT were more than twice as high than for the

LVT product made in China (see ¶184).

      323. During the Second Quarter 2018 Investor Call, Defendants further

stated that the Company’s rising inventories and slow inventory turnover were

attributable to “inflation negatively impact[ing] the [inventory days] calculation.”

      324. Defendants’ statement identified in paragraph 323 was false,

misleading, and omitted material facts. It was false and misleading for Defendants

to discuss the reasons for Mohawk’s increased inventory and slowing turnover and

attribute them to “inflation” without disclosing that its inventory was mounting and

turnover slowing because: (i) Mohawk’s warehouses were filled with its

domestically produced “scrap” LVT that was coded not to be sold (see ¶¶164-68);

(ii) approximately 50% of Mohawk’s U.S.-made LVT was unsalable scrap (see

¶¶164-68; 172; 176); (iii) Mohawk’s entire Builder and Multifamily division, which

accounted for approximately $1 billion of Mohawk’s Flooring North America

annual revenue, refused to sell Mohawk’s domestically manufactured LVT (see

                                         144
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 150 of 200




¶¶197-200); (iv) retailers were returning 25-50% of Mohawk LVT because of

product defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the

Company’s LVT products to avoid the returns that the products were generating (see

¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice

as high than for the LVT product made in China (see ¶184); (vii) Mohawk’s

President of Flooring North America, Brian Carson, ordered the Company’s

production facilities to perform unnecessarily long production runs to lower the per-

unit cost of production and increase margins, even though there was insufficient

demand for the finished products (see ¶¶205-17); and (viii) Mohawk was producing

excess carpet knowing that there was insufficient demand for it, which resulted in

30% of the carpet in the existing warehouses sitting in inventory for longer than a

year and developing defects that rendered them unsalable (see ¶¶205-09).

      G.     Defendants’ Materially False and Misleading
             Statements and Omissions During The Third Quarter 2018

      325. On October 26, 2018, Mohawk hosted a conference call with investors

to discuss its financial results for the third quarter of 2018 (the “Third Quarter 2018

Investor Call”). During the Third Quarter 2018 Investor Call, Lorberbaum, Boykin,

and Wellborn spoke on behalf of Mohawk.

      326. During the Third Quarter 2018 Investor Call, an analyst at Evercore ISI

asked Lorberbaum to “help us understand or break down what we see in the overall
                                         145
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 151 of 200




inventory number because it still seems kind of high.” In response, Lorberbaum

attributed the Company’s level of inventory to “raw material inflation,” stating that

the inventory turns got “worse because the raw materials have increased, and it’s

showing up in the inventory dollars, in addition to having nothing to do with the

units as the prices go up.”

      327. During that same investor call, Defendants also stated that the

Company’s rising inventories and slow inventory turnover were attributable to

“inflation and backwards integration.”

      328. Defendants’ statements identified in paragraphs 326 and 327 were

false, misleading, and omitted material facts. It was false and misleading for

Defendants to discuss the reasons for Mohawk’s increased inventories and slow

inventory turnover and attribute them to “raw material inflation” and “inflation and

backwards integration” without disclosing that its inventory was mounting and

turnover slowing because: (i) Mohawk’s warehouses were filled with its

domestically produced “scrap” LVT that was coded not to be sold (see ¶¶164-68);

(ii) approximately 50% of Mohawk’s U.S.-made LVT was unsalable scrap (see

¶¶164-68; 172; 176); (iii) Mohawk’s entire Builder and Multifamily division, which

accounted for approximately $1 billion of Mohawk’s Flooring North America

annual revenue, refused to sell Mohawk’s domestically manufactured LVT (see

                                         146
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 152 of 200




¶¶197-200); (iv) retailers were returning 25-50% of Mohawk LVT because of

product defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the

Company’s LVT products to avoid the returns that the products were generating (see

¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice

as high than for the LVT product made in China (see ¶184); (vii) Mohawk’s

President of Flooring North America, Brian Carson, ordered the Company’s

production facilities to perform unnecessarily long production runs to lower the per-

unit cost of production and increase margins, even though there was insufficient

demand for the finished products (see ¶¶205-17); and (viii) Mohawk was producing

excess carpet knowing that there was insufficient demand for it, which resulted in

30% of the carpet in the existing warehouses sitting in inventory for longer than a

year and developing defects that rendered them unsalable (see ¶¶205-09).

      H.     Defendants’ Materially False and Misleading
             Statements and Omissions During The Fourth Quarter 2018

      329. On February 8, 2019, Mohawk hosted a conference call with investors

to discuss the status of its business and its financial results for the fourth quarter of

2018 (the “Fourth Quarter 2018 Investor Call”) and the press release that it filed with

the SEC on Form 8-K after the market closed the day earlier (the “Fourth Quarter

2018 Press Release”).

      330. During the Fourth Quarter 2018 Investor Call, Defendants stated that
                                          147
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 153 of 200




“[n]et sales for the quarter were $2,449,000,000 and grew 3% as reported, with the

legacy business up almost 1% on a constant exchange rate basis.” Lorberbaum

repeated these sales numbers during the Fourth Quarter 2018 Investor Call, stating

that “[w]e generated sales of $2.4 billion, up 3% as reported or 5% on a constant

currency.” In the Fourth Quarter 2018 Press Release, Defendants also told investors

that “[n]et sales for the fourth quarter of 2018 were $2.45 billion, up 3% in the

quarter and 5% on a constant currency basis.” Defendants also asserted during the

Fourth Quarter 2018 Investor Call that “[i]n the fourth quarter, our Flooring North

America segment sales were approximately $974 million, decreasing about 3%.”

      331. Mohawk reported these same sales figures in its February 28, 2019

annual report for the fiscal year ending December 31, 2018 (the “2018 10-K”),

signed by Lorberbaum and filed with the SEC, which reported that “[n]et sales for

2018 were $9,983.6 million, reflecting an increase of $492.3 million, or 5.2%, from

the $9,491.3 million reported for 2017.” The Company further reported that, for

Flooring North America “[n]et sales increased $18.3 million, or 0.5%, to $4,029.1

million for 2018, compared to $4,010.9 million for 2017.”

      332. Defendants’ statements identified in paragraphs 330 and 331 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

were artificially inflated by the Saturday Scheme. During the Fourth Quarter of

                                       148
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 154 of 200




2018, Mohawk and its senior executives engaged in a scheme on the last Saturday

of the quarter designed to artificially inflate its reported sales. See ¶¶109-56.

Mohawk pretended to ship orders for products with agreed-upon delivery dates in

future quarters and then improperly recognize the revenue from those phony “sales”

even though the product was never delivered in the quarter.              See ¶¶111-22.

Numerous witnesses have explained that the scheme involved phony shipments of

four to five million pounds of product every quarter, was done nationwide, was done

to every customer, and involved every product type, including LVT and

Conventional Flooring Products. See ¶¶131-35. Key Mohawk executives internally

admitted that the purpose of the scheme—which violated both GAAP and the

Company’s publicly avowed sales revenue recognition policy—was to manufacture

false revenues in order to meet Company EPS guidance and analyst consensus

estimates. See ¶¶124-26; 151-56.

      333. In the 2018 10-K, Mohawk also misled investors by attributing its

quarterly net sales solely to legitimate business factors, reporting that “[t]he increase

was primarily attributable to higher sales volume of approximately $297 million, or

3%, which includes sales volumes attributable to acquisitions of approximately $229

million and legacy sales volumes of approximately $68 million, the favorable net

impact of price and product mix of approximately $111 million, or 1%, and the

                                          149
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 155 of 200




favorable net impact of foreign exchange rates of approximately $85 million, or

1%.” They also misleadingly attributed Mohawk’s net sales in the Flooring North

America segment solely to legitimate business factors, reporting that “[t]he increase

was primarily attributable to the favorable net impact of price and product mix of

$51 million, or 1%.”

      334. Defendants’ statements identified in paragraph 333 were false,

misleading, and omitted material facts. Mohawk’s reported net sales figures were

artificially inflated by the Saturday Scheme. Having chosen to discuss the reasons

for Mohawk’s sales, Defendants were required to inform investors that the Company

had achieved its sales through the Saturday Scheme, which was designed for the

specific purpose of inflating sales and meeting investor expectations. See ¶¶109-56.

Their failure to do so rendered their statements false and misleading.

      335. During the Fourth Quarter 2018 Investor Call, Defendants attempted to

downplay the Company’s mounting inventory and rising DII, claiming that “[o]ur

inventory was up $340 million from the fourth quarter of last year, with 70% of the

increase from new businesses and acquisitions and 30% of the increase

from Chinese prebuy and inflation.”

      336. Defendants’ statement identified in paragraph 335 was false,

misleading, and omitted material facts. It was false and misleading for Mohawk to

                                        150
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 156 of 200




discuss the reasons for its increased inventories and attribute the increase to “new

businesses and acquisitions” and “Chinese prebuy and inflation” without disclosing

that its inventory was mounting and turnover slowing because: (i) Mohawk’s

warehouses were filled with its domestically produced “scrap” LVT that was coded

not to be sold (see ¶¶164-68); (ii) approximately 50% of Mohawk’s U.S.-made LVT

was unsalable scrap (see ¶¶164-68; 172; 176); (iii) Mohawk’s entire Builder and

Multifamily division, which accounted for approximately $1 billion of Mohawk’s

Flooring North America annual revenue, refused to sell Mohawk’s domestically

manufactured LVT (see ¶¶197-200); (iv) retailers were returning 25-50% of

Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk distributors

stopped carrying the Company’s LVT products to avoid the returns that the products

were generating (see ¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT

were more than twice as high than for the LVT product made in China (see ¶184);

(vii) Mohawk’s President of Flooring North America, Brian Carson, ordered the

Company’s production facilities to perform unnecessarily long production runs to

lower the per-unit cost of production and increase margins, even though there was

insufficient demand for the finished products (see ¶¶205-17); and (viii) Mohawk was

producing excess carpet knowing that there was insufficient demand for it, which

resulted in 30% of the carpet in the existing warehouses sitting in inventory for

                                        151
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 157 of 200




longer than a year and developing defects that rendered them unsalable (see ¶¶205-

09).

       337. When analysts continued to inquire about rising inventories on the

Fourth Quarter 2018 Investor Call, Defendant Lorberbaum comforted investors

about the purported reasons for the increased revenues, including in the following

exchange:

             Analyst (Michael Glaser Dahl, RBC Capital Markets, LLC): The
             first question, I wanted to go back to the discussion around the
             inventory. And notwithstanding the uncertainty about whether or
             not tariffs go into effect at 25% in March, just focused
             specifically at what’s played out over the last couple of months.
             Yes, you mentioned the Chinese prebuy. Part of that is around
             the Lunar New Year. Part, presumably for you guys and also
             maybe your competitors, is really that—to also getting that in
             ahead of the tariffs. Can you just discuss what you’re seeing in
             terms of both competitor inventory levels and channel inventory
             levels from your customers in LVT?

             Jeffrey S. Lorberbaum: I can’t speak for my competitors because
             I have no idea. But we are raising the inventories for all the
             reasons you just went through. In some cases, we’re buying it
             ahead because of the pricing. In some cases, we’re buying it
             ahead because of the increases. And in some cases, we’re buying
             it ahead to expand our business and footprint and brands we’re
             selling under in each cases. So it’s all of the above. I would
             imagine the rest of the world is doing the same thing.

       338. Lorberbaum’s statements identified in paragraph 337 were false,

misleading, and omitted material facts. It was false and misleading for Lorberbaum

to identify the purported reasons for Mohawk’s increased inventories and attribute
                                        152
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 158 of 200




them solely to “Chinese prebuy,” getting ahead of price increases, and expanding

the Company’s business, footprint, and brands without disclosing that its inventory

was mounting and turnover slowing because: (i) Mohawk’s warehouses were filled

with its domestically produced “scrap” LVT that was coded not to be sold (see

¶¶164-68); (ii) approximately 50% of Mohawk’s U.S.-made LVT was unsalable

scrap (see ¶¶164-68; 172; 176); (iii) Mohawk’s entire Builder and Multifamily

division, which accounted for approximately $1 billion of Mohawk’s Flooring North

America annual revenue, refused to sell Mohawk’s domestically manufactured LVT

(see ¶¶197-200); (iv) retailers were returning 25-50% of Mohawk LVT because of

product defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the

Company’s LVT products to avoid the returns that the products were generating (see

¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice

as high than for the LVT product made in China (see ¶184), and (vii) Mohawk’s

President of Flooring North America, Brian Carson, ordered the Company’s

production facilities to perform unnecessarily long production runs to lower the per-

unit cost of production and increase margins, even though there was insufficient

demand for the finished products (see ¶¶205-17).

      339. During the Fourth Quarter 2018 Investor Call, analysts also inquired

about rising LVT inventories. In response, Lorberbaum assured investors about the

                                        153
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 159 of 200




purported reasons for the increased LVT inventories, including in the following

exchange:


      Analyst (Stephen Kim, Evercore ISI): So then my second question
      relates to inventory. I think you mentioned that you’re sort of building
      -- the stuff that you’re making in LVT, the new LVT line is going into
      inventory right now ….

      Jeffrey S. Lorberbaum: First is that, I assume you know that the
      Chinese have a down period in the first of the year, so you have to
      prebuy ahead of it. The second is we are expecting our sales to go up,
      so we’re building inventories for those product categories before we
      have any sales. And you have to build enough so you can satisfy the
      customers. Third is the inventory is also going into all these new
      businesses we go keep talking about. When you start them up, you put
      in all the raw materials, the inventories and you’re building new
      products before the sales in those too, so the inventories are all there.

      340. Lorberbaum’s statements purporting to identify the reasons for

Mohawk’s LVT inventory levels in paragraph 339 were false, misleading, and

omitted material facts. It was false and misleading for Lorberbaum to identify the

purported reasons for Mohawk’s increased LVT inventory levels and attribute them

solely to “Chinese prebuy,” “inflation,” and the other purported reasons provided,

without disclosing that its inventory was mounting and turnover slowing because:

(i) Mohawk’s warehouses were filled with its domestically produced “scrap” LVT

that was coded not to be sold (see ¶¶164-68); (ii) approximately 50% of Mohawk’s

U.S.-made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii) Mohawk’s entire


                                        154
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 160 of 200




Builder and Multifamily division, which accounted for approximately $1 billion of

Mohawk’s Flooring North America annual revenue, refused to sell Mohawk’s

domestically manufactured LVT (see ¶¶197-200); (iv) retailers were returning 25-

50% of Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk

distributors stopped carrying the Company’s LVT products to avoid the returns that

the products were generating (see ¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-

made LVT were more than twice as high than for the LVT product made in China

(see ¶184), and (vii) Mohawk’s President of Flooring North America, Brian Carson,

ordered the Company’s production facilities to perform unnecessarily long

production runs to lower the per-unit cost of production and increase margins, even

though there was insufficient demand for the finished products (see ¶¶205-17).

      I.     Defendants’ Materially False and Misleading
             Statements and Omissions During The First Quarter of 2019

      341. On April 26, 2019, Mohawk hosted a conference call with investors to

discuss the status of its business and its financial results for the first quarter of 2019

(the “First Quarter 2019 Investor Call”) and the press release that it filed with the

SEC on Form 8-K after the market closed on April 25, 2019 (the “First Quarter 2019

Press Release”). During the First Quarter 2019 Investor Call, Lorberbaum, Boykin

(who was now a Senior Consultant), Wellborn, and Mohawk’s new Chief Financial

Officer, Glenn R. Landau spoke on behalf of Mohawk.
                                          155
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 161 of 200




      342. During the First Quarter 2019 Investor Call, Lorberbaum stated that

“[w]e delivered sales of $2.4 billion, up 1% as reported and up 6% on a constant

exchange and days basis.” In the First Quarter 2019 Press Release, Defendants also

told investors that “[n]et sales for the first quarter of 2019 were $2.44 billion, up 1%

in the quarter and 6% on a constant currency and days basis.” Defendants also

asserted during the First Quarter 2019 Investor Call that “[i]n the Flooring North

America segment, sales of $922 million decreased year-over-year by 3% on an as-

reported basis or 1.4% on a daily rate.”

      343. Mohawk reported these same sales figures in its May 3, 2019 annual

report for the fiscal year ending March 30, 2019 (the “First Quarter 2019 10-Q”),

signed by Lorberbaum and filed with the SEC, which reported that “[n]et sales for

the three months ended March 30, 2019 were $2,442.5 million, reflecting an increase

of $30.3 million, or 1.3%, from the $2,412.2 million reported for the three months

ended March 31, 2018.” The Company further reported that, for Flooring North

America “[n]et sales decrease d $28.4 million, or 3.0%, to $922.0 million for the

three months ended March 30, 2019, compared to $950.4 million for the three

months ended March 31, 2018.”

      344. Defendants’ statements identified in paragraphs 342 and 343 were

false, misleading, and omitted material facts. Mohawk’s reported net sales figures

                                           156
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 162 of 200




were artificially inflated by the Saturday Scheme. During the First Quarter of 2019,

Mohawk and its senior executives engaged in a scheme on the last Saturday of the

quarter designed to artificially inflate its reported sales. See ¶¶109-56. Mohawk

pretended to ship orders for products with agreed-upon delivery dates in future

quarters and then improperly recognize the revenue from those phony “sales” even

though the product was never delivered in the quarter. See ¶¶111-22. Numerous

witnesses have explained that the scheme involved phony shipments of four to five

million pounds of product every quarter, was done nationwide, was done to every

customer, and involved every product type, including LVT and Conventional

Flooring Products. See ¶¶131-35. Key Mohawk executives internally admitted that

the purpose of the scheme—which violated both GAAP and the Company’s publicly

avowed sales revenue recognition policy—was to manufacture false revenues in

order to meet Company EPS guidance and analyst consensus estimates. See ¶¶124-

26; 151-56.

      345. In the First Quarter 2019 10-Q, Mohawk also misled investors by

attributing its quarterly net sales solely to legitimate business factors, reporting that

“[t]he increase was primarily attributable to higher sales volume of approximately

$100 million, or 4.1% which includes sales from acquisitions of approximately $120

million, higher legacy sales volume of approximately $16 million.”

                                          157
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 163 of 200




      346. Defendants’ statements identified in paragraph 345 were false,

misleading, and omitted material facts. Mohawk’s reported net sales figures were

artificially inflated by the Saturday Scheme. Having chosen to discuss the reasons

for Mohawk’s sales, Defendants were required to inform investors that the Company

had achieved its sales through the Saturday Scheme, which was designed for the

specific purpose of inflating sales and meeting investor expectations. See ¶¶109-56.

Their failure to do so rendered their statements false and misleading.

      347. During the First Quarter 2019 Investor Call, Defendants again offered

explanations for the Company’s rising inventory and slowing turnover, representing

that “[i]nventories ended the quarter at $2.3 billion or 126 days … due to the ramp

up of new plants, acquisitions and higher raw material costs.”

      348. Defendants’ statement identified in paragraph 347 was false,

misleading, and omitted material facts. It was false and misleading for Defendants

to attribute discuss the reasons for Mohawk’s excess inventory and attribute it solely

to “the ramp up of new plants, acquisitions and higher raw material costs” without

disclosing that its inventory was mounting and turnover slowing because: (i)

Mohawk’s warehouses were filled with its domestically produced “scrap” LVT that

was coded not to be sold (see ¶¶164-68); (ii) approximately 50% of Mohawk’s U.S.-

made LVT was unsalable scrap (see ¶¶164-68; 172; 176); (iii) Mohawk’s entire

                                         158
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 164 of 200




Builder and Multifamily division, which accounted for approximately $1 billion of

Mohawk’s Flooring North America annual revenue, refused to sell Mohawk’s

domestically manufactured LVT (see ¶¶197-200); (iv) retailers were returning 25-

50% of Mohawk LVT because of product defects (see ¶¶186-87); (v) Mohawk

distributors stopped carrying the Company’s LVT products to avoid the returns that

the products were generating (see ¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-

made LVT were more than twice as high than for the LVT product made in China

(see ¶184); (vii) Mohawk’s President of Flooring North America, Brian Carson,

ordered the Company’s production facilities to perform unnecessarily long

production runs to lower the per-unit cost of production and increase margins, even

though there was insufficient demand for the finished products (see ¶¶205-17); and

(viii) Mohawk was producing excess carpet knowing that there was insufficient

demand for it, which resulted in 30% of the carpet in the existing warehouses sitting

in inventory for longer than a year and developing defects that rendered them

unsalable (see ¶¶205-09).

      349. During the First Quarter 2019 Investor Call, Lorberbaum also

misleadingly claimed that the Company’s rising inventories were attributable to the

“new plants that required inventories to support them, the acquisitions that we did

last year, the inventory flowing in” and “tariffs.” Specifically, in response to an

                                        159
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 165 of 200




analyst’s question whether Mohawk had “right-sized the business,” Lorberbaum

stated as follows:

             The inventory levels were up in the period. But almost all the
             inventory increase was up due to new plants that required
             inventories to support them, the acquisitions that we did last year,
             the inventory flowing in. And then with the tariffs that were
             expected, the products we’re importing from China will
             dramatically increase the inventories in the period. For the most
             part – most of our inventories in the ongoing businesses were
             kept under control with lower production rates.

      350. Lorberbaum’s statements identified in paragraph 349 were false,

misleading, and omitted material facts. It was false and misleading for Lorberbaum

to discuss the reasons for Mohawk’s rising inventory levels and attribute them to

“new plants that required inventories to support them, the acquisitions that we did

last year” and the “tariffs,” without disclosing that its inventory was mounting and

turnover slowing because: (i) Mohawk’s warehouses were filled with its

domestically produced “scrap” LVT that was coded not to be sold (see ¶¶164-68);

(ii) approximately 50% of Mohawk’s U.S.-made LVT was unsalable scrap (see

¶¶164-68; 172; 176); (iii) Mohawk’s entire Builder and Multifamily division, which

accounted for approximately $1 billion of Mohawk’s Flooring North America

annual revenue, refused to sell Mohawk’s domestically manufactured LVT (see

¶¶197-200); (iv) retailers were returning 25-50% of Mohawk LVT because of

product defects (see ¶¶186-87); (v) Mohawk distributors stopped carrying the
                                         160
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 166 of 200




Company’s LVT products to avoid the returns that the products were generating (see

¶¶185-87); (vi) the claim rates for Mohawk’s U.S.-made LVT were more than twice

as high than for the LVT product made in China (see ¶184); (vii) Mohawk’s

President of Flooring North America, Brian Carson, ordered the Company’s

production facilities to perform unnecessarily long production runs to lower the per-

unit cost of production and increase margins, even though there was insufficient

demand for the finished products (see ¶¶205-17); and (vii) Mohawk was producing

excess carpet knowing that there was insufficient demand for it, which resulted in

30% of the carpet in the existing warehouses sitting in inventory for longer than a

year and developing defects that rendered them unsalable (see ¶¶205-09). Indeed,

the Company ultimately disclosed at the close of the Class Period that it had excess

inventory.

VI.   ADDITIONAL ALLEGATIONS OF SCIENTER

      351. A host of facts, in addition to those discussed above, support a strong

inference that Mohawk and Lorberbaum knew, or, at minimum, were severely

reckless in not knowing, the true undisclosed facts when they made their false or

misleading representations to investors.

      352. The Saturday Scheme was for the specific purpose of inflating

Mohawk’s quarterly reported sales figures. The Saturday Scheme, which witnesses


                                           161
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 167 of 200




have described as “the biggest sham ever” and designed for the specific purpose of

“cooking the books,” ensured that Mohawk would satisfy the market’s expectations

for continued sales growth. See ¶¶111-22. It was designed to occur on the very last

Saturday of the quarter precisely because Mohawk’s customers were not open to

accept delivery on Saturdays and, thus, could be used as a tool to artificially boost

revenues before the quarter’s close. See ¶¶116; 120. As witnesses have recounted,

“the directive was to deliver on Saturdays, which we never do,” as “[n]inety percent

of the stores are closed” for delivery on Saturdays. See ¶117. Recognizing sales

revenue before delivery actually occurred violated GAAP, Mohawk’s own sales

revenue-recognition policy, and its Standards of Conduct and Ethics. See ¶¶151-56.

These fraudulent efforts gave Mohawk the boost it needed to continually meet

analysts’ expectations and estimates and perpetuate the artificial inflation in the

stock price.

      353. The magnitude, breadth, scope, frequency, and duration of the

Saturday Scheme support a strong inference of scienter. Former employees have

confirmed that the Saturday Scheme was implemented at every Flooring North

America distribution center across the country, involved millions of pounds of

product, and involved every type of product that Flooring North America offered.

See ¶¶131-33. Witnesses have recounted that it happened to “everybody,” “it didn’t

                                        162
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 168 of 200




matter the size of the company,” and “[i]t was everything” available to ship

involving “whatever product we had in the shop.” See ¶¶134-35. The scheme was

also implemented at the direction, and with the full knowledge, of senior Mohawk

executives, and involved the coordination of employees at every Flooring North

America distribution center across the country. See ¶¶123-33. The Saturday Scheme

also occurred throughout the entire Class Period, with the specific exceptions of the

second and third quarters of 2018—two quarters in which Mohawk was so far from

meeting its sales and earnings targets that Defendants did not bother and were instead

forced to disclose disappointing results.      See ¶¶136-37.     The sheer breadth,

magnitude, number of people involved, and scope of the scheme provides further

strong support from which to infer Defendants’ scienter.

      354. Lorberbaum was told repeatedly that manufacturing problems were

causing production of such poor quality LVT that it could not be sold to customers.

The head of Mohawk’s Builder and Multifamily division—which was responsible

for 20% of Mohawk’s Flooring North America revenues and over half of the vinyl

that Mohawk sold—informed Lorberbaum that his entire Builder and Multifamily

division’s sales organization was instructed not to sell Mohawk’s domestically

produced LVT under any circumstances. See ¶¶197-200. When Lorberbaum

directly asked FE1 why he made that decision, FE1 directly told Lorberbaum that

                                         163
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 169 of 200




the quality of Mohawk’s domestically produced LVT was not good and that

customer dissatisfaction was destroying the business.       See ¶200.     Soon after,

Lorberbaum was told by FE11, Sommers, and Murfin that the LVT production lines

were not able to produce the quality of LVT that the market demanded. See ¶¶177-

78. That Lorberbaum was specifically informed by high-level executives that the

Company’s severe and persistent manufacturing issues were resulting in production

of unsalable LVT—directly contradicting his positive statements to the market about

the supposed superior design and performance of the Company’s domestically

produced LVT—further bolsters the scienter inference.

      355. Lorberbaum was directly told that the President of Flooring North

America was manipulating Mohawk’s financial results.              Brian Carson, the

President of Flooring North America, knew about and orchestrated the Company’s

schemes to distort its financials, including its quarterly inventory amounts and sales

figures.   During an emotional September 2018 meeting, FE1 specifically told

Lorberbaum that Carson was “destroying your company and screwing with your

finances.” See ¶¶218-20. The same day, Lorberbaum called Carson into his office

and scolded Carson, stating that “[e]very damn number [Carson] gives me is wrong,

and he makes up bullsh-- every time I ask him.” See ¶¶221-22. Thus, Lorberbaum

knew that Carson had provided false financial information, and yet Defendants

                                         164
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 170 of 200




continued thereafter to conceal the truth and make material misstatements to

investors about Mohawk’s financial results.

      356. Lorberbaum fired Carson shortly after accusing him of intentionally

providing false financial information. Following his September 2018 meeting with

FE1, Lorberbaum interviewed every member of the ELT group. See ¶224. Within

weeks, Lorberbaum admitted to FE1, “I just don’t know how I missed it.” See ¶225.

He then fired Carson, as well as his direct report, Gary Lanser. See ¶226. Carson

was fired effective immediately and with minimal explanation to investors as to why

such a long-standing and high-ranking executive who oversaw and had “Full P&L

[profit and loss] ownership” of the Company’s largest reporting segment had

vanished. See ¶¶226-27. That Lorberbaum fired Carson and admitted that he should

have identified the Company’s falsehoods earlier further strengthens the scienter

inference.

      357. Lorberbaum and Mohawk continued to engage in the fraudulent

schemes even after terminating Carson and his direct report.                Following

Lorberbaum’s investigation and Carson’s termination, Mohawk continued to

conceal the fraudulent practices that had artificially inflated their sales and margins

throughout 2017 and early 2018. Even worse, they continued the widespread

fraudulent practices that had enabled them to achieve their record results. As

                                         165
     Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 171 of 200




confirmed by multiple former employees, Lorberbaum and Mohawk continued to

perform the Saturday Scheme after Carson’s termination, continued to overrun the

production lines, and continued to carry in its reported inventory damaged product

and scrap LVT. See ¶¶230-36. That Lorberbaum and Mohawk continued to engage

in these fraudulent practices—even after being confronted with Carson’s schemes

and terminating him—supports a strong inference of scienter.

      358. The President of Flooring North America—who furnished

information regarding Flooring North America incorporated into the disclosures

to investors—knew about and was actively involved in masterminding the

Saturday Scheme and the overproduction scheme and was also aware of the LVT

production problems. Carson was the Company’s President of Flooring North

America. He was deeply involved in and had full ownership of the profits and losses

of the five North American business units that comprised Mohawk’s Flooring North

America segment. See ¶¶43-44. In addition, Carson oversaw the Company’s 42

domestic plants and 41 domestic distribution centers. See ¶43. In this role, Carson

personally certified the accuracy of the financials for Flooring North America each

quarter as part of the Company’s SOX certification process and furnished financial

and other information about his business segments that was incorporated into the

Company’s SEC filings and other public statements to investors. See ¶45. Carson

                                       166
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 172 of 200




also personally presented the financial information for Flooring North America to

Lorberbaum, Boykin, the Board of Directors, and his other fellow corporate-level

executives on a monthly and sometimes weekly basis. See ¶44.

      359. Multiple former employees have also confirmed that Carson devised

and instructed Mohawk employees to carry out the Company’s schemes to

artificially inflate the Company’s reported sales and profit margins. See ¶¶164-66;

205-06; 214-17.     Members of Mohawk’s accounting team, among others,

complained about Carson’s practices, stating, “‘You’re not going to believe what’s

happening … what Carson is making us do.’” See ¶166. The members of the ELT,

including FE1, understood that Carson was engaged in financial fraud. See ¶¶215-

17.

      360. In addition, former employees also confirmed that Carson was aware

of the LVT manufacturing problems plaguing the U.S. LVT Plant. Among other

things, Carson discussed the LVT manufacturing issues during Mohawk’s internal

January 2017 and January 2018 sales meetings. See ¶183. Carson was also told by

Murfin during several meetings why Mohawk “was losing millions of dollars,”

including because of LVT production issues, returns, high scrap rates, and defective

LVT product making its way to customers. See ¶182.

      361. Collectively, these facts reflect that Carson knowingly furnished

                                        167
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 173 of 200




information for inclusion in, and participated in approving, Defendants’ materially

false and misleading statements about Mohawk’s financial condition and results of

its operations. This supports a strong inference of Mohawk’s scienter.

      362. Mohawk’s scheme to overrun the production lines was for the specific

purpose of inflating Mohawk’s profit margins to satisfy the market’s expectations.

As discussed above (see ¶¶80-84), Defendants touted Mohawk’s purportedly

“record” Company-wide margins, and particularly the purportedly outstanding

margin improvements in Flooring North America, knowing that analysts were

intently focused on this performance metric. This margin performance was achieved

through Carson’s scheme to over-produce Mohawk’s products—to levels that far

exceeded demand in the market. As FE1 explained, “[Carson would] run the plants

harder despite not having sales demand for it in order to drive costs of production

down.” See ¶216. By overproducing product, Mohawk drove down the per unit

production cost by spreading fixed costs across more products, thereby reducing

margins. This allowed Mohawk to, as FE1 explained, “capture all of that short-term

gain.” See ¶216. That Defendants’ over-production of inventory enabled Mohawk

to artificially inflate margins—a critical financial metric—further bolsters the

scienter inference.

      363. The size and scope of Mohawk’s “scrap” LVT buildup supports a

                                       168
       Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 174 of 200




strong inference of scienter. The inherent flaws in Mohawk’s domestic LVT

production lines were causing Mohawk to churn out scrap LVT at alarming rates.

Indeed, throughout 2017 and 2018, 50% of the LVT produced domestically was

“scrap” that Mohawk never intended to sell and could not sell but was kept in

inventory. See ¶¶164-68; 172; 176. The amount of “scrap” LVT produced was so

large that the Company housed it in rented warehouses. See ¶¶164-68. Precisely

because of these failures, Lorberbaum replaced the management of the U.S. LVT

Plant production line five times in two years. See ¶181. These production issues

persisted throughout the entire Class Period and were known at every level from

Lorberbaum and his executive team, to finance, to production, to sales and

distribution employees. See ¶¶169-83. The product was so defective that FE1

instructed his salesforce, which produced 20% of Flooring North America’s

revenues, to stop selling the Company’s domestically produced LVT. See ¶¶197-

200.

       364. The domestically produced LVT that made it to the hands of customers

was also of such poor quality that Mohawk experienced a high rate of customer

returns. See ¶¶184-88; 201. The claim rate was so high, that by early 2017, the

Company began categorically denying all customer claims for refunds. See ¶¶201-

02. Eventually, all of Mohawk’s distributors stopped carrying Mohawk’s LVT

                                      169
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 175 of 200




products due to the high level of defective product sent to them and the resulting

claims it necessitated. See ¶¶185-87. Furthermore, by the end of 2018, retailers lost

interest in selling Mohawk’s LVT products and had removed Mohawk’s displays

from its stores because the products were causing such a high level of customer

claims. See ¶188.

      365. That such a vast amount of poor-quality LVT was being produced and

that there was a Company-wide coordination, to both warehouse the unsalable LVT

and cover up its poor quality, support a strong inference of scienter.

      366. Defendants       were     informed     at   meetings,    were   provided

contemporaneous data, and had access to contemporaneous data contradicting

their statements to investors. Mohawk’s top executives, including Lorberbaum and

Carson, received, reviewed, and had access to reports and data, as well as attended

meetings, that undermined Defendants’ representations to investors about

Mohawk’s sales and inventories. See ¶¶138-50.

      367. Throughout the Class Period, Lorberbaum and Carson received daily

reports via email that tallied the Company’s sales data and showed large spikes in

sales at the end of the quarter. See ¶¶138-41. Throughout the Class Period,

Lorberbaum also received “master reports,” which rolled up all the sales data of each

division, and, daily executive dashboard packets that were compiled by the financial

                                         170
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 176 of 200




team and delivered to the corporate officers at 10:00 or 11:00 a.m. every day. See

¶¶139, 143. The executive dashboard packets contained critical data including the

amount of orders coming in, the amount of product shipped, and the amount of

returns and claims. See ¶144. Furthermore, prior to and throughout 2019, on the

last Saturday of each quarter, Mohawk’s senior leadership, including the President

of Flooring North America and the Senior Vice President of Supply Chain for

Flooring North America, who sat in executive meetings with Lorberbaum, received

two reports, one report around noon and another report at the end of the day,

providing real-time updates on the quarter’s implementation of the Saturday

Scheme. See ¶¶146-48. These reports tracked the number of orders prematurely

recognized as sales, the total weight of product shipped, and the deliveries that were

unsuccessful and had to be reset for reshipment in the next quarter. See ¶149. These

reports clearly showed the spike in sales on the last Saturday of each quarter for each

division, the spike in failed deliveries on the Saturdays, and the spike in returns at

the beginning of new quarters. See ¶¶139, 144. The data in these reports was

accessible to everyone in the Company, including Defendants, in a database called

“RoadNet.” See ¶150.

      368. Defendants also received reports, participated in meetings, and

regularly discussed the Company’s defective LVT product and its inability to

                                         171
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 177 of 200




consistently manufacture sellable, non-scrap LVT.         See ¶¶178-80; 182-83.

Witnesses have recounted how the “scrap rate” for Mohawk’s U.S. LVT Plant was

approximately 50% during 2017 and 2018, meaning that approximately half of the

LVT manufactured from the U.S. LVT Plant was not sellable. See ¶¶164-68; 172;

176. Witnesses have further explained that Murfin told Lorberbaum and Carson

about the Company’s defective LVT product and the alarmingly high scrap rate. See

¶182. Multiple witnesses have also described how these defects resulted in a sharp

decline in demand for the Company’s domestic LVT, which was the subject of

frequent conversation with and reporting to Defendants.       See ¶¶182; 184-94.

Defendants’ receipt and ready access to a steady stream of reports and data

undermining the Company’s representations to investors further bolsters the

inference of scienter.

      369. Defendants’ misrepresentations concerned the biggest threat facing

the Company. Defendants’ misrepresentations at issue in this case concerned the

most significant threat confronting the Company in its history: the threat that the

meteoric rise of demand for LVT would break Mohawk’s string of “record sales”

and end its historic dominance over its flooring competitors. See ¶¶47-60. As

Defendants recognized, it was mission critical that they produce first-rate LVT to

satisfy the growing demand for LVT product. See ¶¶60; 63-65; 89-94. To this end,

                                       172
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 178 of 200




Mohawk paid a remarkable $1.2 billion to acquire IVC and its U.S. LVT Plant,

which was over 200% of the Company’s entire net earnings for 2015, the year of the

acquisition. See ¶62.

      370. As Defendants told investors, they were intently focused on the

exploding U.S. market share for LVT and the pressing need to capture significant

share of that market, given the existential threat it posed to the Company. Indeed,

when asked about the growing LVT market, Lorberbaum responded “[w]e have the

most knowledge in the category.” Lorberbaum further told investors that he was

personally attuned to the growth of the LVT market, explaining to investors in a

letter accompanying Mohawk’s annual report for 2016 that LVT was his “particular

area of focus” as it was “one of the flooring industry’s newest and fasted growing

products.”

      371. Defendants’ misrepresentations concerned Flooring North America,

Mohawk’s most important business segment. Defendants’ misrepresentations at

issue in this case all concerned Mohawk’s Flooring North America segment, which

was the Company’s most important business segment. Over 40% of Mohawk’s

worldwide reported sales were generated by Flooring North America. See ¶70.

Defendants singled out the United States and separately the Flooring North America

segment in every single quarterly call, press release, quarterly filing, annual filing,

                                         173
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 179 of 200




and investor presentation during the Class Period. They specifically provided

quarterly sales numbers for Flooring North America, and specific information about

LVT production in North America. Meanwhile, the Saturday Scheme and the

overproduction scheme impacted the sales, logistics, manufacturing operations, and

every product line sold across the Company’s entire Flooring North America

segment.

      372. Defendants made material misstatements and omissions in direct

response to analysts’ inquiries. That Defendants made many of the false and

misleading statements at issue in this case in direct response to probing questions

from analysts and investors further bolsters the scienter inference. For example,

during the Second Quarter 2017 Investor Call, Defendants were specifically asked

what was driving Mohawk’s “inventory growth in the [second] quarter [of 2017].”

In response to these and similarly pointed questions about the Company’s growing

inventory, Lorberbaum assured investors that Mohawk’s inventory growth was the

result of legitimate and temporary market forces, i.e., not the consequence of keeping

unsalable scrap LVT in inventory and intentionally over-producing product to

deliver higher margins.

      373. Defendants were also specifically questioned about the Company’s

supposed “capacity constraints” for its domestic LVT. For example, during the

                                         174
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 180 of 200




Third Quarter 2017 Investor Call, Lorberbaum was asked what he meant when he

told investors they were capacity constrained. In response, Lorberbaum stated that

“it means that we have sold all of the LVT that we could make without putting in

new capacity.”       Lorberbaum’s response was false or, at minimum, highly

misleading, as numerous former employees have explained that the Company’s

warehouses were crammed with unsalable carpet and LVT. See ¶¶167-68.

      374. Defendants received substantial performance-based compensation

from the fraudulent schemes. Lorberbaum and Carson both had personal financial

interests to artificially inflate the Company’s stock price and misrepresent its

financial results.    Under the Company’s published Executive Compensation

Program, Lorberbaum’s and Carson’s personal incentive awards were expressly tied

to the Company’s stock price performance and reported EPS at the end of 2017.

More specifically, the Executive Compensation Program set a “target” EPS for the

Company of $12.64 for 2017 and a “target” EPS for the Flooring North America

segment of $4.30 for 2017. To the extent the Company’s reported EPS exceeded

these amounts, Lorberbaum and Carson would receive larger incentive

compensation in 2017.

      375. As a result of the Company’s fraudulent schemes, Mohawk reported an

EPS in 2017 of $13.61, as well as an EPS of $4.52 for the Flooring North America

                                       175
        Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 181 of 200




segment. These reported amounts exceeded the targets set by the Company’s

Compensation Committee by, respectively, 7.67% and 5.12%. Consequently, both

Lorberbaum and Carson were deemed to have performed at 167% and 147% above

their personal “target” levels, respectively, and both received outsized bonuses. In

particular, Lorberbaum received an annual incentive package of $3.84 million, along

with a base salary of $1.17 million—for a grand total of $5.01 million. For his part,

Carson received an incentive award of approximately $700,000, stock worth over

$890,000, along with a base salary of $634,995—for a grand total of $2.23 million.

Defendants’ personal financial motivation to misrepresent the Company’s sales

(and, as a result, increase its EPS) provides yet additional support for the inference

of scienter.

        376. Defendant Lorberbaum’s role and responsibility. Lorberbaum has

been a director of Mohawk since 1994, has served as Chairman of the Board since

May 2004, and has been the Chief Executive Officer of Mohawk since January 2001.

Prior to his appointment as the Chief Executive Officer, Lorberbaum served as

President and Chief Operating Officer of Mohawk from January 1995 to January

2001.     The Company’s Proxy Statement dated April 5, 2019, states that

Lorberbaum’s role includes providing “leadership and guidance … in the

management of the Company’s risk profile and pursuit of its strategic goals.”

                                         176
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 182 of 200




Lorberbaum was also involved in Mohawk’s domestic LVT manufacturing, which

was a key initiative following the Company’s 2015 acquisition of IVC.

      377. As the Chairman of the Board, Chief Executive Officer, and one of the

core members of the senior management group, Lorberbaum was provided

significant information, formally and informally, about Mohawk’s financial

performance, over which he had overall responsibility. In this role, Defendant

Lorberbaum knew, or was deliberately reckless in not knowing, of information

reflecting true, non-public facts showing that his statements as well as other

statements on behalf of the Company were false or misleading, and he had control

over and the ability to modify the materially misleading misstatements, but did not

do so. Because of his position with Mohawk, Lorberbaum possessed the power and

authority to control the contents of the Company’s reports to the SEC, press releases,

and presentations to securities analysts and investors. Lorberbaum was provided

with copies of the Company’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected.

      378. Brian Carson’s role and responsibility. Carson joined Mohawk as the

President of Hard Surfaces in 2006. From 2008 until 2012, Carson served as

Mohawk’s Chief Operating Officer, and in 2012 Carson was promoted to President

                                         177
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 183 of 200




of Mohawk’s Flooring North America segment. In his role as President, Carson had

full responsibility for the profits and losses of the five North American business units

that comprised Mohawk’s Flooring North America segment. See ¶43. In this role,

he also personally certified the accuracy of the financials for Flooring North America

each quarter as part of the Company’s SOX certification process and furnished the

false and misleading information about his business segments that was incorporated

into the Company’s SEC filings and other public statements to investors. See ¶45.

Carson also personally presented the financial information for Flooring North

America to Lorberbaum, Boykin, the Board of Directors, and his other fellow

corporate-level executives on a monthly and sometimes weekly basis. See ¶44.

Further, Mohawk identified Carson in its public filings with the SEC as one of the

Company’s eight “executive officers,” “executive employees,” and “key

employees” who served at the discretion of Mohawk’s Board of Directors.

      379. Defendants knew about existing deficiencies in internal controls over

financial reporting for inventory and Lorberbaum was personally responsible for

correcting these deficiencies. In its November 10, 2016 quarterly report filed with

the SEC, Mohawk admitted that the Company’s controls and procedures were found

to be “ineffective” and that the Company was found to suffer from “a material

weakness in internal control over financial reporting related to documenting

                                          178
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 184 of 200




management’s inventory control oversight.” This weakness permeated the entire

reporting structure for inventories, including “the design, operation and

documentation of internal controls related to the monitoring of inventory cycle

counts and the valuation of obsolete inventory at two of the Company’s divisions.”

This material weakness was so severe that on November 23, 2016, the Company was

required to go back and amend publicly its Form 10-K from the prior year, for the

fiscal year ended December 31, 2015.

      380. After the material weaknesses in Mohawk’s inventory reporting were

identified, Lorberbaum was personally responsible for “updating policies that

require specific monitoring activities occur at defined levels and management’s

conduct of monitoring activities for inventory cycle counts and the valuation of

obsolete inventory in these divisions be evidenced upon completion.”          Thus,

Defendant Lorberbaum had been on notice by the start of the Class Period that he

and Mohawk had previously failed to ensure that the Company was properly

monitoring and reporting its inventory counts, and key parts of the inventory cycle.

      381. The foregoing facts, particularly when considered collectively (as they

must be), support a strong inference of Mohawk’s and Lorberbaum’s scienter.

VII. LOSS CAUSATION

      382. Defendants’ wrongful conduct, as alleged above, directly and


                                        179
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 185 of 200




proximately caused the damages suffered by Lead Plaintiff and other Class

members. Had Defendants disclosed complete, accurate, and truthful information

concerning these matters during the Class Period, Lead Plaintiff and other Class

members would not have purchased or otherwise acquired Mohawk’s securities or

would not have purchased or otherwise acquired these securities at the artificially

inflated prices that they paid.

      383. It was also foreseeable to Defendants that misrepresenting and

concealing these material facts from the public would artificially inflate the price of

Mohawk’s securities and that the ultimate disclosure of this information, or the

materialization of the risks concealed by Defendants’ material misstatements and

omissions, would cause the price of Mohawk’s securities to decline.

      384. Defendants’ numerous false and misleading statements and omissions

artificially inflated the price of Mohawk’s stock. That artificial inflation was

removed on July 26, 2018, October 26, 2018, and July 26, 2019 in direct response

to information revealed in a series of disclosures, and/or the materialization of the

risks concealed by Defendants’ material misstatements and omissions.            These

disclosures and/or materializations divulged or revealed information that gradually

corrected Defendants’ prior misrepresentations and omissions of material fact,

and/or disclosed facts Defendants misrepresented or omitted that were a substantial

                                         180
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 186 of 200




factor in causing investors’ economic loss.

      385. None of these revelations was sufficient on its own to fully remove the

inflation from Mohawk’s stock price because each only partially revealed Mohawk’s

financial state that had been concealed from or misrepresented to investors.

Moreover, as explained above, the corrective impact of the disclosures alleged

herein was tempered by Defendants’ continued reassuring statements and failure to

fully disclose the truth.

      386. The timing and magnitude of the declines in Mohawk’s share price

negate any inference that Lead Plaintiff’s or the Class’ losses were caused by

changed market conditions, macroeconomic or industry factors, or Company-

specific factors unrelated to Defendants’ wrongful conduct.

VIII. INAPPLICABILITY OF STATUTORY SAFE HARBOR

      387. The statutory safe harbor or bespeaks caution doctrine applicable to

forward-looking statements under certain circumstances does not apply to any of the

false and misleading statements pleaded in this Complaint. None of the statements

complained of herein was a forward-looking statement. Rather, they were historical

statements or statements of purportedly current facts and conditions at the time the

statements were made, including statements about Mohawk’s sales and margins

growth and the reasons for those sales and margins growth, Mohawk’s


                                        181
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 187 of 200




manufacturing abilities and the demand for its manufactured products, and

Mohawk’s inventory numbers and the reasons they continued to rise.

      388. To the extent that any of the false and misleading statements alleged

herein can be construed as forward-looking, those statements were not accompanied

by meaningful cautionary language identifying important facts that could cause

actual results to differ materially from those in the statements. As set forth above in

detail, then-existing facts contradicted Defendants’ statements regarding Mohawk’s

sales and margins growth and the reasons for those sales and margins growth,

Mohawk’s manufacturing abilities and the demand for its manufactured products,

and Mohawk’s inventory numbers and the reasons they continued to rise. Given the

then-existing facts contradicting Defendants’ statements, any generalized risk

disclosures made by Mohawk were insufficient to insulate Defendants from liability

for their materially false and misleading statements.

      389. Mohawk’s “Safe Harbor” warnings accompanying its forward-looking

statements issued during the Class Period were ineffective to shield those statements

from liability.

      390. To the extent that the statutory safe harbor does apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those statements was made, the

                                         182
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 188 of 200




particular speaker knew that the particular forward-looking statement was false, and

the false forward-looking statement was authorized and approved by an executive

officer of Mohawk who knew that the statement was false when made. None of the

historic or present tense statements made by Defendants were assumptions

underlying or relating to any plan, projection, or statement of future economic

performance, as they were not stated to be such assumptions underlying or relating

to any projection or statement of future economic performance when made, nor were

any of the projections or forecasts made by Defendants expressly related to, or stated

to be dependent on, those historic or present tense statements when made.

IX.   PRESUMPTION OF RELIANCE

      391. At all relevant times, the market for Mohawk’s common stock was an

efficient market for the following reasons, among others:

         a.     Mohawk common stock met the requirements for listing, and was

                listed and actively traded on the NYSE, a highly efficient and

                automated market;

         b.     As a regulated issuer, Mohawk filed periodic public reports with the

                SEC and NYSE;

         c.     Mohawk regularly and publicly communicated with investors via

                established market communication mechanisms, including through


                                         183
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 189 of 200




                regular disseminations of press releases on the national circuits of

                major newswire services and through other wide-ranging public

                disclosures, such as communications with the financial press and

                other similar reporting services; and

          d.    Mohawk was followed by several securities analysts employed by

                major brokerage firm(s) who wrote reports that were distributed to

                the sales force and certain customers of their respective brokerage

                firm(s). Each of these reports was publicly available and entered the

                public marketplace.

      392. As a result of the foregoing, the market for Mohawk’s common stock

reasonably promptly digested current information regarding Mohawk from all

publicly available sources and reflected such information in the price of Mohawk

common stock. All purchasers of Mohawk common stock during the Class Period

suffered similar injury through their purchase of Mohawk common stock at

artificially inflated prices, and a presumption of reliance applies.

      393. A Class-wide presumption of reliance is also appropriate in this action

under the United States Supreme Court holding in Affiliated Ute Citizens of Utah v.

United States, 406 U.S. 128 (1972), because the claims asserted herein against

Defendants are predicated upon omissions of material fact for which there is a duty

                                          184
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 190 of 200




to disclose.

X.    CLASS ACTION ALLEGATIONS

      394. Lead Plaintiff brings this action as a class action pursuant to Federal

Rule of Civil Procedure 23(a) and 23(b)(3) on behalf of a Class consisting of all

those who purchased or otherwise acquired the common stock of Mohawk between

April 28, 2017 and July 25, 2019, inclusive, and who were damaged thereby (the

“Class”). Excluded from the Class are Defendants, the officers and directors of

Mohawk at all relevant times, members of their immediate families and their legal

representatives, heirs, agents, affiliates, successors or assigns, Defendants’ liability

insurance carriers, and any affiliates or subsidiaries thereof, and any entity in which

Defendants or their immediate families have or had a controlling interest.

      395. The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Mohawk shares were actively traded

on the NYSE. As of July 31, 2019, Mohawk had over 72 million shares of common

stock outstanding. While the exact number of Class members is unknown to Lead

Plaintiff at this time and can only be ascertained through appropriate discovery, Lead

Plaintiff believes that there are at least hundreds-of-thousands of members of the

proposed Class. Class members who purchased Mohawk common stock may be

identified from records maintained by Mohawk or its transfer agent(s) and may be


                                          185
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 191 of 200




notified of this class action using a form of notice similar to that customarily used in

securities class actions.

      396. Lead Plaintiff’s claims are typical of Class members’ claims, as all

members of the Class were similarly affected by Defendants’ wrongful conduct in

violation of federal laws as complained of herein.

      397. Lead Plaintiff will fairly and adequately protect Class members’

interests and have retained competent counsel experienced in class actions and

securities litigation. Among the questions of fact and law common to the Class are:

(a) whether the federal securities laws were violated by Defendants’ acts and

omissions as alleged herein; (b) whether the Defendants made statements to the

investing public during the Class Period that were false, misleading, or omitted

material facts; (c) whether Defendants acted with scienter; and (d) the proper way to

measure damages.

      398. A class action is superior to all other available methods for the fair and

efficient adjudication of this action because joinder of all Class members is

impracticable.    Additionally, the damage suffered by some individual Class

members may be relatively small so that the burden and expense of individual

litigation make it impossible for such members to individually redress the wrong

done to them. There will be no difficulty in the management of this action as a class

                                          186
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 192 of 200




action.

XI.   CLAIMS FOR RELIEF

                                      COUNT I
               For Violations of Section 10(b) of the Exchange Act and
                     SEC Rule 10b-5 Promulgated Thereunder
                              (Against All Defendants)

      399. Lead Plaintiff repeats and realleges each and every allegation contained

above as if fully set forth herein.

      400. This Count is asserted on behalf of all members of the Class against

Defendants Mohawk and Lorberbaum for violations of Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b) and Rule 10b-5 promulgated thereunder, 17 C.F.R.

§ 240.10b-5.

      401. During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew were, or they deliberately disregarded

as, misleading in that they contained misrepresentations and failed to disclose

material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

      402. During the Class Period, Defendants carried out a plan, scheme, and

course of conduct which was intended to and, throughout the Class Period, did:

(i) deceive the investing public, including Lead Plaintiff and other Class members,

as alleged herein; and (ii) cause Lead Plaintiff and other members of the Class to

                                       187
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 193 of 200




purchase Mohawk common stock at artificially inflated prices.

      403. Defendants violated Section 10(b) of the Exchange Act and Rule 10b-

5 in that they: (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to

make the statements not misleading; and (iii) engaged in acts, practices, and a course

of business which operated as a fraud and deceit upon the purchasers of the

Company’s common stock in an effort to maintain artificially high market prices for

Mohawk common stock.

      404. Defendants, individually and in concert, directly and indirectly, by the

use, means or instrumentalities of interstate commerce and/or of the mails, engaged

and participated in a continuous course of conduct that operated as a fraud and deceit

upon Lead Plaintiff and the Class; made various untrue and/or misleading statements

of material facts and omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not

misleading; made the above statements intentionally or with deliberate recklessness;

and employed devices and artifices to defraud in connection with the purchase and

sale of Mohawk common stock, which were intended to, and did: (a) deceive the

investing public, including Lead Plaintiff and the Class, regarding, among other

things, (i) Mohawk’s sales and the reason for those sales, (ii) Mohawk’s

                                         188
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 194 of 200




manufacturing abilities and the demand for their manufactured products, and

(iii) Mohawk’s inventory numbers and the reasons they continued to rise;

(b) artificially inflate and maintain the market price of Mohawk common stock; and

(c) cause Lead Plaintiff and other members of the Class to purchase Mohawk

common stock at artificially inflated prices and suffer losses when the true facts

became known.

      405. Defendants Mohawk and Lorberbaum are liable for all materially false

and misleading statements made during the Class Period, as alleged above.

      406. As described above, Defendants acted with scienter throughout the

Class Period, in that they acted either with intent to deceive, manipulate, or defraud,

or with deliberate recklessness. The misrepresentations and omissions of material

facts set forth herein, which presented a danger of misleading buyers or sellers of

Mohawk stock, were either known to the Defendants or were so obvious that the

Defendants should have been aware of them.

      407. Lead Plaintiff and the Class have suffered damages in that, in direct

reliance on the integrity of the market, they paid artificially inflated prices for

Mohawk’s common stock, which inflation was removed from its price when the true

facts became known.

      408. Defendants’ wrongful conduct, as alleged above, directly and

                                         189
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 195 of 200




proximately caused the damages suffered by Lead Plaintiff and other Class

members. Had Defendants disclosed complete, accurate, and truthful information

concerning these matters during the Class Period, Lead Plaintiff and other Class

members would not have purchased or otherwise acquired Mohawk’s securities or

would not have purchased or otherwise acquired these securities at the artificially

inflated prices that they paid.      It was also foreseeable to Defendants that

misrepresenting and concealing these material facts from the public would

artificially inflate the price of Mohawk’s securities and that the ultimate disclosure

of this information, or the materialization of the risks concealed by Defendants’

material misstatements and omissions, would cause the price of Mohawk’s securities

to decline.

      409. Defendants’ numerous false and misleading statements and omissions

artificially inflated the price of Mohawk’s stock. That artificial inflation was

removed in direct response to information revealed in a series of disclosures, and/or

the materialization of the risks concealed by Defendants’ material misstatements and

omissions. As set forth above, these disclosures and/or materializations divulged or

revealed information that gradually corrected Defendants’ prior misrepresentations

and omissions of material fact, and/or disclosed facts Defendants misrepresented or

omitted that were a substantial factor in causing investors’ economic loss.

                                         190
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 196 of 200




      410. None of these revelations was sufficient on its own to fully remove the

inflation from Mohawk’s stock price because each only partially revealed Mohawk’s

financial state that had been concealed from or misrepresented to investors.

Moreover, as explained above, the corrective impact of the disclosures alleged

herein was tempered by Defendants’ continued reassuring statements and failure to

fully disclose the truth.

      411. The timing and magnitude of the declines in Mohawk’s share price

negate any inference that Lead Plaintiff’s or the Class’ losses were caused by

changed market conditions, macroeconomic or industry factors or Company-specific

factors unrelated to Defendants’ wrongful conduct.

      412. Accordingly, as a result of their purchases of Mohawk common stock

during the Class Period, Lead Plaintiff’s and the Class suffered economic loss and

damages under the federal securities laws.

      413. By virtue of the foregoing, Defendants violated Section 10(b) of the

Exchange Act and Rule 10b-5, promulgated thereunder.

                                     COUNT II
                 For Violations of Section 20(a) of the Exchange Act
                                Against Lorberbaum

      414. Lead Plaintiff repeats, incorporates, and realleges each and every

allegation set forth above as if fully set forth herein.


                                           191
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 197 of 200




      415. This count is asserted on behalf of all members of the Class against

Defendant Lorberbaum for violations of Section 20(a) of the Exchange Act, 15

U.S.C. § 78t(a).

      416. Defendant Lorberbaum acted as a controlling person of Mohawk within

the meaning of Section 20(a) of the Exchange Act, as alleged herein. By virtue of

his high-level position, participation in and/or awareness of the Company’s

operations, direct involvement in the day-to-day operations of the Company, and/or

intimate knowledge of the Company’s actual performance, and his power to control

public statements about Mohawk, Defendant Lorberbaum had the power and ability

to control the actions of Mohawk and its employees. By reason of such conduct,

Defendant Lorberbaum is liable pursuant to Section 20(a) of the Exchange Act.

XII. PRAYER FOR RELIEF

      WHEREFORE, Lead Plaintiff prays for judgment as follows:

      A.     Determining that this action is a proper class action under Rule 23 of

the Federal Rules of Civil Procedure;

      B.     Awarding compensatory damages in favor of Lead Plaintiff and other

Class members against all Defendants, jointly and severally, for all damages

sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

including interest thereon;


                                        192
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 198 of 200




      C.     Awarding Lead Plaintiff and the Class their reasonable costs and

expenses incurred in this action, including attorneys’ fees and expert fees;

      D.     As to the claims set forth under the Securities Act, awarding rescission

or a recessionary measure of damages; and

      E.     Awarding such equitable/injunctive or other further relief as the Court

may deem just and proper.

XIII. JURY DEMAND

      Lead Plaintiff demands a trial by jury.

DATED: June 29, 2020
                                           /s/ John C. Browne
                                           John C. Browne (admitted pro hac vice)
                                           Alexander T. Payne (admitted pro hac vice)
                                           BERNSTEIN LITOWITZ BERGER
                                             & GROSSMANN LLP
                                           1251 Avenue of the Americas
                                           New York, New York 10020
                                           Tel: (212) 554-1400
                                           Fax: (212) 554-1444
                                           johnb@blbglaw.com
                                           alex.payne@blbglaw.com

                                           -and-

                                           Jonathan D. Uslaner (admitted pro hac vice)
                                           Richard D. Gluck (admitted pro hac vice)
                                           Lauren M. Cruz (admitted pro hac vice)
                                           2121 Avenue of the Stars
                                           Los Angeles, California 90067
                                           Tel: (310) 819-3470
                                           rich.gluck@blbglaw.com
                                         193
Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 199 of 200




                                jonathanu@blbglaw.com
                                lauren.cruz@blbglaw.com

                                Counsel for Lead Plaintiff Public
                                Employees’ Retirement System of
                                Mississippi and Lead Counsel for the Class

                                H. Lamar Mixson
                                Georgia Bar No. 514012
                                Amanda Kay Seals
                                Georgia Bar No. 502720
                                BONDURANT MIXSON &
                                  ELMORE, LLP
                                1201 West Peachtree Street NW
                                Suite 3900
                                Atlanta, GA 30309
                                Telephone: (404) 881-4100
                                Facsimile: (404) 881-4111
                                mixson@bmelaw.com seals@bmelaw.com

                                Liaison Counsel for Lead Plaintiff Public
                                Employees’ Retirement System of
                                Mississippi

                                John L. Davidson (admitted pro hac vice)
                                DAVIDSON BOWIE, PLLC
                                1062 Highland Colony Parkway
                                200 Concourse, Suite 275
                                Ridgeland, Mississippi 39157
                                Telephone: (601) 932-0028
                                jdavidson@dbslawfirm.net

                                Additional Counsel for Lead Plaintiff Public
                                Employees’ Retirement System of
                                Mississippi




                              194
      Case 4:20-cv-00005-ELR Document 37 Filed 06/29/20 Page 200 of 200




                              CERTIFICATE OF SERVICE

      I certify that on this 29th day of June, 2020, I caused the foregoing to be filed

with the Clerk of Court using the CM/ECF system, which will automatically send e-

mail notification of such filing to all attorneys of record.

                                             /s/ John C. Browne
                                             John C. Browne




                                Certification of Service Page
